Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 1 of 301 PageID #:
                                   2457




     Note 10. Business Restructuring
     In 2009, the PPG Chlor-alkali and Derivatives Business finalized plans for certain actions to reduce its workforce
     and recorded a restructming charge of $6 million for severance costs related to 42 employees. All actions related
     to the 2009 restructming were completed in 2010.


     Note ll.   Financial Instruments, Excluding Derivative Financial Instruments
     Included in the PPG Chlor-alkali and Derivatives Business's financial instrument portfolio are cash, cash held in
     escrow and marketable equity secmities. The fair values of these financial instruments approximated their
     carrying values at December 31, 2011 and December 31, 2010, in the aggregate.


     Note 12.   Derivative Financial Instruments and Hedge Activities
     The PPG Chlor-alkali and Derivatives Business recognizes all derivative financial instruments as either assets or
     liabilities at fair value on the combined balance sheet. The accounting for changes in the fair value of a derivative
     depends on the use of the instrument. To the extent that a derivative is effective as a hedge of an exposure to
     future changes in cash flows, the change in fair value of the instrument is deferred in accumulated other
     comprehensive income (loss) ("AOCI"). Any portion considered to be ineffective is reported in earnings
     immediately, including changes in value related to credit risk. The PPG Chlor-alkali and Derivatives Business
     had only cash flow hedging relationships during the three-year period ended December 31, 2011.

     The PPG Chlor-alkali and Derivatives Business's policies do not permit speculative use of derivative financial
     instruments. The PPG Chlor-alkali and Derivatives Business enters into derivative financial instruments with
     high credit quality counterparties and diversifies its positions among such counterparties in order to reduce its
     exposure to credit losses. The PPG Chlor-alkali and Derivatives Business did not realize a credit loss on
     derivatives during the three-year period ended December 31, 2011.

     Derivative instruments are used to manage the PPG Chlor-alkali and Derivatives Business's exposure to
     fluctuating natural gas prices through the use of natural gas swap contracts. These instruments mature over the
     next 9 months. To the extent that these instruments are effective in hedging the PPG Chlor-alkali and Derivatives
     Business's exposure to price changes, changes in the fair values of the hedge contracts are deferred in AOCI and
     reclassified to Cost of sales, exclusive of depreciation and amortization as the natural gas is purchased. The
     amount of ineffectiveness is reported in Other charges in the accompanying condensed combined statement of
     income immediately. As of December 31, 2011 and December 31, 2010, the fair value of these contracts was a
     liability of $6 million and $21 million, respectively. As of December 31, 2011, the total pretax loss deferred in
     AOCI related to contracts that mature within the twelve-month pe1iod ending December 31, 2012.

     No derivative instrument initially designated as a hedge instrument was undesignated or discontinued as a
     hedging instrument during 2011or2010. Nor were any amounts deferred in AOCI reclassified to earnings during
     the three-year period ended December 31 , 2011 related to hedges of anticipated transactions that were no longer
     expected to occur.

     Refer to Note 5, "Fair Value Measurement" for additional disclosures related to the PPG Chlor-alkali and
     Derivatives Business's derivative instruments outstanding as of December 31 , 2011 and December 31, 2010.

     For the year ended December 31, 2011, Other comprehensive income I {loss) included a net pretax gain due to
     cash flow hedge derivatives of $14 million ($9 million, net of tax). This gain was comprised of realized losses of
     $24 million and unrealized losses of $10 million. The realized losses related to the settlement dming the pe1iod
     of natural gas swap contracts and interest rate swaps owned by RS Cogen (Refer to Note 8, "Investments" for a
     discussion regarding this equity method investment). The unrealized losses related to the change in fair value of
     the natural gas swap contracts and the interest rate swaps owned by RS Cogen.

                                                             F-15



                                                                                                             PPG102427


                                                          A-1059
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 2 of 301 PageID #:
                                   2458




     For the year ended December 31, 20 l 0, Other comprehensive income I {loss) included a net pretax gain due to
     cash flow hedge derivatives of $14 million ($8 million, net of tax). This gain was comprised of realized losses of
     $41 million and uiu-ealized losses of $27 million. The realized losses related to the settlement dming the pe1iod
     of natural gas swap contracts and interest rate swaps owned by RS Cogen (Refer to Note 8, "Investments" for a
     discussion regarding this equity method investment). The unrealized losses related to the change in fair value of
     the natural gas swap contracts and the interest rate swaps owned by RS Cogen.

     For the year ended December 31, 2009, Other comprehensive income I (loss) included a net pretax gain due to
     cash flow hedge derivatives of $26 million ($16 million, net of tax). This gain was comprised of realized losses
     of $84 million and unrealized losses of $58 million. The realized losses related to the settlement during the
     period of natural gas swap contracts and interest rate swaps owned by RS Cogen (Refer to Note 8, "Investments''
     for a discussion regarding this equity method investment). The unrealized losses related to the change in fair
     value of the natural gas swap contracts offset in part by unrealized gains on the interest rate swaps owned by RS
     Cogen.

     The following tables provide details for the years ended December 31, 2011 and 2010 related to the PPG Chlor-
     alkali and Derivatives Business's hedges by type of derivative. All amounts are pretax:
               (Millions)                                                                  Loss Recognized
                                                                        Loss
               Hedge Type                                          Deferred in OCI   Amount         Caption

               Year Ended December 31, 2011
               Cash Flow
                   Natural gas swaps(a)                                 $ (8)         $(22)     Cost of sales
                   Interest rate swaps of RS Cogen                        (2)            (2)    Other earnings
               Year Ended December 31, 20 l 0
               Cash Flow
                   Natural gas swaps{b)                                 $(25)         $(39)     Cost of sales
                   Interest rate swaps of RS Cogen                        (2)            (2)    Other earnings

     (a) The ineffective portion related to this item was less than $0. l million of income.
     (b) The ineffective portion related to this item was less than $0. l million of expense.

     Note 13. Related Party Transactions
     Ce11ain services are provided to the PPG Chlor-alkali and Derivatives Business by PPG, including legal,
     accounting, tax, treasury, payroll and benefits administration, risk management, information technology and
     purchasing. Expenses for such services totaled $24 million, $23 million, and $26 million for the years ended
     December 31 , 2011 , 2010 and 2009, respectively. These expenses are included in Selling, general and
     administrative in the accompanying combined statement of income. These costs are charged by PPG to the PPG
     Chlor-alkali and Derivatives Business using a direct identification approach where possible. Costs for such
     services which cannot be directly attributed to the PPG Chlor-alkali and Derivatives Business are allocated from
     PPG to the PPG Chlor-alkali and Derivatives Business using a three-factor formula based on the PPG Chlor-
     alkali and Derivatives Business's proportionate share of North American PPG sales, assets, and payroll.

     The costs of PPG corporate staff functions not directly associated with the PPG businesses, the cost of PPG
     corporate legal cases, net of related insurance recoveries, and the cost of certain PPG insurance and employee
     benefit programs were allocated to the PPG Chlor-alkali and Derivatives Business for the years ended
     December 31 , 2011 , 2010 and 2009 on a pro rata basis, as if these costs were shared equally by the PPG Chlor-
     alkali and Derivatives Business and each of PPG's other 12 strategic business units. The allocated costs include
     an allocation of PPG corporate stock based compensation, bonus, pension and other postretirement benefit
     expenses. These allocated costs to the PPG Chlor-alkali and Derivatives Business totaled $11 million, $10
     million, and $8 million for the years ended December 31, 2011, 2010 and 2009, respectively.

                                                            F-16



                                                                                                              PPG102428


                                                          A-1060
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 3 of 301 PageID #:
                                   2459




     In accordance with U.S. GAAP, related patty transactions cannot be presmned to be cartied out on an arm's-
     length basis as the requisite conditions of competitive, free-market dealing may not exist. These combined
     financial statements may not necessarily be indicative of the conditions that would have existed, or the results of
     operations that would have resulted, had the PPG Chlor-alkali and Derivatives Business been operated as a
     separate standalone company.


     Note 14. Income Taxes
     Tue PPG Chlor-alkali and Derivatives Business's U.S., Canadian and certain other non-U.S. operating results are
     included in the income tax returns of PPG. The PPG Chlor-alkali and Derivatives Business accounts for income
     taxes under the separate return method. Under this approach, the PPG Chlor-alkali and Derivatives Business
     determines its current tax liability, deferred tax assets and liabilities and related tax expense as if it were filing
     separate tax returns in each tax jurisdiction.

     Tue following table presents a reconciliation of the statutory U.S. corporate federal income tax rate to the PPG
     Chlor-alkali and Derivatives Business's effective income tax rate:

                                                                                         Year-ended December 31,
                                                                                        2011      2010     2009

               U.S. federal income tax rate                                            35 .00% 35 .00% 35 .00%
               Changes in rate due to:
                    U.S. state and local taxes                                           2.29      2.07       1.68
                    U.S. tax cost on foreign dividends                                   1.73      0.67       1.07
                    PPG dividends paid to the ESOP                                      (0.51)    (1 .29)   ( 1.90)
                    U.S. tax incentives                                                 (2.47)    (4.72)    (3.72)
                    Taxes on non-U .S. earnings                                         (2.22)    (2.80)    (2.03)
                    Non taxable bargain pm·chase gain                                   (0.92)
                    One-time charge, tax law change                                               6.57
                    Other                                                                0.25     1.22       1.52
                                                                                                 --
                         Effective income tax rate                                     33.15%    36.72% 31.62%
                                                                                       --        -- --
     Tue increase in the impact of U.S. state and local taxes and the decrease in the impact of the U.S. tax cost on
     dividends paid to the PPG Employee Stock Ownership Plan (''ESOP") and U.S. tax incentives are largely the
     result of the increase in U.S. earnings as a percentage of total earnings. The increased impact on the effective
     income tax rate of non-U.S. earnings is largely the result of statutory tax rate decreases in Canada and Taiwan.
     U.S. tax incentives include the R&D credit, the U.S. manufacturing deduction and the statutory depletion of salt.

     Tue 2010 effective tax rate was increased because the PPG Chlor-alkali and Derivatives Business recorded a
     one-time, after tax charge in the first quarter of 2010 of $12 million as a result of a change in U.S. tax law
     included in the U.S. Patient Protection and Affordable Care Act enacted in March 2010. Under the prior tax law,
     the total amount paid for prescription drug costs for retirees over the age of 65 was tax deductible. Beginning in
     2013, however, these costs will only be deductible to the extent they exceed the amount of the annual subsidy the
     PPG Chlor-alkali and Derivatives Business receives from the U.S. government under Medicare Part D. As a
     result of this change, the deferred tax asset of the PPG Chlor-alkali and Derivatives Business, which reflects the
     future tax deductibility of these postretirement benefit costs, bad to be reduced in the first quarter of 2010, the
     period that the change in the tax law was enacted, as required by the accounting guidance for income taxes.

     Income before income taxes of the PPG Cblor-alkali and Derivatives Business's non-U.S. operations for 2011,
     2010 and 2009 was $60 million, $35 million and $40 million, respectively.




                                                              F-17



                                                                                                               PPG102429


                                                           A-1061
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 4 of 301 PageID #:
                                   2460




     The following table gives details of income tax expense reported in the accompanying combined statement of
     income:

                                                                                      Year-ended December 31,
              (Millions)                                                              2011     2010    2009

               Current income tax e,ipense
                   U.S. federal                                                       $ 84           $34            $ 25
                   Non-U.S.                                                              13            8              12
                   U.S. state and local                                                  12            5               3
                                                                                      --
                           Total current income tax                                     109              47           40
               Deferred income tax expense (benefit)
                   U.S. federal                                                          13               6           3
                   Non-U.S.                                                              (1)             (1)          (1)
                   U.S. state and local                                                   1               1            1
                   One-time charge, tax law change                                                       12
                           Total deferred income tax                                     13              18           3
                                                                                                     -
                           Total                                                      $122           $65            $ 43
                                                                                      --             -           --
     The PPG Chlor-alkali and Derivatives Business made income tax payments totaling $5 million, $4 million and $3
     million in 2011, 2010 and 2009, respectively, in Taiwan. In addition, current tax expense attributed to the PPG
     Chlor-alkali and Derivatives Business by the separate return method in the U.S. and Canada was paid to PPG in
     the year the tax expense was recognized. These payments are included as a component of the net cash activity in
     the accompanying combined statement of changes in parent company equity.

     Net deferred income tax assets and liabilities as of December 31, 2011 and 2010 were as follows:

                    (Millions)                                                            2011            2010

                    Deferred income tax assets related to
                        Employee benefits                                                $104             $ 86
                        Contingent and accrued liabilities                                  5                6
                        Operating loss and other carry-forwards
                        De1ivati ves                                                           5               11
                        Other                                                                   l               l
                        Valuation allowance                                                    (1)             (1)
                                 Total                                                     115                104
                    Deferred income tax liabilities related to
                        Property                                                              86               75
                        Other                                                                 20               14
                                                                                                          --
                                 Total                                                     106                 89
                                                                                         --
                                 Deferred income tax assets- net                         $ 9              $ 15
                                                                                         --               --
     As of December 31, 2011, the PPG Chlor-alkali and De1ivatives Business had available net operating loss
     carryforwards of approximately $4 million for income tax pm·poses, which expire in 2017. The tax effected
     amount of the net operating loss carryforwards is $1 million. A valuation allowance has been established for
     carryforwards at December 31, 2011 since the ability to utilize them is not likely.

     No deferred U.S. income taxes have been provided on undistiibuted earnings of non-U.S. subsidiaries of $25
     million as of both December 31, 2011 and 2010 as these earnings are considered to be reinvested for an indefinite

                                                             F-18



                                                                                                                      PPG102430


                                                          A-1062
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 5 of 301 PageID #:
                                   2461




     period of time or will be repatriated when it is tax effective to do so. It is not practicable to detennine the
     deferred tax liability on these undisaibuted earnings.


     Note 15.   Pensions and Other Postretirement Benefits
     Defined Benefit Plans
     Other than in Taiwan, the PPG Chlor-alkali and Derivatives Business sponsors no defined benefit pension plans;
     however, certain employees ot the PPG Chlor-alkali and De1ivatives Business participate in PPG's defined
     benefit pension and welfare benefit plans, which are referred to collectively, with the plan in Taiwan, in this
     footnote as the defined benefit pension and welfare benefit plans related to the PPG Chlor-alkali and De1ivatives
     Business. PPG has defined benefit pension plans that cover ce11ain employees worldwide. PPG also sponsors
     welfare benefit plans that provide postretirement medical and life insurance benefits for ce11ain U.S. and
     Canadian employees and their dependents. The posa·etirement medical and life insurance programs require
     retiree contributions based on retiree-selected coverage levels for certain retirees and their dependents and
     provide for sharing of future benefit cost increases between PPG and paiticipants based on management
     discretion. PPG has the iight to modify or terminate ce11ain of these benefit plans in the future. Salmied and
     certain hourly employees hired on or after Oct. 1, 2004, m·e not eligible for posa·etirement medical benefits.
     Salaiied employees hired, rehired, or transferred to salmied status on or after Jan. 1, 2006, and ce11ain hourly
     employees hired in 2006 or thereafter m·e eligible to participate in a defined conaibution retirement plan. These
     employees are not eligible for defined benefit pension plan benefits.


     Plan Design Changes
     In January 2011, PPG approved an amendment to one of its U.S. defined benefit pension plans that represented
     77 percent of the total U.S. projected benefit obligation at December 31, 2011 and 2010. This change results in
     employees no longer accrning benefits under this plan either as of December 31, 2011 or December 31, 2020
     depending upon the employee's combined age and years of service to PPG. The affected employees will
     participate in PPG's defined contribution retirement plan from the date their benefit under the defined benefit
     plan is frozen. PPG remeasured the projected benefit obligation of the amended plan, which resulted in an
     approximate $6 million red uction in the liability related to the PPG Chlor-alkali and Derivatives Business and
     lowered the PPG Chlor-alkali and Derivatives Business's 2011 pension expense by approximately $0.2 million.
     PPG made similar changes to certain other U.S. defined benefit pension plans in 2011. The PPG Chlor-alkali and
     Derivatives Business recognized a curtailment loss and special termination benefits associated with these plan
     amendments of $0.5 million in 2011 . PPG plans to continue reviewing and potentially changing other PPG
     defined benefit plans related to the PPG Chlor-alkali and Derivatives Business in the future.


     Postretirement Medical
     The PPG Chlor-alkali and Derivatives Business has no posa·etirement medical plans; however, certain employees
     of the PPG Chlor-alkali and Derivatives Business participate in PPG's posa·etirement medical plans. The
     Medicare Act of 2003 ina·oduced a presc1iption drug benefit under Medicare ("Medicare Part D") that provides
     several options for Medicm·e eligible participants and employers, including a federal subsidy payable to
     companies that elect to provide a retiree presc1iption drug benefit which is at least actumially equivalent to
     Medicare Pai1 D. The federal subsidy related to providing a retiree presCiiption drug benefit is not subject to U.S.
     federal income tax and is recorded as a reduction in annual net pe1iodic benefit cost of other postretirement
     benefits. In 2004, PPG decided to maintain its retiree presc1iption drug program and to take the subsidy available
     under the Medicare Act. PPG amended its other postretirement benefit program in 2007 and adopted a fully-
     insured Medicm·e Part D prescription drug plan for certain retirees and their dependents effective January 1,
     2008. As such, beginning in 2008 PPG was no longer eligible to receive the subsidy provided under the Medicare
     Act of 2003 for these retirees and their dependents.



                                                              F-19



                                                                                                                PPG102431


                                                            A-1063
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 6 of 301 PageID #:
                                   2462




     In October 2009, PPG decided, effective January 1, 2010, to return to a self-insured Medicare Part D prescription
     drug plan for certain retirees and their dependents that is at least actuarially equivalent to Medicare Part D. As
     such, effective January 1, 2010, PPG was eligible to receive the federal subsidy provided under the Medicare Act
     of 2003 for these retirees and their dependents.

     The following table sets forth the changes in the projected benefit obligation (''PBO") (calculated as of
     December 31), plan assets, the funded status and the amounts recognized in the accompanying combined balance
     sheet for the portion of the PPG defined benefit pension and other postretirement benefit plans related to the PPG
     Chlor-alkali and Derivatives Business:

                                                                                                         Other
                                                                                                     Postretirement
                                                                                     Pensions           Benefits
          (Millions)                                                              2011     2010     2011      2010

          Projected benefit obligation, Jan. l                                   $491     $432     $ 158     $ 137
               Service cost                                                         6        5         3         2
               Interest cost                                                       25       25         8         8
               Plan amendments                                                      1                  3        (7)
               Actumial losses                                                     61        58       16        27
               Benefits paid                                                      (29)      (30)     (11)      (10)
               Foreign currency translation adjustments                            (1)        1
               Curtailment and special termination benefits                        (7)
               Other                                                                1
                                                                                 --                          - -1
                Projected benefit obligation, Dec. 31                            $548     $491     $ 177     $ 158
                                                                                 --       --       --        --
          Market value of plan assets, Jan. l                                    $439     $368
              Actual return on plan assets                                         49       59
              Company contributions                                                 8       38
              Benefits paid                                                       (28)     (29)
              Foreign currency translation adjustments                                       3
                Market value of plan assets, Dec. 31                             $468     $439
                                                                                 --       --
          Funded Status                                                          $(80)    $(52)    $(177)    $(158)
          Amounts recognized in the Combined Balance Sheet:
             Other current liabilities                                              (1)      (2)       (9)      (10)
             Accrued pensions                                                      (79)     (50)
             Accrued other postretirement benefits                                                  (168)      (148)
                Net liability recognized                                         $(80)    $(52)    $(177)    $(158)


     The PBO is the actuarial present value of benefits attributable to employee service rendered to date, including the
     effects of estimated future pay increases. The accumulated benefit obligation ("ABO") is the actuarial present
     value of benefits attributable to employee service rendered to date, but does not include the effects of estimated
     future pay increases. The ABO for the portion of the PPG defined benefit pension plans related to the PPG Chlor-
     alkali and Derivatives Business as of December 31 , 2011 and 2010 was $530 million and $469 million,
     respectively.

     The aggregate PBO and fair value of plan assets for the pension plans with projected benefit obligations in excess
     of plan assets were $548 million and $468 million, respectively, as of December 31, 2011, and $491 million and
     $439 million, respectively, as of December 31, 2010. The aggregate ABO and fair value of plan assets for the
     pension plans with ABO in excess of plan assets were $530 million and $468 million, respectively, as of
     December 31, 2011, and $469 million and $439 million, respectively, as of December 31, 2010.


                                                              F-20



                                                                                                             PPG102432


                                                         A-1064
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 7 of 301 PageID #:
                                   2463




     Amounts (pretax) not yet reflected in net pe1iodic benefit cost and included in accumulated other comprehensive
     loss as of December 31, 2011 consist of:

                                                                                                                  Other
                                                                                                              Postretirement
                                                                                           Pensions              Benefits
          (Millions)                                                                 2011         2010        2011    2010

          Accumulated net actuarial losses                                           $247        $221         $81     $ 68
          Accumulated prior service cost                                                    1       2          (5)      (10)
                                                                                     --          --
                Total                                                                $248        $223         $76     $ 58
                                                                                     --          --           -       --
     Tue accumulated net actuarial losses for pensions relate primarily to the actual return on plan assets being less
     than the expected return on plan assets in 2000-2002, and in 2008 and a decline in the discount rate since 1999.
     Tue accumulated net actuarial losses for other postretirement benefits relate primarily to actual healthcare costs
     increasing at a higher rate than assumed during the 2001-2003 period and to the decline in the discount rate.
     Since the accumulated net actuarial losses exceed 10 percent of the higher of the market value of plan assets or
     the PBO at the beginning of the year, amortization of such excess over the average remaining service period of
     active employees expected to receive benefits has been included in net periodic benefit costs for pension and
     other postretirement benefits in each of the last three years. The decrease in 2011 in the accumulated prior
     service credit for other postretirement benefits relates to several amendments to these plans approved by PPG
     effective January 1, 2011. Accumulated prior service cost (credit) is amortized over the future service periods of
     those employees who are active at the dates of the plan amendments and who are expected to receive benefits.

     Tue pre-tax change in accumulated other comprehensive loss in 2011 relating to the plans consists of:

                                                                                                    Other
                                                                                                Postretirement
                                                                                 Pensions          Benefits
                       (Millions)
                       Net actuarial loss arising dming the year                  $ 47                $ 16
                       New p1ior service cost                                                            3
                       Amortization of actumial loss                                (15)                (4)
                       Amortization of prior service (cost) credit                   (1)                 2
                       Recognition of curtailment loss                               (6)
                       Foreign cmTency translation adjustments and other                                 l
                                                                                                      --
                             Net cha nge pre-tax                                  $ 25                $ 18
                                                                                  --                  --
     Tue net actuarial loss arising during 2011 related to PPG' s pension plans was primarily due to a decrease in the
     discount rate, partially offset by actual plan asset returns exceeding expected returns. The net actuarial loss
     arising during 2011 related to PPG's other postretirement benefit plans resulted from a decrease in the discount
     rate.

     Tue estimated amounts of accumulated net actuarial loss and prior service cost for the defined benefit pension
     plans that will be amortized from accumulated other comprehensive income into net periodic benefit cost in 2012
     are $23 million and $ 1 million, respectively. The estimated amounts of accumulated net actuarial loss and prior
     service (credit) for the other postretirement benefit plans that will be amortized from accumulated other
     comprehensive (loss) I income into net periodic benefit cost in 2012 are $5 million and $(1) million, respectively.




                                                             F-21



                                                                                                                     PPG102433


                                                          A-1065
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 8 of 301 PageID #:
                                   2464




     Net pe1iodic benefit cost for the three years ended December 31, 2011 includes the following:

                                                                                                                  Other
                                                                                                              Postretirement
                                                                               Pensions                          Benefits
     (Millions)                                                        2011      2010        2009        2011      2010     2009
     Service cost                                                     $ 6       $     5     $      5     $     3      $    2     $   3
     Interest cost                                                     25            25           24           8           8         9
     Expected rettm1 on plan assets                                     (35)        (31)        (25)
     Amortization of prior service cost (credit)                          1           1            2          (2)          (1)       (2)
     Amortization of actumial losses                                     15          15           17           4           3          4
     Curtailments I special termination benefits                          1
                                                                      --
           Net periodic benefit cost                                  $ 13      $ 15        $ 23         $ 13         $ 12       $ 14
                                                                      --        --          --           --          --          --

     Assumptions
     Tue following weighted average assumptions were used to determine the benefit obligation for the defined
     benefit pension and other postretirement plans related to the PPG Chlor-alkali and Derivatives Business as of
     December 31 , 2011 and 2010:

                                                                                           2011              2010
                      Discount rate                                                        4.6%              5.3%
                      Rate of compensation increase                                        3.9%              3.8%

     Tue following weighted average assumptions were used to determine the net periodic benefit cost for the defined
     benefit pension and other postretirement benefit plans related to the PPG Chlor-alkali and Derivatives Business
     for the three yem·s ended December 31, 2011:

                                                                                2011              2010              2009

                  Discount rate                                                 5.3%              5.7%              6.1%
                  Expected return on plan assets                                7.6%              7.8%              7.9%
                  Rate of compensation increase                                 3.8%              3.9%              3.9%

     These assumptions are reviewed on an annual basis. In determining the expected return on plan asset assumption,
     PPG evaluates the mix of investments that comp1ise plan assets and external forecasts of future long-term
     investment returns.

     At December 31 , 2010, PPG updated the mortality table used to calculate its U.S. defined benefit pension and
     other postretirement benefit liabilities. Previously, PPG had used the mortality table known as RP 2000,
     projected to 2006, and now uses the RP 2000 table projected to 2017. This updated table reflects improvements
     in mortality rates.




                                                           F-22



                                                                                                                          PPG102434


                                                        A-1066
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 9 of 301 PageID #:
                                   2465




     The weighted-average healthcare cost trend rate (inflation) used for 2011 was 6.3 percent declining to 4.5 percent
     in the year 2024. For 2012, the assumed weighted-average healthcare cost trend rate used will be 6.3 percent
     declining to 4.5 percent in the year 2024. These assumptions are reviewed on an annual basis. In selecting rates
     for cm-rent and long-tenn health care cost assumptions, PPG takes into consideration a number of factors,
     including PPG's actual health care cost increases, the design of PPG's benefit programs, the demographics of
     PPG's active and retiree populations and external expectations of future medical cost inflation rates. If these
     2012 health care cost trend rates were increased or decreased by one percentage point per year, such increase or
     decrease would have the following effects:

                                                                                                 One-Percentage Point
                                                                                               Increase       Decrease
     Increase (decrease) in the aggregate of service and interest cost components of annual
       expense                                                                                   $ 1           $ (1)
     Increase (decrease) in the benefit obligation                                               $19           $(16)


     Contributions
     On August 17, 2006, the Pension Protection Act of 2006 ("PPA") was signed into law, changing the funding
     requirements for PPG's U.S. defined benefit pension plans beginning in 2008. Under the requirements of the
     PPA, PPG did not have to make a mandatory conaibution to these plans in 2011or2010 and does not expect to
     have a mandatory contribution to these plans in 2012.

     PPG made voluntary conaibutions to its U.S. defined benefit pension plans of $50 million and $250 million in
     2011and2010, respectively, of which $7 million and $37 million related to the PPG Chlor-alkali and De1ivatives
     Business in 2011 and 2010, respectively. PPG made connibutions to its non-U.S. defined benefit pension plans in
     2011 of $71 million and $85 million in 2010, some of which were required by local funding requirements. Of
     these conaibutions, $1 million and $1 million related to the PPG Chlor-alkali and Derivatives Business in 2011
     and 2010, respectively. PPG does not expect to make any voluntary contributions in 2012 to its U.S. plans but
     will make mandatory contributions to its non-U.S. plans of approximately $90 million, of which $1 million
     would relate to the PPG Chlor-alkali and De1ivatives Business.


     Benefit Payments
     The estimated pension benefits to be paid by the defined benefit pension plans related to the PPG Chlor-alkali
     and Derivatives Business dming the next five years are (in millions) $29 in 2012, $30 in 2013, $30 in 2014, $32
     in 2015 and $31in2016 and are expected to aggregate $174 million for the five years thereafter. PPG's
     estimated other posn·etirement benefits to be paid related to the PPG Chlor-alkali and Derivatives Business
     dming the next five years are $10 million per year through 2016 and are expected to aggregate $58 million for
     the five years thereafter.


     Plan Assets
     Each PPG sponsored defined benefit pension plan is managed in accordance with the requirements of local laws
     and regulations governing defined benefit pension plans for the exclusive purpose of providing pension benefits
     to participants and their beneficiaries. Investment committees comprised of PPG managers have fiduciary
     responsibility to oversee the management of pension plan assets by third party asset managers. Pension plan
     assets are held in trust by financial institutions and managed on a day-to-day basis by the asset managers. The
     asset managers receive a mandate from each investment committee that is aligned with the asset allocation
     targets established by each investment committee to achieve the plan's investment sa·ategies. The perfonnance of
     the asset managers is monitored and evaluated by the investment committees throughout the year.

                                                           F-23



                                                                                                           PPG102435


                                                         A-1067
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 10 of 301 PageID #:
                                    2466




     Pension plan assets are invested to generate investment earnings over an extended time ho1izon to help fund the
     cost of benefits promised under the plans while mitigating investment iisk. The assets allocation targets
     established for each pension plan are intended to diversify the investments among a vaiiety of asset categories
     and among a variety of individual securities within each asset category to mitigate investment risk and provide
     each plan with sufficient liquidity to fund the payment of pension benefits to current retirees.

     The following summarizes the weighted average target pension plan asset allocation for the PPG pension plans
     related to the PPG Chlor-alkali and Derivatives Business as of December 31, 2011and2010:

                                                                                           December 31,
                                                                                          2011      2010
                      Asset Category
                      Equity secmities                                                  40- 75% 40-75%
                      Debt securities                                                   25-60% 25-60%
                      Real estate                                                        0- 10% 0-10%
                      Other                                                              0- 10% 0-10%

     The fair values of pension plan assets of the PPG pension plans related to the PPG Chlor-alkali and Derivatives
     Business at December 31, 2011, by asset category, were as follows:

         (Millions)                                                       Level t<•>   Level 2<•l   Level 3<1l    Total

         Asset Category
         Equity securities:
              U.S.
                    Large cap                                              $-           $ 37         $-           $ 37
                    Small cap                                               19            12                        31
                    PPG common stock                                        20                                      20
              Non-U.S.
                    Developed and emerging markets(2)                           2          54                       56
         Debt securities:
              Money market                                                    26                                    26
              Corporate(3)
                    U.S.<4)                                                  103            10                     113
                    Developed and emerging markets                            24                                    24
              Diversified(5)                                                               28                       28
              Government
                    U.S.                                                      78                                    78
                    Developed markets                                          6                                     6
              Other<6)                                                        26                                    26
         Real estate<7)                                                                                   23        23
                                                                                                     --           --
                      Total                                                $304         $141         $ 23         $468
                                                                           --           --           --           --
     (1) These levels refer to the accounting guidance on fair value measurement desc1ibed in Note 5, ''Fair Value
         Measm·ement".
     (2) These amounts represent holdings in investment grade debt or equity securities of issuers in both developed
         markets and emerging economies.
     (3) This category represents investment grade debt securities from a diverse set of corporate issuers.
     (4) These investments are p1imaiily long duration fixed income securities.
     (5) T his category represents commingled funds invested in diverse portfolios of debt securities.
     (6) T his category includes mortgage-backed and asset backed debt securities, municipal bonds and other debt
         securities.

                                                           F-24



                                                                                                                 PPG102436


                                                         A-1068
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 11 of 301 PageID #:
                                    2467




     (7) This category represents commingled funds which invest directly in a diversified group of office,
         residential, indus11ial and retail properties which are appraised at least annually by reputable, independent
         appraisal firms .

     The fair values of pension plan assets of the PPG pension plans related to the PPG Chlor-alkali and Derivatives
     Business at December 31, 2010, by asset category, were as follows:

         (Millions)                                                        Level IO>   Level 2(1)     Level 3(1)     Total

         Asset Category
         Equity securities:
              U.S.
                   Large cap                                                 $ 2        $ 85              $-         $ 87
                   Small cap                                                  20          13                           33
                   PPG common stock                                           20                                       20
              Non-U.S.
                   Developed and emerging markets                                3         55                          58
         Debt securities:
              Money market                                                     21                                      21
              Corporate(2)
                   U.S.                                                       101                                     101
              Diversifi.ed(3)                                                               15                         15
              Government
                      U.S.                                                     65                                      65
               Other<4)                                                        23                                      23
          Real estate<s)                                                                                       16      16
                                                                                                          --         --
                             Total                                           $255       $168              $ 16       $439
                                                                             --         --                --         --
     (1) These levels refer to the accounting guidance on fair value measurement desc1ibed in Note 5, ''Fair Value
         Measm·ement".
     (2) This category represents investment grade debt securities from a diverse set of corporate issuers.
     (3) This category represents commingled funds invested in diverse portfolios of debt secmities.
     (4) This category includes mortgage-backed and asset backed debt securities, municipal bonds and other debt
         securities.
     (5) This category represents commingled funds which invest directly in a diversified group of office,
         residential, industrial and retail properties which are appraised at least annually by reputable, independent
         appraisal firms.

     The change in the fair value of PPG's Level 3 pension plan assets for the years ended December 31, 2011 and
     2010 was as follows:
                                                                                                  Real
                             <Millions)                                                          Estate
                             Balance, January 1, 2010                                               $13
                             Unrealized gain for positions still held                                 2
                             Transfers in                                                             1
                             Balance, December 31, 2010                                             $16
                             Realized gain                                                            1
                             Unrealized gain for positions still held                                 3
                             Transfers in                                                             3
                                   Balance, December 31, 2011                                       $23


                                                                 F-25



                                                                                                                    PPG102437


                                                              A-1069
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 12 of 301 PageID #:
                                    2468




     Real estate properties are externally appraised at least annually by reputable, independent appraisal firms .
     Property valuations are also reviewed on a regular basis and are adjusted if there has been a significant change in
     circumstances related to the property since the last valuation. Value adjustments for inte1im capital expenditures
     are only recognized to the extent that the valuation process acknowledges a corresponding increase in fair value.


     Other Plans
     The PPG Chlor-alkali and Derivatives Business recognized expense for defined contribution pension plans in
     2011 of $1 million and no expense in 2010 or 2009. As of December 31, 2011 and 2010, the PPG Chlor-alkali
     and Derivatives Business recorded no liability for contributions to be made to the defined contribution pension
     plans.

     The PPG Chlor-alkali and Derivatives Business does not have a separate deferred compensation plan; however,
     certain employees of the PPG Chlor-alkali and Derivatives Business participate in PPG's deferred compensation
     plan. PPG has a deferred compensation plan for certain key managers which allows them to defer a portion of
     their compensation in a phantom PPG stock account or other phantom investment accounts. The amount deferred
     earns a return based on the investment options selected by the participant. The amount owed to participants is an
     unfunded and unsecured general obligation of the PPG Chlor-alkali and Derivatives Business. Upon retirement,
     death, disability, termination of employment, scheduled payment or unforeseen emergency, the compensation
     deferred and related accumulated earnings are distributed in accordance with the participant's election in cash or
     in PPG stock, based on the accounts selected by the participant.

     The plan provides participants with investment alternatives and the ability to transfer amounts between the
     phantom non-PPG stock investment accounts. To mitigate the impact on compensation expense of changes in the
     market value of the liability, the PPG Chlor-alkali and Derivatives Business has purchased a portfolio of
     marketable secmities that miITor the phantom non-PPG stock investment accounts selected by the pmiicipants,
     except the money market accomlts. These investments are carried at fair mm·ket value, and the changes in market
     value of these secmities are also included in earnings. Trading will occur in this po11folio to align the securities
     held with the paiiicipant's phantom non-PPG stock investment accounts, except the money mm·ket accounts.

     The cost of the deferred compensation plan for PPG Chlor-alkali and Derivatives Business employees, comp1ised
     of dividend equivalents accrued on the phantom PPG stock account, investment income and the change in market
     value of the liability, was less than $1 million in 2011, 2010, and 2009. The increase in the mm·ket value of the
     investment portfolio in 2011 was income of less than $1 million and $1 million in 2010 and 2009, respectively.

     The PPG Chlor-alkali and Derivatives Business's obligation under this plan, which is included in Accrued
     payroll and Other liabilities in the accompanying combined balance sheet, totaled $7 million and $8 million as of
     December 31 , 2011 and 2010, respectively, and the investments in marketable securities, which are included in
     Investments and in Other current assets in the accompanying combined balance sheet, were $5 million as of
     December 31 , 2011 and 2010.


     Note 16. Commitments and Contingent Liabilities
     Operating Leases
     The PPG Chlor-alkali and Derivatives Business leases ce11ain facilities and equipment for use in its operations
     under operating leases. Rent expense under these operating leases was approximately $36 million, $28 million,
     and $25 million dming the years ended December 31, 2011, 2010, and 2009, respectively.




                                                            F-26



                                                                                                             PPG102438


                                                          A-1070
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 13 of 301 PageID #:
                                    2469




     Scheduled lease payments due under noncancelable operating leases as of Dec. 31, 2011 are as follows
     (in millions):

                         Year Ending December 31
                         2012                                                                    $14
                         2013                                                                      8
                         2014                                                                      5
                         2015                                                                      4
                         2016                                                                      2
                         After 2016                                                                2


     Guarantee
     As of December 31, 2011 and 2010, a $10 million guarantee related to credit risk on interest rate swaps of RS
     Cogen was outstanding. The carrying value of this guarantee was zero as of December 31 , 2011 and 2010, and
     the fair value was $2 million and $1 million, as of December 31 , 2011 and 2010, respectively. The fair value of
     the guarantee was estimated by comparing the net present value of two hypothetical cash flow streams, one based
     on the PPG incremental borrowing rate and the other based on the RS Cogen incremental borrowing rate, as of
     the effective date of the guarantee. Both streams were discounted at a risk free rate of return. Management does
     not believe any loss related to this guarantee is likely.


     Legal Matters
     The PPG Chlor-alkali and Derivatives Business is involved in a number of lawsuits and claims incidental to the
     normal conduct of its business. The results of these lawsuits and claims and of any future litigation are inherently
     unpredictable. However, management believes that, in the aggregate, the outcome of all known lawsuits and
     claims involving the PPG Chlor-alkali and Derivatives Business will not have a material effect on the PPG
     Chlor-alkali and Derivatives Business's combined financial position or liquidity; however, such outcome may be
     material to the results of operations of any particular period in which costs, if any, are recognized.

     The PPG Chlor-alkali and Derivatives Business is a defendant in a matter in the California State Court in San
     Francisco in which the City of Modesto and its Redevelopment Authority claim that the PPG Chlor-alkali and
     Derivatives Business and other defendants manufactured a defective product, the dry cleaning solvent
     perchloroethylene ("PCE''), and failed to provide adequate warnings regarding the environmental risks associated
     with the use of PCE. The plaintiffs claimed the defendants are responsible for remediation of soil and
     grom1dwater contamination at numerous dry cleaner sites in Modesto, California. In 2006, a Phase l trial was
     conducted as to four sites. The jury returned a verdict in the amount of $3. l million against the PPG Chlor-alkali
     and Derivatives Business, The Dow Chemical Company, Vulcan, Oxy, and R.R. Street. The verdict was not
     apportioned.

     Subsequent to the Phase l verdict, Vulcan and Oxy settled. In 2008, trial commenced on 18 Phase 2 Sites. P1ior
     to submission of the case to the jury, the Comt granted motions that limited the PPG Chlor-alkali and De1ivati ves
     Business's potential liability to one of the 18 sites. The damages sought from this one site totaled $27 million. A
     jm)' verdict in the amount of $18 million was returned against the PPG Chlor-alkali and Derivatives Business and
     The Dow Chemical Company on May 18, 2009. The verdict was not apportioned. The jury was not able to reach
     a verdict on the statute of limitations issue with respect to the site in question. However, on August 24, 2009, the
     tiial comt issued an opinion finding that the City's claims were barred by the statute oflimitations. The effect of
     the ruling was to nullify the jm)''S Phase 2 damage award. In October 2009, the nial comt held a non-jury tiial of
     the Redevelopment Autho1ity's damage claims under the ''Polanco Act". On November 11 , 2011 , the comt
     entered a final judgment consistent with all of the above results finding that prior settlements offset the $3.1
     million verdict against the PPG Chlor-alkali and Derivatives Business and others. In May 2012, requests for costs
     and fees based on whether the City or defendants were "prevailing parties" were resolved almost entirely in favor

                                                            F-27



                                                                                                             PPG102439


                                                          A-1071
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 14 of 301 PageID #:
                                    2470




     of the PPG Chlor-alkali and Derivatives Business. While exact amounts have not been determined, the decision
     is not expected to result in any payment by the PPG Chlor-alkali and De1ivatives Business. Appeals are expected.


     Environmental Matters
     It is the PPG Chlor-alkali and De1ivatives Business's policy to accme expenses for environmental contingencies
     when it is probable that a liability has been incurred and the amount of loss can be reasonably estimated.
     Environmental reserves associated with existing chlor-alkali manufacturing locations are recorded on the PPG
     Chlor-alkali and Derivatives Business's financial statements. Reserves for environmental contingencies are
     exclusive of claims against third parties. Reserves for monitoring and operation of certain groundwater wells are
     measured on a present value basis. In management's opinion, the PPG Chlor-alkali and Derivatives Business
     operates in an environmentally sound manner and the outcome of the PPG Chlor-alkali and Derivatives
     Business's environmental contingencies will not have a material effect on the PPG Chlor-alkali and Derivatives
     Business' financial position or liquidity; however, any such outcome may be material to the results of operations
     of any particular period in which costs, if any, are recognized. Management anticipates that the resolution of the
     PPG Chlor-alkali and Derivatives Business's enviromnental contingencies will occur over an extended period of
     time.

     As of December 31, 2011 and 2010, the PPG Chlor-alkali and Derivatives Business had reserves for
     enviromnental contingencies totaling $35 million and $39 million, respectively, of which $6 million and $12
     million, respectively, were classified as current liabilities. The reserve at December 31, 2011 included $34
     million for environmental contingencies associated with the Calcasieu River Estuary located near the Lake
     Charles, La. chlor-alkali plant and two operating plant site locations of the PPG Chlor-alkali and De1ivatives
     Business and $1 million for other environmental contingencies. The reserve at December 31, 2010 included $38
     million for environmental contingencies associated with the Calcasieu River Estuary located near the Lake
     Charles, La. chlor-alkali plant and two operating plant site locations of the PPG Chlor-alkali and De1ivatives
     Business and $1 million for other environmental contingencies. Pretax charges against income for environmental
     remediation costs in 2011, 2010 and 2009 totaled $7 million, $9 million and $3 million, respectively, and are
     included in Other charges in the accompanying combined statement of income. Cash outlays related to such
     environmental remediation aggregated $11 million, $6 million, and $6 million in 2011, 2010 and 2009,
     respectively. The impact of foreign currency was negligible for all years presented.


     Remediation: Cal.casieu River Estuary
     In Lake Charles, La. the U.S. Environmental Protection Agency ("USEPA") completed an investigation of
     contamination levels in the Calcasieu River Estuary and issued a Final Remedial Investigation Report in
     September 2003, which incorporates the Human Health and Ecological Risk Assessments, indicating that
     elevated levels of risk exist in the estuary. The PPG Cblor-alkali and Derivatives Business and other potentially
     responsible parties have completed a feasibility study under the authority of the Louisiana Department of
     Environmental Quality ("LDEQ"). The PPG Chlor-alkali and Derivatives Business's exposure with respect to the
     Calcasieu River Estuary is focused on the lower few miles of Bayou d'Inde, a small tributary to the Calcasieu
     River Estuary near the PPG Cblor-alkali and Derivatives Business's Lake Charles facility , and about 150 to 200
     acres of adjacent marshes. The PPG Chlor-alkali and Derivatives Business and three other potentially responsible
     parties submitted a draft remediation feasibility study report to the LDEQ in October 2006. Tue proposed
     remedial alternatives include sediment dredging, sediment capping, and biomonitoring of fish and shellfish.
     Principal contaminants of concern which may require remediation include various metals, dioxins and furans,
     and polycblorinated biphenyls. In response to agency comments on the draft study, the potentially responsible
     parties conducted additional investigations and submitted a revised feasibility report to the agencies in the third
     quarter of 2008. Government officials have indicated that a U.S. Army Corps of Engineers' study bas concluded
     that the proposed remedy will not adversely affect drainage in communities adjacent to Bayou d'lnde. In
     response to the revised feasibility study, the LDEQ issued a draft decision document for the Bayou d'Inde area in
     February 2010. The decision document includes the LDEQ's selection of remedial alternatives for the Bayou

                                                            F-28



                                                                                                            PPG102440


                                                         A-1072
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 15 of 301 PageID #:
                                    2471




     d'Inde area and is in accordance with those recommended in the revised feasibility study. LDEQ held a public
     heating on March 23, 2010 and subsequently issued its final decision document in March 2011. As in its draft
     document, LDEQ's selection of remedial approaches is in accordance with those proposed in the feasibility
     study.

     On June 10, 2011 , LDEQ met with the representatives of PPG Chlor-alkali and Derivatives Business and the
     three other potentially responsible parties to discuss implementation of a remedy for Bayou d'Inde based on the
     final decision document. The agency proposed entering into a new Cooperative Agreement with the four
     companies and on July 12, 2011 transmitted a draft document for the companies' consideration. At the same
     time, the companies initiated discussions among themselves on allocation of costs associated with remedy
     implementation. On October 20, 2011, one of the three other potentially responsible pm1ies that had pm1icipated
     in funding the remedial feasibility report withdrew from further pm1icipation regm·ding implementation of the
     remedy. In mid-November 2011, the PPG Chlor-alkali and De1i vatives Business and the two remaining pai1ies
     submitted comments to LDEQ on the proposed Cooperative Agreement. Allocation discussions are continuing
     among the remaining potentially responsible pm1ies.

     Multiple future events, such as remedy design and remedy implementation involving agency action or approvals
     related to the Calcasieu River Estuary will be required and considerable unce11ainty exists regarding the timing of
     these future events. Final resolution of these events is expected to occur over an extended pe1iod of time.
     However, based on cm-rently available information, design approval could occur in 2012. The remedy
     implementation could occur during 2012 to 2015, with some pe1iod of long-tenn monito1ing for remedy
     effectiveness to follow . In addition, the PPG Chlor-alkali and De1ivatives Business' obligation related to any
     potential remediation will be dependent in part upon the final allocation of responsibility among the potentially
     responsible parties. Negotiations with respect to this allocation are ongoing, but the outcome is uncertain.

     Remediation: Reasonably Possible Matters
     In addition to the amounts currently reserved for environmental remediation, the PPG Chlor-alkali and
     Derivatives Business may be subject to loss contingencies related to environmental matters estimated to be as
     much as $15 million to $60 million. Such unreserved losses are reasonably possible but are not currently
     considered to be probable of occurrence. This range of reasonably possible unreserved loss relates to
     environmental matters at several sites; however, this range p1imarily relates to the Calcasieu River Estuary and
     two PPG Chlor-alkali and Derivatives Business plant sites. The loss contingencies related to these sites include
     unresolved issues such as the nature and extent of contamination at these sites and the methods that may have to
     be employed to remediate them.

     The status of the remediation activity at the Calcasieu River Estuary and the factors that could result in the need
     for additional environmental remediation reserves at that site m·e described above. Initial remedial actions are
     occurring at the two PPG Chlor-alkali and De1ivatives Business plant sites. These two PPG Chlor-alkali and
     Derivatives Business plant sites are in Lake Charles, Louisiana and Natrium, West Virginia. At Lake Charles,
     PPG has completed a Facility Investigation and Corrective Measure Study ("CMS") under USEPA's Resource
     Conservation and Recycling Act ("RCRA") Corrective Action Program under the oversight of the LDEQ. The
     LDEQ has accepted the proposed remedial alternatives. The PPG Chlor-alkali and De1ivatives Business received
     notice of the LDEQ's issuance of the final Hazardous Waste Post-Closure/HSWA Permit on June 28, 2010. The
     Permit was issued in final fonn on September 23, 2010. Planning for implementation of these proposed
     alternatives is in progress. At Natrium, a facility investigation has been completed and initial inte1im remedial
     measm·es have been implemented to mitigate soil impacts. There is additional investigation of groundwater
     contamination ongoing which may indicate the need for fmiher remedial actions to address specific areas of the
     facility . Installation of a grom1dwater treatment system has been completed.

     The impact of evolving programs, such as natural resource damage claims, industrial site reuse initiatives and
     state remediation programs, also adds to the present uncertainties with regard to the ultimate resolution of this
     unreserved exposure to future loss. The PPG Cblor-alkali and Derivatives Business's assessment of the potential

                                                            F-29



                                                                                                            PPG102441


                                                          A-1073
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 16 of 301 PageID #:
                                    2472




     impact of these environmental contingencies is subject to uncertainty due to the complex, ongoing and evolving
     process of investigation and remediation, if necessary, of such environmental contingencies, and the potential for
     technological and regulatory developments.

     Management expects cash outlays for environmental remediation to range from $9 million to $20 million per
     year, through 2014 and $3 million to $5 million per year through 2016.


     Note 17.    Accumulated Other Comprehensive Loss

                                                                     Pension and
                                                      Unrealized        Other                          Accumulated
                                                       Currency     Postretirement     Unrealized         Other
                                                      Translation       Benefit      (Loss) Gain on   Comprehensive
          (Millions)                                  Adjustment     Adjustments       Derivati ves      (Loss)

          Balance, Jan. 1, 2009                          $(3)          $(172)            $(41)           $(216)
          Net change                                       6              27               16               49
                                                         -                               --              --
          Balance, Dec. 31, 2009                         $3            $(145)            $(25)           $(167)
          Net change                                      (2)            (20)               8              (14)
                                                                                         --
          Balance, Dec. 31, 2010                         $ l           $(165)            $(17)           $(181)
          Net change                                      (2)            (27)               9              (20)
                                                                                         --
          Balance, Dec. 31 , 2011                        $(1)          $(192)            $ (8)           $(201)


     With the exception of unrealized currency translation adjustments, all other components of accumulated other
     comprehensive loss are reported net of tax.

     Unrealized currency translation adjustments related to translation of foreign denominated balance sheets are not
     presented net of tax given that no defeffed U.S. income taxes have been provided on m1distributed earnings of
     non-U.S. subsidiaries because they are deemed to be reinvested for an indefinite period of time.

     The tax benefit related to the adjustment for pension and other postretirement benefits for the years ended
     December 31, 2011, 2010 and 2009 was $16 million, $12 million and $17 million, respectively. The cumulative
     tax benefit related to the adjustment for pension and other postretirement benefits at December 31, 2011 and
     2010 was $132 million and $116 million, respectively. The tax benefit related to the change in the unrealized
     gain on de1ivatives for the years ended December 31, 2011, 2010 and 2009 was $5 million, $6 million and $10
     million, respectively.


     Note 18.    Employee Savings Plan
     The PPG Chlor-alkali and Derivatives Business has no employee savings plan; however, the PPG Employee
     Savings Plan (''Savings Plan") covers substantially all U.S. employees of the PPG Chlor-alkali and Derivatives
     Business. PPG generally makes matching contiibutions to the Savings Plan based upon participants' savings,
     subject to certain limitations. For most participants not covered by a collective bargaining agreement,
     PPG-matching contiibutions are established each year at the discretion of PPG and are applied to employee
     contiibutions up to a maximum of 6% of eligible participant compensation. For those participants whose
     employment is covered by a collective bargaining agreement, the level of PPG-matching contiibution, if any, is
     determined by the relevant collective bargaining agreement.

     The PPG-matching contribution was 100% for the first two months of 2009. The PPG-matching contiibution was
     suspended from March 2009 through June 2010 as a cost savings measure in recognition of the adverse impact of
     the global recession. Effective July 1, 2010, the PPG match was reinstated at 50% on the first 6% of
     compensation contributed for most employees eligible for the PPG-matching contribution feature . This included

                                                             F-30



                                                                                                            PPG102442


                                                         A-1074
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 17 of 301 PageID #:
                                    2473




     the union represented employees in accordance with their collective bargaining agreements. On January l, 2011,
     the PPG match was increased to 75% on the first 6% of compensation conllibuted by these eligible employees.

     Compensation expense and cash contributions related to the PPG match of the PPG Chlor-alkali and Derivatives
     Business participant contributions to the Savings Plan for 2011, 2010 and 2009 totaled $2 million, $ 1 million and
     $ 1 million, respectively. A portion of the Savings Plan qualifies under the Internal Revenue Code as an
     Employee Stock Ownership Plan. As a result, the tax deductible dividends on PPG shares held by the Savings
     Plan related to the PPG Chlor-allcali and Derivatives Business were $5 million, $6 million and $7 million for
     2011, 2010 and 2009, respectively.

     Note 19. Other Earnin~
                                                                                    Year-ended December 31,
               (Millions)                                                        2011        2010        2009
               Share of net earnings of equity affiliates (See Note 8)          $    1      $ (1)        $ (3)
               Indirect tax and other refunds received                              6           4             4
               Profit on sale of assets                                              5                        1
               Bargain purchase gain (See Note 4)                                   10
               Proceeds from insurance recovery                                                               7
               Other                                                                5           4             3
               Total                                                            $ 27        $ 7          $ 12


     Note 20. Stock-Based Compensation
     The PPG Chlor-alkali and Derivatives Business has no stock-based compensation plans; however, certain
     employees of the PPG Chlor-alkali and De1ivatives Business are eligible to pmiicipate in PPG's stock-based
     compensation plans, which include stock options, restricted stock units (''RSUs") and grants of contingent shm·es
     that are earned based on achieving targeted levels of total shareholder return. All current grants of stock options,
     RSUs and contingent shm·es m·e made under the PPG Industiies, Inc. Amended and Restated Omnibus Incentive
     Plan ("PPG Amended Omnibus Plan"), which was amended and restated effective Ap1il 21, 2011. Shares
     available for future grants under the PPG Amended Omnibus Plan were 9.7 million as of Dec. 31, 2011.

     Total stock-based compensation cost related to the PPG Chlor-alkali and Derivatives Business was $2 million, $2
     million, and $ 1 million in 2011 , 2010, and 2009 respectively. The income tax benefit recognized in the
     accompanying combined income statement related to the stock-based compensation was $ 1 million in each of the
     years ended December 31, 2011, 2010 and 2009, respectively.

     Stock Options
     Certain employees of the PPG Chlor-alkali and Derivatives Business have been granted stock option awards
     under two stock option plans: the PPG Industries, Inc. Stock Plan ("PPG Stock Plan'') and the PPG Amended
     Omnibus Plan whereby these employees can purchase shares of common stock at prices equal to the fair market
     value of the shares on the date the options were granted. The options are generally exercisable beginning from six
     to 48 months after being granted and have a maximum term of 10 years. Upon exercise of a stock option, shares
     of PPG stock are issued from treasury stock. The PPG Stock Plan includes a restored option provision for options
     originally granted prior to January 1, 2003 allows an optionee to exercise options and satisfy the option cost by
     certifying ownership of mature shares of PPG common stock with a market value equal to the option cost.

     The fair value of stock options issued to employees is measured on the date of grant and is recognized as expense
     over the requisite service period. The PPG Chlor-alkali and Derivatives Business estimates the fair value of stock
     options using the Black-Scholes option pricing model. The risk-free interest rate is determined by using the U.S.
     Treasury yield curve at the date of the grant and using a maturity equal to the expected life of the option. The

                                                             F-31



                                                                                                              PPG102443


                                                          A-1075
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 18 of 301 PageID #:
                                    2474




     expected life of options is calculated using the average of the vesting term and the maximum term, as prescribed
     by accounting guidance on the use of the simplified method for determining the expected term of an employee
     share option. This method is used as the vesting term of stock options was changed to three years in 2004 and, as
     a result, the historical exercise data does not provide a reasonable basis upon which to estimate the expected life
     of options. The expected dividend yield and volatility are based on historical stock p1ices and dividend amounts
     over past time pe1iods equal in length to the expected life of the options.

     The following weighted average assumptions were used to calculate the fair values of stock option grants in each
     year:

                                                                                 2011        2010         2009

               Risk free interest rate                                            2.9%        2.8%         2.8%
               Expected life of option in years                                   6.4         5.9          6.5
               Expected dividend yield                                            3.3%        3.4%         3.2%
               Expected volatility                                               28.0%       28.5%        25.7%

     The weighted average fair value of options granted was $19.00 per share, $13.45 per share, and $7.02 per share
     for the years ended Dec. 31, 2011, 2010, and 2009 respectively.

     A summary of the stock options outstanding and exercisable related to the PPG Chlor-alkali and Derivatives
     Business and activity for the year ended December 31 , 2011 is presented below:

                                                                                             Weighted
                                                                                              Average
                                                                                            Remaining
                                                                             Weighted       Contractual      Intrinsic
                                                             Number of       Average            Life           Value
                                                              Shares       Exercise Price    (in years)    (in millions)

          Outstanding, Dec. 31, 2010                          189,122        $56.63            6.8               $5
               Granted                                          38,820         89.25
               Exercised                                       (44,072)        63.29
                                                                             ---
          Outstanding, Dec. 31 , 2011                         183,870        $61.92            7.9               $6
                                                                             ---               -                 -
          Vested or expected to vest, Dec. 31, 2011           176,643        $61.55            7.8               $6
                                                                             ---               -                 -
          Exercisable, Dec. 31, 2011                              56,510     $67.55            5.2               $1
                                                                             ---               -                 -

     At December 31 , 2011 , there was $0.6 million of total unrecognized compensation cost related to outstanding
     stock options that had not yet vested. This cost is expected to be recognized as expense over a weighted average
     period of 1.6 years.

     The following table presents the PPG Chlor-alkali and De1ivatives Business's stock option activity for the years
     ended December 31, 2011, 2010, and 2009:

               (Millions)                                                        2011        2010         2009

               Total intrinsic value of stock options exercised                   $1          $1          $-
               Cash received from stock option exercises                           2           2


     Restricted Stock Units
     Long-term incentive value is delivered to selected key PPG Chlor-alkali and Derivatives Business management
     employees by granting RS Us, which have either time or perfomrnnce-based vesting feattll'es . The fair value of an
     RSU is equal to the market value of a share of PPG stock on the date of grant. Time-based RSUs vest over the
     three-year period following the date of grant, unless foifeited, and will be paid out in the form of PPG stock, cash

                                                            F-32



                                                                                                               PPG102444


                                                          A-1076
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 19 of 301 PageID #:
                                    2475




     or a combination of both at PPG's discretion at the end of the three year vesting pe1iod. Pe1formance-based RS Us
     vest based on achieving specific annual performance targets for PPG earnings per share growth and PPG cash
     flow return on capital over the three calendar year-end periods following the date of grant. Unless forfeited, the
     performance-based RSUs will be paid out in the form of PPG stock, cash or a combination of both at PPG's
     discretion at the end of the three-year pe1formance period if PPG meets the pe1formance targets. The amount
     paid for performance-based awards may range from 0% to 180% of the 01iginal grant, based upon the frequency
     with which the annual earnings per share growth and cash flow return on capital pe1formance targets are met
     over the three calendar year periods. For the purposes of expense recognition, PPG has assumed that
     performance-based RSUs granted in 2009 will vest at 150% and those granted in 2010 and 2011 will vest at the
     100% level. Five of the six performance targets were met during the performance vesting period of the 2009
     grant. At December 31 , 2011, four of the four possible performance targets bad been met for the 2010 grant, and
     two of the t\vo possible performance targets bad been met for the 2011 grants.

     Tue following table summarizes the RSU activity related to the PPG Cblor-alkali and Derivatives Business for
     the year ended Dec. 31, 2011:

                                                                                   Weighted
                                                                      Number or     Average     Intrinsic Value
                                                                       Shares      Fair Value    (in millions)
               Outstanding, Jan. 1, 2011                               44,153       $44.17           $4
                    Granted                                              9,865       82.02
                    Released from restriction                          (11 ,603)     57.46
               Outstanding, Dec. 31, 2011                              42,415       $48.33           $4
               Vested or expected to vest, Dec. 31, 2011               40,556       $47.61           $3


     There was $1.1 million of total unrecognized compensation cost related to nonvested RSUs outstanding as of
     Dec. 31 , 2011. This cost is expected to be recognized as expense over a weighted average period of 1.6 years.


     Contingent Share Grants
     Grants of contingent shares to selected key executives of the PPG Cblor-alkali and Derivatives Business have
     been provided by PPG and may be earned based on PPG total shareholder return over the three-year period
     following the date of grant. Contingent share grants (referred to as "TSR awards'') are made annually and are
     paid out at the end of each three-year period based on PPG's performance. Performance is measured by
     determining the percentile rank of the total shareholder return of PPG common stock in relation to the total
     shareholder return of the S&P 500 for the three-year pe1iod following the date of grant. Tue payment of awards
     following the three-year award pe1iod will be based on performance achieved in accordance with the scale set
     forth in the plan agreement and may range from 0 percent to 220 percent of the initial grant. A payout of 100
     percent is earned if the target pe1formance is achieved. Contingent share awards for the 2009-2011, 2010-2012,
     and 2011-2013 periods earn dividend equivalents for the award period, which will be paid to participants with the
     award payout at the end of the period based on the actual number of contingent shares that are earned. Any
     payments made at the end of the award pe1iod may be in the form of stock, cash or a combination of both. The
     TSR awards qualify as liability awards, and compensation expense is recognized over the three-year award
     period based on the fair value of the awards (giving consideration to PPG's percentile rank of total shareholder
     return) remeasured in each reporting pe1iod until settlement of the awards.

     As of December 31, 2011, there was $3 million of total unrecognized compensation cost related to outstanding
     TSR awards based on the current estimate of fair value. This cost is expected to be recognized as expense over a
     weighted average period of 1.8 years.




                                                            F-33



                                                                                                            PPG102445


                                                           A-1077
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 20 of 301 PageID #:
                                    2476




     Note 21.   Separation and Merger Transaction
     On July 19, 2012, PPG announced that its Board of Directors approved definitive agreements under which PPG
     will separate the PPG Chlor-alkali and Derivatives Business and merge it with Georgia Gulf Corporation
     ("Georgia Gulf") or one of its subsidiaries. The terms of the transaction call for PPG to form a new company by
     separating the PPG Chlor-alkali and Derivatives Business through a spin off or split off, and then immediately
     merging the business with Georgia Gulf or a Georgia Gulf subsidiary in a tax efficient Reverse Morris Trust
     transaction. Upon completion of the transaction, which has been approved by the boards of both companies, PPG
     shareholders will own approximately 50.5 percent ot the shares ot the newly merged company, with pre-merger
     Georgia Gulf shareholders owning approximately 49.5 percent of the shares. In the transaction, PPG will transfer
     certain related environmental liabilities, pension assets and liabilities and other post-employment benefits
     (OPEB) obligations to the newly merged company. The transaction is subject to approval by Georgia Gulf
     shareholders and customary closing conditions, relevant tax authority rulings and regulatory approvals.


     Note 22.   Subsequent Events
     Except for the events desc1ibed in Note 16 and Note 21, management of the PPG Chlor-alkali and De1ivatives
     Business has determined that there were no subsequent events that would require disclosure in or adjustment to
     the accompanying financial statements through August 30, 2012.




                                                           F-34



                                                                                                         PPG102446


                                                        A-1078
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 21 of 301 PageID #:
                                    2477




                               PPG CHLOR-ALKALI AND DERIVATIVES BUSINESS
                      CONDENSED COMBINED STATEMENT OF INCOME (UNAUDITED)
                                           (in millions)

                                                                                                       For the
                                                                                                    Six Months
                                                                                                   Ended June 30
                                                                                                  2012         2011
     Net sales                                                                                    $851       $893
     Cost of sales, exclusive of depreciation and amortization                                     574        613
     Selling, general and administrative                                                            59         60
     Depreciation and amortization (See Note 6)                                                     21         20
     Research and development
     Business restructuring (See Note 7)
     Other charges                                                                                   4           7
     Other earnings                                                                                 (7)       (13)
         Income before income taxes                                                                198        205
     Income tax expense (See Note 9)                                                                68         67
     Net income attiibutable to the controlling and noncontI·olling interests                      130        138
          Less: net income atllibutable to noncontrolling interests                                 (7)         (6)
     Net income (attributable to the PPG Chlor-alkali and Derivatives Business)                   $123       $132
                                                                                                  --         --




      The accompanying notes to the condensed combined financial statement are an integral part of this condensed
                                               combined statement.

                                                             F-35



                                                                                                       PPG102447


                                                          A-1079
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 22 of 301 PageID #:
                                    2478




                               PPG CHLOR-ALKALI AND DERIVATIVES BUSINESS
           CONDENSED COMBINED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED)
                                      (in millions)

                                                                                                      For the
                                                                                                    Six Mouths
                                                                                                   Ended June 30
                                                                                                  2012       2011
     Net income attiibutable to the controlling and noncont1·0Uing interests                      $130      $138
     Other comprehensive income, net of tax:
         Defined benefit pension and other postretirement benefit adjustments (See Note 10)           2            9
         Unrealized currency translation adjustment                                                   1        (1)
         Net change- derivatives (See Note 12)                                                        3            8
                                                                                                  --
     Other comprehensive income, net of tax                                                           6        16
     Total comprehensive income                                                                    136        154
          Less: net income atllibutable to noncontrolling interests                                 (7)        (6)
     Comprehensive income (attributable to the PPG Chlor-alkali and Derivatives Business)         $129      $148
                                                                                                  --        --




      The accompanying notes to the condensed combined financial statement are an integral part of this condensed
                                               combined statement.

                                                            F-36



                                                                                                         PPG102448


                                                          A-1080
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 23 of 301 PageID #:
                                    2479




                              PPG CHLOR-ALKALI AND DERIVATIVES BUSINESS
                          CONDENSED COMBINED BALANCE SHEET (UNAUDITED)
                                           (in millions)

                                                                                             June 30,     Dec.31,
                                                                                              2012         2011
     Assets
     Current assets:
         Cash and cash equivalents                                                           $ 17         $ 31
         Receivables (less allowance for doubtful accounts of $1 and $2)                      268          224
         Inventories (See Note 5)                                                              68           59
         Cash held in escrow (See Note 4)                                                       3
         Other                                                                                 13             21
                                                                                             --
               Total current assets                                                           369           335
     Property (net of accumulated depreciation of $1,539 and $1,523)                          366           365
     Investments                                                                               17            15
     Cash held in escrow (See Note 4)                                                                         3
     Identifiable intangible assets-net (See Note 6)                                             5            6
     Other assets                                                                                9           10
                                                                                                          --
              TOTAL                                                                          $ 766        $ 734
                                                                                             --           --
     LIABILITIES AND PARENT COMPANY EQUITY
     Current liabilities:
         Accounts payable, trade                                                             $ 117        $ 115
         Accrued payroll                                                                        21           30
         Other current liabilities                                                              68           71
                                                                                                          --
               Total current liabilities                                                       206          216
     Accrued pensions (See Note 10)                                                              77          79
     Other postretirement benefits (See Note 10)                                                171         168
     Environmental contingencies (See Note 16)                                                   28          29
     Other liabilities                                                                           44          44
                                                                                                          --
              TOT AL LIABlLITIES                                                                526         536
     Parent company equity:
         Parent company investment                                                              424          382
         Accumulated other comprehensive loss                                                  (195)        (201)
             Total parent company equity                                                        229          181
         Noncontrolling interests                                                                11           17
                                                                                             --           --
              Total equity (See Note 14)                                                       240          198
                                                                                             --
              TOTAL                                                                          $ 766        $ 734
                                                                                             --           --




      The accompanying notes to the condensed combined financial statements are an integral part of this condensed
                                                combined statement.

                                                          F-37



                                                                                                        PPG102449


                                                       A-1081
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 24 of 301 PageID #:
                                    2480




                               PPG CHLOR-ALKALI AND DERIVAT IVES BUSINESS
                   CONDENSED COMBINED STATEMENT OF CASH FLOWS (UNAUDITED)
                                         (in millions)

                                                                                                  For the
                                                                                          Six Months Ended Jone 30
                                                                                            2012            2011
     Operating activities:
          Net income attributable to controlling and noncontrolling interests              $130            $138
          Adjustments to reconcile net income to cash from operations:
               Depreciation and amortization                                                 21               20
               Pension expense (See Note 10)                                                   9               6
               Business restrncturing expense (See Note 7)                                     1
               Equity affiliate earnings, net of dividends                                    (2)             (1)
               Cash contributions to pension plans                                            (1)             (8)
               Bargain purchase gain                                                                          (9)
          Change in certain asset and liability accounts:
               Increase in receivables                                                      (44)             (60)
               (Increase) decrease in inventories                                             (9)              9
               Increase in other current assets                                               (1)             (1)
               (Decrease) increase in accounts payable and accrued liabilities                (4)              2
               Increase in noncurrent assets                                                  (3)             (3)
               Increase in noncurrent liabilities                                              1              11
               Change in accrued tax and interest accounts                                     1               3
          Other                                                                                3              (1)
                         Cash from operating activities                                     102              106
     Investing activities:
               Additions to property                                                        (23)             (23)
               Business acquisitions, net of cash balances acquired                                          (25)
               Deposits placed in escrow                                                                      (3)
               Proceeds from sale of property and investments                                  1               3
                                                                                           --              --
                    Cash used for investing activities                                      (22)             (48)
     Financing activities:
               Dividends paid to noncont:rolling interests                                  (13)              (8)
               Net cash remitted to PPG Industries, Inc.                                    (82)             (55)
                    Cash used for financing activities                                      (95)             (63)
     Effect of currency exchange rate changes on cash and cash equivalents
                                                                                           - -1            - -1
     Net decrease in cash and cash equivalents                                              (14)              (4)
     Cash and cash equivalents, beginning of pe1iod                                          31               15
                                                                                           --              --
     Cash and cash equivalents, end of period                                              $ 17            $ 11
                                                                                           --              --




      The accompanying notes to the condensed combined financial statements are an integral part of this condensed
                                                combined statement.

                                                              F-38



                                                                                                        PPG102450


                                                             A-1082
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 25 of 301 PageID #:
                                    2481




                               PPG CHLOR-ALKALI AND DERIVAT IVES BUSINESS
               NOTES TO CONDENSED COMBINED FINANCIAL STATEMENTS (UNAUDITED)

     Note 1.      Basis of Presentation
     The accompanying condensed combined financial statements present the histo1ical financial position, results of
     operations and cash flows of the chlor-alkali and de1ivatives business of PPG Industries, Inc. (the "PPG
     Chlor-alkali and Derivatives Business") in accordance with U.S. generally accepted accounting p1inciples ("U.S.
     GAAP''). The condensed combined financial statements included herein are unaudited. In the opinion of
     management, these statements include all adjustments, consisting only of normal, recurring adj ustments,
     necessary for a fair presentation of the financial position of the PPG Cblor-alkali and Derivatives Business as of
     June 30, 2012, and the results of its operations for the six months ended June 30, 2012 and 2011 and its cash
     flows for the six months then ended. These condensed combined financial statements should be read in
     conjunction with the combined financial statements and notes of the PPG Chlor-alkali and Derivatives Business
     for the years ended December 31, 2011, 2010 and 2009. The results of operations for the six months ended, and
     the financial position as of, June 30, 2012 are not necessarily indicative of the results to be expected for the full
     year or the financial position to be expected as of any future date.

     These condensed combined financial statements include the results of Taiwan Chlorine Industries, Ltd. (''TCI"),
     a subsidiary which is controlled by PPG lndusnies, Inc. ("PPG" or the "Parent Company") and in which PPG
     holds a 60 percent ownership interest. In the accompanying condensed combined financial statements, the
     outside shareholder's interests are shown as noncontrolling interests. The accompanying condensed combined
     financial statements also include investments in certain companies in which PPG owns 20 percent to 50 percent
     of the voting stock and bas the ability to exercise significant influence over the operating and financial policies of
     the investee, which are accounted for using the equity method of accounting. As a result, PPG's share of the
     earnings or losses of such equity affiliates is included in the accompanying combined statement of income and
     PPG's share of these companies' shareholders' equity is included in Investments in the accompanying condensed
     combined balance sheet.

     During the periods presented, the PPG Chlor-alkali and De1ivatives Business was under the control of PPG. The
     condensed combined financial statements have been prepared from the separate records maintained by the PPG
     Chlor-alkali and Derivatives Business and include all direct costs of the PPG Chlor-alkali and Derivatives
     Business and costs allocated from PPG (see Note 13, ''Related Party Transactions"). However, the condensed
     combined financial statements are not necessarily indicative of the financial position, results of operations and
     cash flows that would have existed if the PPG Chlor-alkali and Derivatives Business had operated as a stand-
     alone entity dming the periods presented. Had the PPG Chlor-alkali and Derivatives Business existed as a
     separate entity, its condensed combined results of operations and financial position could have differed
     materially from those presented in the condensed combined financial statements included herein.

     In No1ih Ame1ica, PPG uses a centralized approach to managing its cash and financing its operations. Cash
     deposits from the PPG Chlor-alkali and Derivatives Business's operations in No1ih Ame1ica are transferred to
     PPG on a regular basis and are netted against the Parent company investment component of Total parent
     company equity. TCI does not paiticipate in any cenn·alized PPG cash management program, maintains cash and
     cash equivalent balances to fund its local operations and periodically remits excess funds via dividends to the
     owners. There are no intercompany loan arrangements between TCI and PPG. Consequently, none of PPG's
     cash, cash equivalents, or debt has been allocated to the PPG Chlor-alkali and Derivatives Business in the
     accompanying condensed combined financial statements. Cash and cash equivalents included in the condensed
     combined balance sheet are primaiily held at TCI at June 30, 2012 and December 31, 2011, as the PPG
     Chlor-alkali and Derivatives Business's operations in U.S. and Canadian locations paiticipate in centralized cash
     management programs.

     All PPG Chlor-alkali and De1ivatives Business intra-company transactions have been eliminated in the
     preparation of the accompanying condensed combined financial statements.

                                                             F-39



                                                                                                              PPG102451


                                                           A-1083
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 26 of 301 PageID #:
                                    2482




     Note 2.       New Accounting Standards
     In May 2011, the Financial Accounting Standards Board ("FASB") issued an amendment to its fair value
     measurement guidance and disclosure requirements to establish U.S. Generally Accepted Accounting Principles
     ("GAAP") in common with the requirements of the International Financial Reporting Standards (" IFRS"). The
     new requirements were effective for the first interim or annual period beginning after December 15, 2011 and
     were to be applied prospectively. The PPG Chlor-alkali and Derivatives Business adopted the new requirements
     during the six months-ended June 30, 2012; however, the adoption of this guidance did not have a material effect
     on its combined financial position, results ot operations or cash flows .


     Note3.        Fair Value Measurement
     The accom1ting guidance on fair value measurement establishes a hierarchy with three levels of inputs used to
     determine fair value. Level l inputs are quoted prices in active markets for identical assets and liabilities, are
     considered to be the most reliable evidence of fair value, and should be used whenever available. Level 2 inputs
     are observable p1ices that are not quoted on active exchanges. Level 3 inputs are unobservable inputs used for
     measming the fair value of assets or liabilities.


     Assets and liabilities reported at fair value 011 a recurring basis:

          (Millions)                                                             Level 1   Level 2   Level 3    Total
          At June 30, 2012
          Investments:
               Marketable equity securities                                      $ 5       $-        $-          $5
          Accounts payable and accrned liabilities:
               Natural gas swap contracts(a)
          At December 31, 2011
          Sho11-te1m investments:
                Marketable equity secmities
          In vestments:
                Marketable equity secmities                                          4                            4
          Accounts payable and accrned liabilities:
                Natural gas swap contracts(a)                                                   6                 6

     (a) This entire balance is designated as a hedging instrument under U.S. GAAP.


     Note 4.       Acquisitions
     In May 2011, the PPG Chlor-al.kali and Derivatives Business acquired the assets of Equa-Chlor, Inc. for $28
     million, of which $3 million is held in escrow pending satisfaction of any PPG indemnity claims through May of
     2013. The assets, liabilities, results of operations and cash tlows ofEqua-Chlor are included within the PPG
     Chlor-alkali and Derivatives Business financial statements from the date of acquisition. The excess fair value of
     the assets acquired and liabilities assumed, which consisted principally of property and operating working
     capital, over the purchase price resulted in a bargain purchase gain of $10 million. This gain was partially offset
     by a $1 million loss related to the step up to fair value of acquired inventory. The gain is reported in Other
     earnings in the accompanying condensed combined statement of income for the six months-ended June 30, 2011 .

     In early 2006, the PPG Chlor-alkali and Derivatives Business acquired the North Ame1ican beaded caustic soda
     business of Oxy Vinyls, LP, which was principally comp1ised of customer contracts. The purchase price of the
     business included contingent payments which were payable, if earned, over a five year pe1iod following the date


                                                             F-40



                                                                                                               PPG102452


                                                           A-1084
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 27 of 301 PageID #:
                                    2483




     of acquisition. These payments totaled $6 million, and the final such payment was made in the first quarter of
     2011. The PPG Chlor-alkali and De1ivatives Business's intangible assets are principally related to this
     acquisition.


     Note 5.     Inventories
     Inventories as of June 30, 2012 and December 31, 2011 are detailed below:

                                                                                          June 30,    Dec. 31,
                                                                                           2012         2011
                                                                                               (Millions)
                    Finished products                                                      $ 56         $ 52
                    Raw materials                                                            16              12
                    Supplies                                                                 42              45
                    LIFO reserve                                                            (46)            (50)
                         Total                                                             $ 68         $ 59

     U.S. inventories are stated at cost, using the last-in, first-out (''LIFO") method, which does not exceed market.
     The PPG Chlor-alkali and Derivatives Business' s U.S. inventory is part of the applicable PPG LIFO pool. In the
     accompanying condensed combined financial statements, the applicable PPG LIFO pool has been apportioned to
     the PPG Chlor-alkali and De1ivatives Business utilizing the ratio of gross carrying value of the inventory
     associated with the PPG Chlor-alkali and Derivatives Business, in base dollars, as a percentage of the applicable
     PPG LIFO pool's total base dollar inventory, as of the applicable year-end date.

     All non-U.S. invento1ies are stated at cost, using the first-in, first-out (''FIFO") method, which does not exceed
     market. Cost is determined using standard factory costs, which approximate actual costs, excluding ce11ain fixed
     costs such as depreciation and prope11y taxes.


     Note 6.     Identifiable Intangible Assets
     The PPG Chlor-alkali and Derivatives Business's identifiable intangible assets with finite lives relate to customer
     relationships and are being amortized over their estimated useful lives (10 years) and are detailed below:

                                                                     June 30, 2012                   December 31, 2011
                                                           Gross                              Gross
                                                          Carrying    Accumulated            Carrying       Accumulated
                                                          Amount      Amortization   Net     Amount         Amortization   Net
                                                                                     --
                                                                                      <Millions)
     Customer-related Intangibles                           $10            (5)       $5        $10                 (4)     $6

     Aggregate amo11ization expense related to these identifiable intangible assets for the six months ended Jm1e 30,
     2012 and 2011 was $1 million. As of June 30, 2012, estimated future amortization expense of identifiable
     intangible assets is approximately $1 million per year through 2016.


     Note 7.     Business Restructuring
     In March 2012, PPG finalized a restructuring plan to reduce PPG's cost structure. As a result of this restructming
     plan, in March of 2012 a charge of $1 million for severance costs associated with 22 employees was recorded by
     the PPG Chlor-alkali and De1ivatives Business.

     The PPG Chlor-alkali and Derivatives Business expects to incur additional costs of approximately $2 million
     directly associated with the restructming actions for demolition that will be charged to expense as incurred. To
     date, none of these expenses have been incm-red.

                                                            F-41




                                                                                                                     PPG102453


                                                         A-1085
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 28 of 301 PageID #:
                                    2484




     Note 8.      Variable Interest Entities
     Tue PPG Chlor-alkali and Derivatives Business includes PPG's 50 percent ownership interest in RS Cogen,
     L.L.C. ("RS Cogen''), which toll produces electricity and steam primarily for the PPG Cblor-alkali and
     Derivatives Business and PPG's joint venture partner. The joint venture was formed with a wholly-owned
     subsidiary of Entergy Corporation in 2000 for the construction and operation of a $300 million process steam,
     natural gas-fired cogeneration facility in Lake Charles, LA, the majority of which was financed by a syndicate of
     banks. As ofJune 30, 2012 and December 31, 2011, RS Cogen bad bank debt outstanding of $178 million and
     $ 183 million, respectively. The PPG Chlor-alkali and Derivatives Business's future commitment to purchase
     electricity and steam from the joint venture approximates $23 million per year subject to contractually defined
     inflation adjustments for the next 11 years. Tue purchases for the years ended December 31, 2011, 2010 and
     2009 were $23 million in each year.

     RS Cogen is a variable interest entity under U.S. accounting guidance. The joint venture' s critical operations are
     overseen by a management committee, which has equal representation by PPG and Entergy. With the power to
     direct the activities of RS Cogen equally shared between RS Cogen's two owners, PPG does not consider itself to
     be the joint venture's primary beneficiary. Accordingly, PPG accounts for its investment in RS Cogen as an
     equity method investment.

     Tue following table summaiizes the PPG Chlor-alkali and Derivatives Business's maximum exposLu-e to loss
     associated with RS Cogen:

                          (Mill ions)
                          Investment in and advances to RS Cogen                                   $ 13
                          Take-or-pay obligation under power tolling arrangement                    246
                          Maximum exposure to loss as of June 30, 2012                             $259


     Note 9.      Income Taxes
     Tue U.S., Canadian and other non-U.S. operating results of the PPG Chlor-alkali and De1ivatives Business are
     included in the income tax returns of PPG. The PPG Chlor-alkali and Derivatives Business accounts for income
     taxes under the separate return method. Under this approach, the PPG Chlor-alkali and Derivatives Business
     determines its CLITTent tax liability, deferred tax assets and liabilities and related tax expense as if it were filing
     separate tax returns in each tax jLu-isdiction.

     Tue current tax expense attributed to the PPG Chlor-alkali and Derivatives Business by the separate return
     method in the U.S. and Canada is assumed to have been paid by PPG in the year the tax expense was recognized.
     These payments are included as a component of the net cash activity in Total parent company equity. The PPG
     Chlor-alkali and Derivatives Business made income tax payments totaling $4 million and $3 million for the six
     months ended June 30, 2012 and 2011, respectively, in Taiwan.

     Tue effective tax rate on pretax earnings for the six months ended June 30, 2012 was approximately 34.3 percent
     compared to approximately 32.7 percent in the first six months of 2011. The six months 2012 effective tax rate
     includes a 38 percent tax benefit on the $1 million business restructuring charge. The effective tax rate on the
     remaining pre-tax earnings was approximately 34.4 percent for the first six months of 2012 resulting in tax
     expense of $68 million. The effective tax rate for the first six months of 2011 included the impact of the
     non-taxable bargain purchase gain resulting from the Equa-Cblor acquisition. The effective tax rate on the
     remaining pre-tax earnings was approximately 34.3 percent for the first six months of 2011 resulting in tax
     expense of $67 million.




                                                               F-42



                                                                                                                 PPG102454


                                                            A-1086
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 29 of 301 PageID #:
                                    2485




     Note 10.    Pensions and Other Postretirement Benefits
     The PPG Chlor-alkali and Derivatives Business net periodic benefit costs for the six months ended June 30, 2012
     and 2011 were as follows:

                                                                                                               Other
                                                                                                           Postretirement
                                                                                Pensions                      Benefits
                                                                         Six Mouths Ended              Six Months Ended
                                                                              Juue30                        Juue30
                                                                         2012              2011        2012           2011
                                                                                              <Millions)
          Service cost                                                  $     3        $      3        $    2        $      2
          Interest cost                                                      13              13             4               4
          Expected return on plan assets                                    (17)            (17)
          Amortization of prior service cost                                                               (1)           (1)
          Amortization of actuarial losses                                  10                7             3             2
                                                                        --             --             --             --
                Net periodic benefit cost                               $ 9            $ 6            $ 8            $ 7
                                                                        --             --             --             --
     PPG does not have a mandatory contribution to make and does not expect to make any voluntary contributions to
     its U.S. defined benefit pension plans in 2012. PPG expects to make mandatory contributions to its non-U.S.
     plans in 2012 of approximately $90 million, of which $1 million would relate to the PPG Chlor-alkali and
     Derivatives Business in 2012. PPG has made $47 million in contributions to the non-U.S . plans as of the first six
     months of 2012, of which $0.5 million related to the PPG Chlor-alkali and Derivatives Business.

     In January 2011, PPG approved an amendment to one of its U.S. defined benefit pension plans that represented
     77 percent of the total U.S . projected benefit obligation at December 31, 2011 and 2010. This change results in
     employees no longer accrning benefits under this plan either as of December 31, 2011 or December 31, 2020
     depending upon the employee's combined age and years of service to PPG. The affected employees will
     participate in PPG's defined conaibution retirement plan from the date their benefit under the defined benefit
     plan is frozen . PPG remeasured the projected benefit obligation of the amended plan, which resulted in an
     approximate $6 million reduction in the liability related to the PPG Chlor-alkali and De1ivatives Business and
     lowered the PPG Chlor-alkali and De1ivatives Business's 2011 pension expense by approximately $0.2 million.
     PPG made similar changes to certain other U.S. defined benefit pension plans in 2011. The PPG Chlor-alkali and
     Derivatives Business recognized a curtailment loss and special te1mination benefits associated with these plan
     amendments of $0.5 million in 2011. PPG plans to continue reviewing and potentially changing other PPG
     defined benefit plans related to the PPG Chlor-alkali and Derivatives Business in the future.


     Note 11. Financial Instruments, Excluding Derivative Financial Instruments
     Included in the PPG Chlor-alkali and Derivatives Business's financial instrument portfolio are cash, cash held in
     escrow, and marketable equity secmities. The fair values of these financial instruments approximated their
     carrying values at June 30, 2012 and December 31, 2011, in the aggregate.


     Note 12.    Derivative Financial Instruments and Hedge Activities
     The PPG Chlor-alkali and Derivatives Business recognizes all derivative financial instruments as either assets or
     liabilities at fair value on the condensed combined balance sheet. The accounting for changes in the fair value of
     a derivative depends on the use of the instrument. To the extent that a derivative is effective as a hedge of an
     exposure to future changes in cash flows, the change in fair value of the instrument is deferred in accumulated
     other comprehensive income {loss) ("AOCI"). Any portion considered to be ineffective is repo11ed in earnings
     immediately, including changes in value related to credit risk.

                                                            F-43



                                                                                                                    PPG102455


                                                         A-1087
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 30 of 301 PageID #:
                                    2486




     The PPG Chlor-alkali and Derivatives Business's policies do not permit speculative use of derivative financial
     instruments. The PPG Chlor-alkali and Derivatives Business enters into derivative financial instruments with
     high credit quality counterparties and diversifies its positions among such counterparties in order to reduce its
     exposure to credit losses.

     Refer to Note 3, ''Fair Value Measm·ement," for additional disclosures related to the PPG Chlor-alkali and
     Derivatives Business's derivative instrnments outstanding as of June 30, 2012 and December 31, 2011.

     Derivative instruments are used to manage the PPG Chlor-alkali and Derivatives Business's exposure to
     fluctuating natural gas prices through the use of natural gas swap contracts. These instruments mature by
     September 30, 2012. To the extent that these instruments are effective in hedging the PPG Chlor-alkali and
     Derivatives Business's exposure to price changes, changes in the fair values of the hedge contracts are deferred
     in AOCI and reclassified to Cost of sales, exclusive of depreciation and amortization as the natural gas is
     purchased. The amount of ineffectiveness is reported in Other charges in the accompanying condensed combined
     statement of income immediately. As of June 30, 2012 and December 31 , 2011 , the fair value of these contracts
     was a liability of $1 million and $6 million, respectively. As of December 31 , 2011 , the total pretax loss deferred
     in AOCI related to contracts that mature within the twelve-month period ending December 31 , 2012.

     For the six months ended June 30, 2012, Other comprehensive income included a net pretax gain due to cash
     flow hedge derivatives of $5 million ($3 million, net of tax). This gain was comprised of realized losses of $8
     million and unrealized losses of $3 million. The realized losses related to the settlement during the period of
     natural gas contracts and RS Cogen owned interest rate swaps. (Refer to Note 8 "Variable Interest Entities" for a
     discussion regarding this equity method investment.) The unrealized losses related to the change in fair value of
     natural gas contracts and RS Cogen owned interest rate swaps.

     For the six months ended June 30, 2011, Other comprehensive income included a net pretax gain due to cash
     flow hedge de1ivatives of $12 million ($8 million, net of tax). This gain was comprised of realized losses of $14
     million and unrealized losses of $2 million. The realized losses related to the settlement dming the period of
     natural gas contracts and RS Cogen owned interest rate swaps. (Refer to Note 8, ·'Vaiiable Interest Entities" for a
     discussion regarding this equity method investment.) The unrealized losses related to the change in fair value of
     the natural gas contracts and RS Cogen owned interest rate swaps.

     The following tables provide details for the six month pe1iods ended June 30, 2012 and 2011 related to the PPG
     Chlor-alkali and De1ivatives Business's hedges by type of de1ivative. All amounts are pretax:

                                                                                         LoS8   R~cugnizoo
                                                                    Loss
               <Millions)                                      Deferred in OCI     Amoun t            Caption
               Hedge Type
               Period Ended June 30, 2012
               Cash Flow
                    Natural gas swaps(a)                            $ (2)            $ (7)        Cost of sales
                    Interest rate swaps of RS Cogen                    (1)             (1)        Other earnings
              Pe1iod Ended June 30, 2011
              Cash Flow
                   Natural gas swaps{b)                           $ (2)            $(13)       Cost of sales
                   Interest rate swaps of RS Cogen                                    ( 1)     Other earnings
     (a) The ineffective portion related to this item was not greater than $0.3 million of expense.
     (b) The ineffective portion related to this item was not greater than $0.5 million of income.




                                                             F-44



                                                                                                                PPG102456


                                                          A-1088
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 31 of 301 PageID #:
                                    2487




     Note 13. Related Party Transactions
     Certain services are provided to the PPG Chlor-alkali and Derivatives Business by PPG, including legal,
     accounting, tax, treasury, payroll and benefits administration, risk management, information technology and
     purchasing. Expenses for such corporate services totaled $12 million during the six months-ended June 30, 2012
     and 2011. These expenses are included in Selling, general and administrative in the accompanying condensed
     combined statement of income. These costs are charged by PPG to the PPG Chlor-al.kali and Derivatives
     Business using a direct identification approach where possible. Costs for such services which cannot be directly
     ataibuted to the PPG Chlor-alkali and Derivatives Business are allocated from PPG to the PPG Chlor-alkali and
     Derivatives Business using a three-factor fomrnla based on the PPG Chlor-alkali and Derivatives Business's
     proportionate share of No1ih Ame1ican PPG sales, assets, and payroll.

     The costs of PPG corporate staff functions not directly associated with the PPG businesses, the cost of PPG
     corporate legal cases, net of related insurance recoveries, and the cost of certain PPG insurance and employee
     benefit programs were allocated to the PPG Chlor-alkali and De1ivatives Business for the six months ended
     June 30, 2012 and 2011 on a pro rata basis, as if these costs were shared equally by the PPG Chlor-alkali and
     Derivatives Business and to each of PPG's other 12 strategic business units. The allocated costs include an
     allocation of PPG corporate stock based compensation, bonus, pension and other postretirement benefit expenses.
     These allocated costs to the PPG Chlor-alkali and De1ivatives Business totaled $6 million and $5 million dming
     the six months ended June 30, 2012 and 2011, respectively.

     In accordance with U.S. GAAP, related paity transactions cannot be presumed to be canied out on an arm' s-
     length basis as the requisite conditions of competitive, free-market dealing may not exist. These condensed
     combined financial statements may not necessarily be indicative of the conditions that would have existed, or the
     results of operations that would have resulted, had the PPG Chlor-alkali and Derivatives Business been operated
     as an unaffiliated company.


     Note 14. Parent Company Equity
     The following tables present the change in total parent company equity for the six months ended June 30, 2012
     and 2011 , respectively:

                                                                                    Total Parent
                                                                                     Company       Non-controlling
     (Millions)                                                                       Equity          Interests      Total
     Balance, January 1, 2012                                                          $ 181           $ 17          $198
     Net income                                                                          123              7           130
     Other comprehensive income, net of tax                                                6                            6
     Stock-based compensation activity                                                                                  1
     Dividends paid on subsidiary common stock to noncontrolling interests                               (13)         (13)
     Net cash remitted to PPG Industries, Inc.                                           (82)                         (82)
     Balance, June 30, 2012                                                            $229            $ 11          $240
                                                                                       --              --            --
     Balance, January 1, 2011                                                          $ 132           $ 12          $144
     Net income                                                                          132              6           138
     Other comprehensive income, net of tax                                               16                           16
     Stock-based compensation activity                                                                                   l
     Dividends paid on subsidiary common stock to noncontrolling interests                                (8)          (8)
     Net cash remitted to PPG Industries, Inc.                                           (55)                         (55)
     Balance, June 30, 2011                                                            $226            $ 10          $236
                                                                                       --              --            --


                                                           F-45



                                                                                                            PPG102457


                                                         A-1089
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 32 of 301 PageID #:
                                    2488




     Note 15. Stock-Based Compensation
     Tue PPG Chlor-alkali and Derivatives Business has no stock-based compensation plans; however, certain
     employees of the PPG Chlor-alkali and Derivatives Business are eligible to participate in PPG's stock-based
     compensation plans, which include stock options, restricted stock units (" RSUs,.) and grants of contingent shares
     that are earned based on achieving targeted levels of total shareholder return. All current grants of stock options,
     RSUs and contingent shares are made under the PPG Industries, Inc. Amended and Restated Omnibus Incentive
     Plan ("PPG Amended Omnibus Plan"), which was amended and restated effective April 21 , 2011 . Shares
     available for future grants under the PPG Amended Omnibus Plan were 8.4 million as ot June 30, 2012.

     Total stock-based compensation cost related to the PPG Chlor-alkali and Derivatives Business was $1 million for
     the six months ended June 30, 2012 and 2011, respectively. The total income tax benefit recognized in the
     accompanying condensed combined statement of income related to the stock-based compensation was $0.4
     million for the six months ended June 30, 2012 and 2011, respectively.


     Stock Options
     Certain employees of the PPG Chlor-alkali and Derivatives Business have been granted stock option awards
     under two stock option plans: the PPG lndusllies, Inc. Stock Plan ("PPG Stock Plan") and the PPG Amended
     Omnibus Plan whereby these employees can purchase shares of common stock at prices equal to the fair market
     value of the shares on the date the options were granted. The options are generally exercisable beginning from six
     to 48 months after being granted and have a maximum term of 10 years. Upon exercise of a stock option, shares
     of PPG stock are issued from treasury stock. The PPG Stock Plan includes a restored option provision for options
     originally granted prior to January 1, 2003 allows an optionee to exercise options and satisfy the option cost by
     certifying ownership of mature shares of PPG common stock with a market value equal to the option cost.

     In the first quarter of 2012, PPG granted to employees of the PPG Chlor-alkali and Derivatives Business 44,644
     stock options under the PPG Amended Omnibus Plan at a weighted average exercise price of $89.94 per share.
     Tue weighted average fair value of options granted was $17.90 per share. In the first quarter of 2011, PPG
     granted to employees of the PPG Cblor-alkali and Derivatives Business 34,740 stock options under the PPG
     Amended Omnibus Plan at a weighted average exercise price of $88.70 per share. Tue weighted average fair
     value of options granted was $19.22 per share.

     Tue fair value of stock options issued to employees is measured on the date of grant and is recognized as expense
     over the requisite service period. The PPG Chlor-alkali and Derivatives Business estimates the fair value of stock
     options using the Black-Scholes option pricing model. The risk-free interest rate is determined by using the U.S.
     Treasury yield curve at the date of the grant and using a maturity equal to the expected life of the option. Tue
     expected life of options is calculated using the average of the vesting term and the maximum term, as prescribed
     by accounting guidance on the use of the simplified method for determining the expected term of an employee
     share option. This method is used as the vesting term of stock options was changed to three years in 2004 and, as
     a result, the historical exercise data does not provide a reasonable basis upon which to estimate the expected life
     of options. The expected dividend yield and volatility are based on historical stock p1ices and dividend amounts
     over past time pe1iods equal in length to the expected life of the options.

     Tue fair value of the grants issued in the six months ended hme 30, 2012 was calculated with the following
     weighted average assumptions:

                         Risk free interest rate                                                  1.3%
                         Expected life of option in years                                         6.5
                         Expected dividend yield                                                  3.3%
                         Expected volatility                                                    29.4%



                                                             F-46



                                                                                                             PPG102458


                                                            A-1090
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 33 of 301 PageID #:
                                    2489




     Restricted Stock Units
     Long-term incentive value is delivered to selected key PPG management employees by granting RSUs, which
     have either time or performance-based vesting features. The fair value of an RSU is equal to the market value of
     a share of PPG stock on the date of grant. Time-based RSUs vest over the three-year period following the date of
     grant, unless forfeited, and will be paid out in the form of PPG stock, cash or a combination of both at PPG's
     discretion at the end of the three year vesting period. Performance-based RSUs vest based on achieving specific
     annual performance targets for PPG earnings per share growth and PPG cash flow return on capital over the three
     calendar year-end pe1iods following the date of grant. Unless foiteited, the performance-based RS Us will be paid
     out in the form of PPG stock, cash or a combination of both at PPG' s discretion at the end of the three-year
     performance period if PPG meets the pe1fonnance targets. The amount paid for pe1fonnance-based awards may
     range from 0% to 180 percent of the original grant, based upon the frequency with which the annual earnings per
     share growth and cash flow return on capital performance targets are met over the three calendar year periods.
     For the purposes of expense recognition, PPG has assumed that performance-based RSUs granted in 2010 will
     vest at the 150 percent level and those granted in 2011 and 2012 will vest at the 100 percent level. At
     December 31, 2011, four of the four possible pe1formance targets had been met for the 2010 grant, and two of the
     two possible pe1formance targets had been met for the 2011 grants.

     In the first qumter of 2012, PPG granted to employees of the PPG Chlor-alkali and De1ivatives Business 10,564
     RSUs at a weighted average fair value of $83.27 per share. In the first quarter of 2011, PPG granted to employees of
     the PPG Chlor-alkali and Derivatives Business 9,865 RSUs at a weighted average fair value of $82.02 per share.


     Contingent Share Grants
     Grants of contingent shares to selected key executives of the PPG Chlor-alkali and Derivatives Business have
     been provided by PPG and may be earned based on PPG total shareholder return over the three-year period
     following the date of grant. Contingent share grants (referred to as "TSR awards'') are made annually and are
     paid out at the end of each three-year period based on PPG's performance. Performance is measured by
     determining the percentile rank of the total shareholder return of PPG common stock in relation to the total
     shareholder return of the S&P 500 for the three-year period following the date of grant. The payment of awards
     following the three-year award period will be based on performance achieved in accordance with the scale set
     forth in the plan agreement and may range from 0 percent to 220 percent of the initial grant. A payout of 100
     percent is earned if the target performance is achieved. Contingent share awards for the 2010-2012, 2011-2013,
     and 2012-2014 periods earn dividend equivalents for the award period, which will be paid to participants with the
     award payout at the end of the period based on the actual number of contingent shares that are earned. Any
     payments made at the end of the award pe1iod may be in the form of stock, cash or a combination of both. The
     TSR awards qualify as liability awards, and compensation expense is recognized over the three-year award
     period based on the fair value of the awards (giving consideration to PPG's percentile rank of total shm·eholder
     return) remeasured in each reporting pe1iod until settlement of the awards.


     Note 16.   Commitments and Contingent Liabilities
     Legal Matters
     The PPG Chlor-alkali and Derivatives Business is involved in a number of lawsuits and claims incidental to the
     normal conduct of its business. The results of these lawsuits and claims and of any future litigation are inherently
     unpredictable. However, management believes that, in the aggregate, the outcome of all lawsuits and claims
     involving the PPG Chlor-al.kali and Derivatives Business will not have a material effect on the PPG Chlor-alkali
     and Derivatives Business's condensed combined financial position or liquidity; however, such outcome may be
     material to the results of operations of any particular period in which costs, if any, are recognized.

     The PPG Chlor-alkali and Derivatives Business is a defendant in a matter in the California State Court in San
     Francisco in which the City of Modesto and its Redevelopment Autho1ity claim that the PPG Chlor-alkali and

                                                            F-47



                                                                                                             PPG102459


                                                          A-1091
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 34 of 301 PageID #:
                                    2490




     Derivatives Business and other defendants manufactured a defective product, the dry cleaning solvent
     perchloroethylene ("PCE"), and failed to provide adequate warnings regarding the environmental risks associated
     with the use of PCE. The plaintiffs claimed the defendants are responsible for remediation of soil and
     grom1dwater contamination at numerous dry cleaner sites in Modesto, California. In 2006, a Phase l trial was
     conducted as to four sites. The jury returned a verdict in the amount of $3. l million against the PPG Chlor-alkali
     and Derivatives Business, The Dow Chemical Company, Vulcan, Oxy, and R.R. Street. The verdict was not
     apportioned.

     Subsequent to the Phase 1 verdict, Vulcan and Oxy settled. In 2008, trial commenced on 18 Phase 2 Sites. Prior
     to submission of the case to the jury, the Court granted motions that limited the PPG Chlor-alkali and Derivatives
     Business's potential liability to one of the 18 sites. The damages sought at this one site totaled $27 million. A
     jury verdict in the amount of $18 million was returned against the PPG Chlor-alkali and Derivatives Business and
     The Dow Chemical Company on May 18, 2009. The verdict was not apportioned. The jury was not able to reach
     a verdict on the statute of limitations issue on the site in question. However, on August 24, 2009, the trial court
     issued an opinion finding that the City's claims were barred by the statute of limitations. The effect of the ruling
     was to nullify the jury's Phase 2 damage award. In October 2009, the trial court held a non-jury trial of the
     Redevelopment Authority's damage claims under the "Polanco Act". On November 11 , 2011, the court entered a
     final judgment consistent with all of the above results finding that prior settlements offset the $3.l million verdict
     against the PPG Chlor-alkali and Derivatives Business and others. In May 2012, requests for costs and fees based
     on whether the City or defendants were "prevailing parties" were resolved almost entirely in the favor of PPG's
     Chlor-alkali and Derivatives Business. While exact amounts have not been determined, the decision is not
     expected to result in any payment by the PPG Chlor-alkali and De1ivatives Business. Appeals are expected.


     Environmental Matters
     It is the PPG Chlor-alkali and De1ivatives Business's policy to accme expenses for environmental contingencies
     when it is probable that a liability has been incurred and the amount of loss can be reasonably estimated.
     Environmental reserves associated with existing chlor-alkali manu:factming locations are recorded on the PPG
     Chlor-alkali and De1ivatives Business' s financial statements. Reserves for environmental contingencies are
     exclusive of claims against third pmiies. Reserves for monito1ing and operation of certain groundwater wells are
     measm·ed on a present value basis. In management's opinion, the PPG Chlor-alkali and Derivatives Business
     operates in an environmentally sound manner and the outcome of the PPG Chlor-alkali and Derivatives
     Business' s environmental contingencies will not have a material effect on the PPG Chlor-alkali and Derivatives
     Business' financial position or liquidity; however, any such outcome may be mate1ial to the results of operations
     of any particular pe1iod in which costs, if any, are recognized. Management anticipates that the resolution of the
     PPG Chlor-alkali and Derivatives Business's environmental contingencies will occur over an extended period of
     time.

     As of June 30, 2012 and December 31, 2011, the PPG Chlor-alkali and Derivatives Business had reserves for
     environmental contingencies totaling $33 million and $35 million, respectively, of which $5 million and $6
     million, respectively, were classified as current liabilities. The reserve at June 30, 2012 included $32 million for
     environmental contingencies associated with the Calcasieu River Estuary located near the Lake Charles, La.
     chlor-alkali plant and t\vo operating plant site locations of the PPG Chlor-alkali and Derivatives Business and $1
     million for other environmental contingencies. The reserve at December 31, 2011 included $34 million for
     environmental contingencies associated with the Calcasieu River Estuary located near the Lake Charles, La.
     chlor-alkali plant and t\vo operating plant site locations of the PPG Chlor-alkali and Derivatives Business and $1
     million for other environmental contingencies. Pretax charges against income for environmental remediation
     costs for the six months-ended June 30, 2012 and 2011 totaled $ 1 million and $4 million, respectively, and are
     included in Other charges in the accompanying condensed combined statement of income. Cash outlays related
     to such environmental remediation aggregated $3 million and $7 million in the six months ended June 30, 2012
     and 2011, respectively. The impact of foreign cm-rency was negligible for all periods presented.


                                                             F-48



                                                                                                              PPG102460


                                                           A-1092
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 35 of 301 PageID #:
                                    2491




     Remediation: Calcasieu River Estuary
     In Lake Charles, La. the U.S. Environmental Protection Agency ("USEPA") completed an investigation of
     contamination levels in the Calcasieu River Estuary and issued a Final Remedial Investigation Report in
     September 2003, which incorporates the Human Health and Ecological Risk Assessments, indicating that
     elevated levels of risk exist in the estuary. The PPG Chlor-alkali and De1ivatives Business and other potentially
     responsible patties have completed a feasibility study m1der the authority of the Louisiana Department of
     Environmental Quality ("LDEQ"). The PPG Chlor-alkali and De1ivatives Business's exposure with respect to the
     Calcasieu River Estuary is focused on the lower few miles of Bayou d'lnde, a small tributary to the Calcasieu
     River Estuary near the PPG Chlor-alkali and Derivatives Business's Lake Charles facility , and about 150 to 200
     acres of adjacent marshes. The PPG Chlor-al.kali and Derivatives Business and three other potentially responsible
     parties submitted a draft remediation feasibility study report to the LDEQ in October 2006. The proposed
     remedial alternatives include sediment dredging, sediment capping, and biomonitoring of fish and shellfish.
     Principal contaminants of concern which may require remediation include various metals, dioxins and furans,
     and polychlorinated biphenyls. In response to agency comments on the draft study, the potentially responsible
     parties conducted additional investigations and submitted a revised feasibility report to the agencies in the third
     quarter of 2008. Government officials have indicated that a U.S. Army Corps of Engineers' study has concluded
     that the proposed remedy will not adversely affect drainage in communities adjacent to Bayou d'Inde. In
     response to the revised feasibility study, LDEQ issued a draft decision document for the Bayou d'Inde area in
     February 2010. The decision document includes LDEQ's selection of remedial alternatives for the Bayou d'Inde
     area and is in accordance with those recommended in the revised feasibility study. LDEQ held a public hearing
     on March 23, 2010 and subsequently issued its final decision document in March 2011. As in its draft document,
     LDEQ's selection of remedial approaches is in accordance with those proposed in the feasibility study.

     In June 2011, the agency proposed entering into a new Cooperative Agreement with the four companies to
     implement the remedy for Bayou d'Inde based on the final decision document, and transmitted a draft document
     for the companies' consideration. At the same time, the companies initiated discussions among themselves on
     allocation of costs associated with remedy implementation. In October 2011, one of the three other potentially
     responsible patties that had patticipated in funding the feasibility study withdrew from further discussions with
     LDEQ regarding implementation of the remedy. The withdrawal of this patty did not have an effect on the cost to
     the PPG Chlor-alkali and De1ivatives Business to complete this remedy implementation. The PPG Chlor-alkali
     and Derivatives Business and the two remaining patties have continued to discuss the proposed Cooperative
     Agreement with LDEQ. The most recent meeting was conducted on June 19, 2012. Allocation discussions are
     continuing among the remaining potentially responsible parties.

     Multiple future events, such as remedy design and remedy implementation involving agency action or approvals
     related to the Calcasieu River Estuary will be required and considerable unce1tainty exists regarding the timing of
     these future events. Final resolution of these events is expected to occur over an extended pe1iod of time.
     However, based on cm-rently available information, design approval could occur in 2012. The remedy
     implementation could occur during 2013 to 2015, with some pe1iod of long-tenn monito1ing for remedy
     effectiveness to follow . In addition, the PPG Chlor-alkali and De1ivatives Business's obligation related to any
     potential remediation will be dependent in pmt upon the final allocation of responsibility among the potentially
     responsible patties. Negotiations with respect to this allocation are ongoing, but the outcome is Lmce1tain.

     Remediation: Reasonably Possible Matters
     In addition to the amom1ts cm-rently reserved for environmental remediation, the PPG Chlor-alkali and De1ivatives
     Business may be subject to loss contingencies related to environmental matters estimated to be as much as $15
     million to $60 million. Such unreserved losses are reasonably possible but are not cLUTently considered to be
     probable of occunence. This range of reasonably possible unreserved loss relates to environmental matters at
     several sites; however, this range primarily relates to the Calcasieu River Estuary and two PPG Chlor-al.kali and
     Derivatives Business plant sites. The loss contingencies related to these sites include unresolved issues such as the
     nature and extent of contamination at these sites and the methods that may have to be employed to remediate them.

                                                             F-49



                                                                                                               PPG102461


                                                           A-1093
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 36 of 301 PageID #:
                                    2492




     The status of the remediation activity at the Calcasieu River Estuary and the factors that could result in the need
     for additional environmental remediation reserves at that site are described above. Initial remedial actions are
     occurring at the two PPG Chlor-alkali and De1ivatives Business plant sites. These two PPG Chlor-alkali and
     Derivatives Business plant sites are in Lake Charles, Louisiana and Natrium, West Virginia. At Lake Charles,
     PPG has completed a Facility Investigation and Corrective Measure Study ("CMS") under USEPA's Resource
     Conservation and Recycling Act ("RCRA") Corrective Action Program under the oversight of the LDEQ. The
     LDEQ has accepted the proposed remedial alternatives. The PPG Chlor-alkali and De1ivatives Business received
     notice of LDEQ issuance of the final Hazardous Waste Post-Closure/HSWA Permit on June 28, 2010. The
     Permit was issued in final form on September 23, 2010. Planning for implementation of these proposed
     alternatives is in progress. At Natrium, a facility investigation has been completed and initial interim remedial
     measures have been implemented to mitigate soil impacts. There is additional investigation of groundwater
     contamination ongoing which may indicate the need for further remedial actions to address specific areas of the
     facility . Installation of a groundwater treatment system has been completed. As part of the ongoing RCRA
     Corrective Action investigation for groundwater, the West Virginia Department of Environmental Protection and
     the United States Environmental Protection Agency Region ill have requested that PPG perform sampling of
     sediment pore-water in the adjacent Ohio River to assess the potential for offsite migration of contaminated
     groundwater. The Agencies have approved PPG' s investigation work plan and sampling is scheduled to begin in
     August 2012.

     The impact of evolving programs, such as natural resource damage claims, industrial site reuse initiatives and
     state remediation programs, also adds to the present uncertainties with regard to the ultimate resolution of this
     unreserved exposure to future loss. The PPG Chlor-alkali and Derivatives Business's assessment of the potential
     impact of these environmental contingencies is subject to unce11ainty due to the complex, ongoing and evolving
     process of investigation and remediation, if necessary, of such environmental contingencies, and the potential for
     technological and regulatory developments.

     Management expects cash outlays for environmental remediation to range from $9 million to $20 million per
     year through 2014 and $3 million to $5 million through 2016.

     Guarantees
     The PPG Chlor-alkali and Derivatives Business had a guarantee of $10 million as of June 30, 2012 related to credit
     risk on interest rate swaps of RS Cogen. The Company does not believe any loss related to such guarantee is likely.

     Note 17. Separation of the PPG Chlor-alkali and Derivatives Business
     On July 19, 2012, PPG announced that its Board of Directors approved definitive agreements under which PPG
     will separate the PPG Chlor-alkali and Derivatives Business and merge it with Georgia Gulf Corporation
     ("Georgia Gulf'') or one of its subsidiaries. The terms of the transaction call for PPG to form a new company by
     separating the PPG Chlor-alkali and Derivatives Business through a spin off or split off, and then immediately
     merging the business with Georgia Gulf or a Georgia Gulf subsidiary in a tax efficient Reverse Morris Trust
     transaction. Upon completion of the transaction, which has been approved by the boards of both companies, PPG
     shareholders will own approximately 50.5 percent of the shares of the newly merged company, with existing
     Georgia Gulf shareholders owning approximately 49.5 percent of the shares. In the transaction, PPG will transfer
     certain related environmental liabilities, pension assets and liabilities and other post-employment benefits
     (OPEB) obligations to the newly merged company. The transaction is subject to approval by Georgia Gulf
     shareholders and customary closing conditions, relevant tax authority rulings and regulatory approvals.

     Note 18. Subsequent Events
     Except as described in Note 17, management of the PPG Chlor-alkali and Derivatives Business has determined
     that there were no subsequent events that would require disclosure in or adjustment to the accompanying
     financial statements through August 30, 2012.

                                                            F-50



                                                                                                            PPG102462


                                                          A-1094
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 37 of 301 PageID #:
                                    2493




                                                           PART II

                              INFORMATION NOT REQUIRED IN THE PROSPECTUS

     Item 20. Indemnification of' Directors and Otlicers
     Splitco is incorporated in Delaware. Section 145 of the Delaware General Corporation Law permits a corporation
     to indemnify its directors and officers against expenses (including attorney's fees), judgments, fines and amounts
     paid in settlement actually and reasonably incurred by them in connection with any action, suit or proceeding
     brought by third parties, if such directors or officers acted in good faith and in a manner they reasonably believed
     to be in or not opposed to the best interests of the corporation and, with respect to any c1iminal action or
     proceeding, had no reasonable cause to believe their conduct was unlawful. In a de1ivative action, i.e., one by or
     in the iight of the corporation, indemnification may be made only for expenses actually and reasonably incurred
     by directors and officers in connection with the defense or settlement of an action or suit, and only with respect
     to a matter as to which they shall have acted in good faith and in a manner they reasonably believed to be in or
     not opposed to the best interests of the corporation, except that no indemnification shall be made if such person
     shall have been adjudged liable for negligence or misconduct in the performance of his respective duties to the
     corporation, although the court in which the action or suit was brought may determine upon application that the
     defendant officers or directors are fairly and reasonably entitled to indemnity for such expenses despite such
     adjudication of liability.

     Section 102(b)(7) of the Delaware General Corporation Law provides that a corporation may eliminate or limit
     the personal liability of a director to the corporation or its shareholders for monetary damages for breach of
     fiduciary duty as a director, provided that such provisions shall not eliminate or limit the liability of a director
     (1) for any breach of the director's duty of loyalty to the corporation or its shareholders, (2) for acts or omissions
     not in good faith or which involve intentional misconduct or a knowing violation of law, (3) under section 174 of
     the Delaware General Corporation Law or (4) for any transaction from which the director derived an improper
     personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission
     occurring before the date when such provision becomes effective. The limitations described above do not affect
     the ability of Splitco or its shareholders to seek non-monetary based remedies, such as an injunction or
     rescission, against a director for breach of his fiduciary duty nor would such limitations limit liability under the
     federal securities laws.

     Splitco's Bylaws require indemnification of directors and officers to the full extent permitted by the Delaware
     General Corporation Law, as the same may be amended or modified from time to time.


     Item 21. Exhibits and Financial Statement Schedules.
     (a) Exhibits.
          See the Exhibit Index.
     (b) Financial Statement Schedules.
          The Financial Statement schedule, "Valuation and Qualifying Accounts", is included as part of this
          registration statement immediately following the signature page.
     (c) Reports, Opinions and Appraisals.
          None.




                                                              Il-1



                                                                                                              PPG102463


                                                           A-1095
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 38 of 301 PageID #:
                                    2494




     Item 22. Undertakings.
     The undersigned registrant hereby undertakes:
     (1) to file , during any period in which offers or sales are being made, a post-effective amendment to this
     registration statement:
          (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933;
          (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement
          (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a
          fundamental change in the information set forth in the registration statement. Notwithstanding the
          foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities
          offered would not exceed that which was registered) and any deviation from the low or high end of the
          estimated maximum offering range may be reflected in the form of prospectus filed with the Commission
          pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20
          percent change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee"
          table in the effective registration statement; and
          (iii) to include any material information with respect to the plan of distribution not previously disclosed in
          the registration statement or any material change to such information in the registration statement.

     (2) that, for the purpose of determining any liability under the Secmities Act of 1933, each such post-effective
     amendment shall be deemed to be a new registration statement relating to the secmities offered therein, and the
     offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.

     (3) to remove from registration by means of a post-effective amendment any of the secmities being registered
     which remain unsold at the tennination of the offering.

     (4) that, for purposes of determining any liability under the Securities Act of 1933, each filing of Splitco's annual
     report pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each
     filing of any employee benefit plan's annual report pursuant to Section 15(d) of the Securities Exchange Act of
     1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration
     statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed
     to be the initial bona fide offering thereof.

     (5) The undersigned registrant hereby undertakes that p1ior to any public reoffering of the secmities registered
     hereunder through use of a prospectus which is a pait of this registration statement, by any person or party who is
     deemed to be an underw1iter within the meaning of Rule 145(c), the issuer undertakes that such reoffering
     prospectus will contain the information called for by the applicable registration form with respect to reofferings
     by persons who may be deemed underwriters, in addition to the information called for by the other items of the
     applicable form.

     (6) that every prospectus: (i) that is filed pursuant to paragraph {l) immediately preceding, or (ii) that purpo1ts to
     meet the requirements of Section 10(a)(3) of the Act and is used in connection with an offering of secmities
     subject to Rule 415, will be filed as part of an amendment to the registration statement and will not be used Lmtil
     such amendment is effective, and that, for purposes of determining any liability under the Secmities Act of 1933,
     each such post effective amendment shall be deemed to be a new registration statement relating to the secmities
     offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offe1ing
     thereof.

     (7) to respond to requests for information that is incorporated by reference into this prospectus pursuant to
     Item 4, 1O(b ), 11 or 13 of this Form, within one business day of receipt of such request, and to send the
     incorporated docmnents by first class mail or other equally prompt means. This includes information contained in
     documents filed subsequent to the effective date of the registration statement through the date of responding to
     the request.

                                                               II-2



                                                                                                                 PPG102464


                                                            A-1096
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 39 of 301 PageID #:
                                    2495




     (8) that each prospectus filed pursuant to Rule 424(b) as pai1 of a registration statement relating to an offering,
     other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule
     430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after
     effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is pai1 of
     the registration statement or made in a document incorporated or deemed incorporated by reference into the
     registration statement or prospectus that is pm1 of the registration statement will, as to a purchaser with a time of
     contract of sale p1ior to such first use, supersede or modify any statement that was made in the registration
     statement or prospectus that was part of the registration statement or made in any such document immediately
     prior to such date of first use.

     (9) to supply by means of a post-effective amendment all information concerning a transaction, and the company
     being acquired involved therein, that was not the subject of and included in the registration statement when it
     became effective.

     Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors,
     officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant
     has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against
     public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim
     for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid
     by a director, officer or controlling person of the registrant in the successful defense of any action, suit or
     proceeding) is asserted by such director, officer or controlling person in connection with the securities being
     registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling
     precedent, submit to a court of approp1iate jmisdiction the question whether such indemnification by it is against
     public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such
     issue.




                                                              II-3



                                                                                                              PPG102465


                                                           A-1097
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 40 of 301 PageID #:
                                    2496




                                                       SIGNATURES

          Pursuant to the requirements of the Secmities Act, the registrant has duly caused this registration statement
     to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Pittsburgh, in the
     Commonwealth of Pennsylvania, on September 5, 2012.

                                                                    EAGLE SPINCO INC.
                                                                    By:   Isl Charles E. Bunch
                                                                          Charles E. Bunch
                                                                          Chainnan of the Board of Directors


                                                POWERS OF ATTORNEY

           KNOWN ALL MEN BY THESE PRESENTS, that each person whose signature appears immediately
     below constitutes and appoints Michael R. Brugger and David B. Navikas, and any one or more of them, his or
     her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her
     and in his or her name, place and stead in any and all capacities, to sign any and all amendments (including
     power-effective amendments) to this registration statement, and to file the same with all exhibits thereto and
     other documents in connection therewith with the SEC, granting unto said attorneys-in-fact and agents, and each
     of them, full power and authority to do and perform each and every act and thing requisite and necessary to be
     done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all
     that said attorneys-in-fact and agents or any of them, or their or his substitute or substitutes, may lawfully do or
     cause to be done by virtue hereof.

     Pursuant to the requirements of the Securities Act, this registration statement has been signed on September 5,
     2012 by the following persons in the capacities indicated.

                          Signature                                          Title                           Date
                    Isl Charles E. Bunch                    Chairman of the Board of Directors       September 5, 2012
                      Charles E. Bunch

                   Isl Michael R. Brugger                   Treasurer (Principal Financial and       September 5, 2012
                     Michael R. Biugger                     Accounting Officer)

                  Isl Michael H. McGarry                    Director and President (Principal        September 5, 2012
                    Michael H. McGaITy                      Executive Officer)

                     Isl Glenn E. Bost II                   Director                                 September 5, 2012
                      Glenn E. Bost II

                     Isl J. Craig Jordan                    Director                                 September 5, 2012
                       J. Craig Jordan

                    Isl David B. Navikas                    Director                                 September 5, 2012
                      David B. Navikas




                                                             II-4



                                                                                                               PPG102466


                                                          A-1098
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 41 of 301 PageID #:
                                    2497




     REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
     To the Board of Directors and Shareholders of PPG Industries, Inc.:
     We have audited the combined financial statements of the chlor-alkali and derivatives business of PPG
     lndus11ies, Inc . (the ''PPG Chlor-alkali and De1ivatives Business") as of December 31, 2011 and 2010, and for
     each of the three years in the pe1iod ended December 31, 2011, and have issued our report thereon dated
     August 30, 2012 {which report expresses an unqualified opinion and includes an explanatory paragraph regarding
     the allocations of certain costs from PPG Industries, Inc.), which is included elsewhere in this Registration
     Statement. Our audits also included the combined financial statement schedule listed in Item 2l(b) of this
     Registration Statement. This combined financial statement schedule is the responsibility of the PPG Chlor-alkali
     and Derivatives Business's management. Our responsibility is to express an opinion based on our audits. In our
     opinion, such combined financial statement schedule, when considered in relation to the basic combined financial
     statements taken as a whole, presents fairly , in all material respects, the information set forth therein.

     Isl Deloitte & Touche LLP
     Pittsburgh, Pennsylvania
     August 30, 2012




                                                           II-5



                                                                                                         PPG102467


                                                        A-1099
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 42 of 301 PageID #:
                                    2498




     Schedule II-Valuation and Qualifying Accounts
     Allowance for Doubtful Accounts for the Years Ended December 31, 2011, 2010 and 2009

                                                              Balance at   Charged to
                                                              Beginning     Costs and                    Balance at
         (111illio11s)                                         of Year      Expenses    Deductions(!)   End of Year

         2011                                                    $2                                         $2
         2010                                                    $2                                         $2
         2009                                                    $3          $              $ (2)           $2

     (1) Accounts receivable written off as uncollectible, net of recoveries, and changes attributable to foreign
         currency translation.




                                                                                                            PPG102468


                                                         A-1100
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 43 of 301 PageID #:
                                    2499




                                                        EXHIBIT INDEX
     Exhibit No.                                                     Description

           *2.1      Agreement and Plan of Merger, dated as of July 18, 2012, by and among PPG Indusaies, Inc.,
                     Eagle Spinco Inc., Georgia Gulf Corporation and Grizzly Acquisition Sub, Inc. (Incorporated by
                     reference to Exhibit 2.1 to PPG Industries, Inc.'s Current Repo11 on Form 8-K filed on July 19,
                     2012).
           *2.2      Separation Agreement, dated as of July 18, 2012, by and between PPG lndustiies, Inc. and Eagle
                     Spinco Inc. (Incorporated by reference to Exhibit 10. l to PPG's Current Repo11 on Fo1m 8-K filed
                     on July 19, 2012).
           *2.3      Amendment No. 1, dated as of August 31 , 2012, to the Agreement and Plan of Merger, dated as of
                     July 18, 2012, by and among PPG Industries, Inc., Eagle Spinco Inc., Georgia Gulf Corporation
                     and Grizzly Acquisition Sub, Inc. (Incorporated by reference to Exhibit 2.1 to PPG Industries,
                     lnc.'s Current Report on Form 8-K filed on September 5, 2012.)
          **3.1      Certificate of Incorporation of Eagle Spinco Inc.
          **3.2      Bylaws of Eagle Spinco Inc.
          **4.1      Specimen Common Stock Certificate of Eagle Spinco Inc.
           +5.1      Opinion of         as to the shares of common stock to be issued by Eagle Spinco Inc.
           +8.1      Opinion of Wachtell, Lipton, Rosen & Katz as to certain tax matters.
           +8.2      Opinion of Jones Day as to certain tax matters.
          +21.1      Subsidiaries of Eagle Spinco Inc.
         **23.l      Consent of Deloitte & Touche LLP relating to the PPG Chlor-alkali and Derivatives Business.
         **23.2      Consent of Deloitte & Touche LLP relating to Georgia Gulf Corporation.
         **23.3      Consent of Deloitte & Touche LLP relating to PPG Industries, Inc.
         **23.4      Consent of Ernst & Young LLP relating to Georgia Gulf Corporation.
          +23.5      Consent of         (included in Exhibit 5.1).
          +23.6      Consent of Wachtell, Lipton, Rosen & Katz (included in Exhibit 8.1).
          +23.7      Consent of Jones Day (included in Dxhibit 8.2).
         **24        Power of Attorney (contained in signature page).
         **99.l      Employee Matters Agreement, dated as of July 18, 2012, by and among PPG Indusaies, Inc.,
                     Eagle Spinco Inc. and Georgia Gulf Corporation.
         **99.2      Form of Tax Matters Agreement to be entered into by and among PPG Industries, Inc., Eagle
                     Spinco Inc. and Georgia Gulf Corporation.
          +99.3      Form of Letter of Transmittal.
          +99.4      Form of Letter to Clients for use by Brokers, Dealers, Commercial Banks, Trust Companies and
                     Other Nominees.
          +99.5      Form of Letter to Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees.
          +99.6      Fom1 of Notice of Guaranteed Deli very for PPG common shares.
          +99.7      Form of Notice of Withdrawal of PPG common shares.

     *      Incorporated by reference
     **     Filed herewith
     +      To be filed by amendment



                                                                                                             PPG102469


                                                            A-1101
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 44 of 301 PageID #:
                                      2500


                                                                                                                         Exhibit 3.1

                                               CERTIFICATE OF INCORPORATION
                                                                  OF
                                                        EAGLE SPINCO INC.


     I, the undersigned, for the purpose of incorporating and organizing a corporation under the General Corporation Law of the State
of Delaware, do hereby execute this Certificate of Incorporation and do hereby certify as follows:


                                                              ARTICLE I

     The name of the corporation (which is herein after referred to as the "Corporation") is:

                                                           Eagle Spinco Inc.


                                                             ARTICLE II

     The address of the Corporation's registered office in the State of Delaware is c/o Corporation Service Company, 27 11
Centerville Road, Suite 400 in the City of Wilmington, County of New Castle, State of Delaware 19808. The name of the
Corporation's registered agent at such address is Corporation Service Company.


                                                             ART IC LE ill

     The purpose of the Corporation shall be to engage in any lawful act or activity for which corporations may be organized and
incorporated under the General Corporation Law of the State of Delaware.




                                                                                                                 PPG102470


                                                                 A-1102
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 45 of 301 PageID #:
                                      2501


                                                             ARTICLE IV

     The Cotporation shall be authorized to issue 500 shares of capital stock, of which 500 shares shall be shares of Common Stock,
$0.00 1 par value ("Common Stock").


                                                             ARTICLEV

     Unless and except to the extent that the By-Laws of the Corporation shall so require, the election of directors of the Corporation
need not be by written ballot.

                                                             ARTICLE VI

     In furtherance and not in limitation of the powers conferred by law, the Board of Directors of the Cotporation (the "Board") is
expressly authorized and empowered to make, amend, alter and repeal the By-Laws of the Corporation by a majority vote at any
regular or special meeting of the Board or by written consent, subject to the power of the stockholders of the Corporation to alter or
repeal any By-Laws made by the Board.


                                                            ARTICLE VII

      The Corporation reserves the right at any time from time to time to amend, alter, change or repeal any provision contained in
this Certificate of Incorporation, and any other provisions authorized by the laws of the State of Delaware at the time in force may be
added or inserted, in the manner now or hereafter prescribed by law; and all rights, preferences and privileges of whatsoever nature
conferred upon stockholders, directors or any other persons whomsoever by and pursuant to this Certificate of Incotporation in its
present fonn or as hereafter amended are granted subject to the right reserved in this Article.

                                                                   -2-




                                                                                                                    PPG102471


                                                                 A-1103
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 46 of 301 PageID #:
                                      2502


                                                        ARTICLE vrn

     The Corporation elects not to be governed by Section 203 of the General Corporation Law of Delaware.


                                                         ARTICLE IX

     The name and mailing address of the incorporator is Ronald C. Chen, Esq., c/o Wachtell, Lipton, Rosen & Katz, 51West52nd
Street, New York, New York 10019.

                                                               -3-




                                                                                                            PPG102472


                                                             A-1104
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 47 of 301 PageID #:
                                      2503


           IN WITNESS WHEREOF, I, the undersigned, being the incorporator hereinbefore named , do hereby further certify that
the facts hereinabove stated are truly set forth and, accordingly, I have hereunto set my hand this 17 day of July, 2012.

                                                                            Isl Ronald C. Chen
                                                                            Ronald C. Chen
                                                                            Incorporator

                                                              -4-




                                                                                                             PPG102473


                                                             A-1105
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 48 of 301 PageID #:
                                      2504


                                                                                                                           Exhibit3.2
                                                              BY-LAWS

                                                                  OF

                                                       EAGLE SPINCO INC.

                                        Incorporated under the Laws of the State of Delaware


                                                             ARTICLE I

                                                    OFFICES AND RECORDS

SECTION 1.1. Delaware Office . The registered office of Eagle Spinco Inc . (the "Corporation") in the State of Delaware shall be
located in the City of Wilmington, County of New Castle, and the name and address of its registered agent is Corporation Service
Company, 27 11 Centerville Road, Suite 400 in the City of W ilmington, County of New Castle, State of Delaware 19808.

SECTION 1.2. Other Offices. The Corporation may have such other offices, either inside or outside the State of Delaware, as the
Board of Directors may designate or as the business of the Corporation may from time to time require.

SECTION 1.3. Books and Records. The books and records of the Corporation may be kept inside or outside the S tate of Delaware at
such place or places as may from time to time be designated by the Board of Directors.


                                                            ARTICLED

                                                         STOCKHOLDERS

SECTION 2.1. Annual Meeting. The annual meeting of the stockholders of the Corporation shall be held on such date and at such
place and time as may be fixed by resolution of the Board of Directors.

SECTION 2.2. Special Meeting. Special meetings of the stockholders may be called only by the Chairman of the Board or by the
Board of Directors pursuant to a resolution adopted by a majority of the total number of directors which the Corporation would have
if there were no vacancies (the "Whole Board"). Business transacted at special meetings shall be confined to the purposes stated in the
Corporation's notice of the meeting or in any supplemental notice delivered by the Corporation in accordance with Section 2.4 of
these By-laws.

SECTION 2.3. Place of Meeting. The Board of Directors or the Chairman of the Board, as the case may be, may designate the place
of meeting for any annual or special meeting of the stockholders. If no designation is so made, the place of meeting shall be the
principal office of the Corporation.




                                                                                                                  PPG102474


                                                                 A-1106
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 49 of 301 PageID #:
                                       2505


SECTION 2.4. Notice of Meeting. Written or printed notice, stating the place, date and hour of the meeting, the means of remote
communications, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting,
and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered by the Corporation
not less than ten (10) days nor more than sixty (60) days before the date of the meeting, either personally, by electronic transmission
in the manner provided in Section 232 of the General Corporation Law of the State of Delaware (except to the extent prohibited by
Section 232(e) of the General Corporation Law of the State of Delaware) or by mail, to each stockholder of record entitled to vote at
such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail with postage thereon
prepaid, addressed to the stockholder at his address as it appears on the stock transfer books of the Corporation. If notice is given by
electronic transmission, such notice shall be deemed to be given at the times provided in the General Corporation Law of the State of
Delaware. Such further notice shall be given as may be required by law. Meetings may be held without notice if all stockholders
entitled to vote are present, or if notice is waived by those not present in accordance with Section 7 .4 of these By-laws. Any
previously scheduled meeting of the stockholders may be postponed, and (unless the Certificate of Incorporation otherwise provides)
any special meeting of the stockholders may be cancelled, by resolution of the Board of Directors upon public notice given prior to
the date previously scheduled for such meeting of stockholders.

SECTION 2.5. Quorum and Adjournment. Except as otherwise provided by law or by the Certificate of Incorporation, the holders of
a majority of the outstanding shares of the Corporation entitled to vote generally in the election of directors (the "Voting Stock")
Voting Stock, represented in person or by proxy, shall constitute a quorum at a meeting of stockholders, except that when specified
business is to be voted on by a class or series of stock voting as a class, the holders of a majority of the shares of such class or series
shall constitute a quorum of such class or series for the transaction of such business. The Chainnan of the Board of Directors or the
President may adjourn the meeting from time to time, whether or not there is a quorum. No notice of the time and place of adjourned
meetings need be given except as required by law. The stockholders present at a duly called meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a
quorum.

SECTION 2.6. Proxies. At all meetings of stockholders, a stockholder may vote by proxy executed in writing (or in such manner
prescribed by the General Corporation Law of the State of Delaware) by the stockholder, or by his duly authorized attorney in fact.

SECTION 2.7. Order of Business.
           (A) Annual Meetings of Stockholders. At any annual meeting of the stockholders, only such nominations of persons for
election to the Board of Directors shall be made, and only such other business shall be conducted or considered, as shall have been
properly brought before the meeting. For nominations to be properly made at an annual meeting, and proposals of other business to be
properly brought before an annual meeting, nominations and
                                                                    -2-




                                                                                                                       PPG102475


                                                                   A-1107
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 50 of 301 PageID #:
                                       2506


proposals of other business must be: (a) specified in the Corporation's notice of meeting (or any supplement thereto) given by or at
the direction of the Board of Directors, (b) otherwise properly made at the annual meeting, by or at the direction of the Board of
Directors or (c) otherwise properly requested to be brought before the annual meeting by a stockholder of the Corporation in
accordance with these By-laws. For nominations of persons for election to the Board of Directors or proposals of other business to be
properly requested by a stockholder to be made at an annual meeting, a stockholder must (i) be a stockholder of record at the time of
giving of notice of such annual meeting by or at the direction of the Board of Directors and at the time of the annual meeting, (ii) be
entitled to vote at such annual meeting and (iii) comply with the procedures set forth in these By-laws as to such business or
nomination. The inunediately preceding sentence shall be the exclusive means for a stockholder to make nominations or other
business proposals (other than matters properly brought under Rule 14a-8 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and included in the Corporation' s notice of meeting) before an annual meeting of stockholders.

          (B) Special Meetings of Stockholders. At any special meeting of the stockholders, only such business shall be conducted or
considered, as shall have been properly brought before the meeting pursuant to the Corporation's notice of meeting. To be properly
brought before a special meeting, proposals of business must be (a) specified in the Corporation's notice of meeting (or any
supplement thereto) given by or at the direction of the Board of Directors, or (b) otherwise properly brought before the special
meeting, by or at the direction of the Board of Directors.

           Nominations of persons for election to the Board of Directors may be made at a special meeting of stockholders at which
directors are to be elected pursuant to the Corporation's notice of meeting (a) by or at the direction of the Board of Directors or
(b) provided that the Board of Directors has detennined that directors shall be elected at such meeting, by any stockholder of the
Corporation who (i) is a stockholder of record at the time of giving of notice of such special meeting and at the time of the special
meeting, (ii) is entitled to vote at the meeting, and (iii) complies with the procedures set forth in these By-laws as to such nomination.
The ilmnediately preceding sentence shall be the exclusive means for a stockholder to make nominations (other than matters properly
brought under Rule 14a-8 under the Exchange Act and iI1cluded in the Corporation's notice of meeting) before a special meeting of
stockholders.

           (C) General. Except as otherwise provided by law, the Certificate of Incorporation or these By-laws, the Chairman of any
annual or special meeting shall have the power to detennine whether a no1nination or any other business proposed to be brought
before the meeting was made or proposed, as the case may be, in accordance with these By-laws and, if any proposed nomination or
other business is not in compliance with these By-laws, to declare that no action shall be taken on such notnination or other proposal
and such nomination or other proposal shall be disregarded.

SECTION 2.8. Advance Notice of Stockholder Business and Nominations.
         (A) Annual Meeting of Stockholders. W ithout qualification or limitation, subject to Section 2.8(C)(4) of these By-laws, for
any nominations or any other business to be properly brought before an annual meeting by a stockholder pursuant to Section 2.7(A) of
these

                                                                    -3-




                                                                                                                      PPG102476


                                                                  A-1108
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 51 of 301 PageID #:
                                       2507


By-laws, the stockholder must have given timely notice thereof (including, in the case of nominations, the completed and signed
questionnaire, representation and agreement required by Section 2.9 of these By-laws), and timely updates and supplements thereof,
in writing to the Secretary, and such other business must otherwise be a proper matter for stockholder action.

            To be timely, a stockholder's notice shall be delivered to the Secretary at the principal executive offices of the Corporation
not earlier than the close of business on the 120th day and not later than the close of business on the 90th day prior to the first
anniversary of the preceding year's annual meeting; provided, however, that in the event that the date of the annual meeting is more
than 30 days before or more than 60 days after such anniversary date, notice by the stockholder must be so delivered not earlier than
the close of business on the 120th day prior to the date of such annual meeting and not later than the close of business on the later of
the 90th day prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less
than 100 days prior to the date of such annual meeting, the 10th day following the day on which public announcement of the date of
such meeting is first made by the Corporation. In no event shall any adjournment or postponement of an annual meeting, or the public
announcement thereof, commence a new time period for the giving of a stockholder's notice as described above.

           Notwithstanding anything in the immediately preceding paragraph to the contrary, in the event that the number of directors
to be elected to the Board of Directors is increased by the Board of Directors, and there is no public announcement by the Corporation
naming all of the nominees for director or specifying the size of the increased Board of Directors at least 100 days prior to the first
anniversary of the preceding year's annual meeting, a stockholder's notice required by this Section 2.8(A) shall also be considered
timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the
principal executive offices of the Corporation not later than the close of business on the 10th day following the day on which such
public announcement is first made by the Corporation.

            In addition, to be considered timely, a stockholder's notice shall further be updated and supplemented, if necessary, so that
the infonnation provided or required to be provided in such notice shall be true and correct as of the record date for the meeting and
as of the date that is ten (10) business days prior to the meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to the Secretary at the principal executive offices of the Corporation not later than five (5) business
days after the record date for the meeting in the case of the update and supplement required to be made as of the record date, and not
later than eight (8) business days prior to the date for the meeting or any adjournment or postponement thereof in the case of the
update and supplement required to be made as of ten (10) business days prior to the meeting or any adjournment or postponement
thereof.

          (B) Special Meetings of Stockholders. Subject to Section 2.8(C)(4) of these By-laws, in the event the Corporation calls a
special meeting of stockholders for the purpose of electing one or more directors to the Board of Directors, any stockholder may
nominate a person or persons (as the case may be) for election to such position(s) as specified in the Corporation's notice of meeting,
provided that the stockholder gives timely notice thereof (including the completed and signed questionnaire, representation and
agreement required by Section 2.9 of these By-laws), and timely updates and supplements thereof, in writing, to the Secretary.

                                                                   -4-




                                                                                                                     PPG102477


                                                                  A-1109
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 52 of 301 PageID #:
                                       2508


            To be timely, a stockholder's notice shall be delivered to the Secretary at the principal executive offices of the Corporation
not earlier than the close of business on the 120th day prior to the date of such special meeting and not later than the close of business
on the later of the 90th day prior to the date of such special meeting or, if the first public announcement of the date of such special
meeting is less than 100 days prior to the date of such special meeting, the 10th day following the day on which public announcement
is first made of the date of the special meeting and of the nominees proposed by the Board of Directors to be elected at such meeting.
In no event shall any adjownment or postponement of a special meeting of stockholders, or the public announcement thereof,
commence a new time period for the giving of a stockholder' s notice as described above.

            In addition, to be considered timely, a stockholder's notice shall further be updated and supplemented, if necessary, so that
the information provided or required to be provided in such notice shall be true and coITect as of the record date for the meeting and
as of the date that is ten (10) business days prior to the meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to the Secretary at the principal executive offices of the Corporation not later than five (5) business
days after the record date for the meeting in the case of the update and supplement required to be made as of the record date, and not
later than eight (8) business days prior to the date for the meeting, any adjournment or postponement thereof in the case of the update
and supplement required to be made as of ten (10) business days prior to the meeting or any adjournment or postponement thereof.

           (C) Disclosure Requirements.

                  (1) To be in proper fonn, a stockholder's notice (whether given pursuant to Section 2.7(A) or 2.7(B) of these By-
laws) to the Secretary must include the following, as applicable.

                         (a) As to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or
proposal is made, a stockholder's notice must set fo1th: (i) the name and address of such stockholder, as they appear on the
Corporation' s books, of such beneficial owner, if any, and of their respective affiliates or associates or others acting in concert
therewith, (ii) (A) the class or series and number of shares of the Corporation which are, directly or indirectly, owned beneficially and
of record by such stockholder, such beneficial owner and their respective affiliates or associates or others acting in concert therewith,
(B) any option, waITant, convertible security, stock appreciation right, or similar right with an exercise or conversion privilege or a
settlement payment or mechanism at a price related to any class or series of shares of the Corporation or with a value derived in whole
or in part from the value of any class or series of shares of the Corporation, or any derivative or synthetic arrangement having the
characteristics of a long position in any class or series of shares of the Corporation, or any contract, derivative, swap or other
transaction or series of transactions designed to produce economic benefits and risks that coITespond substantially to the ownership of
any class or series of shares of the Corporation, including due to the fact that the value of such contract, derivative, swap or other
transaction or series of transactions is detennined by reference to the price, value or volatility of any class or series of shares of the
Corporation, whether or not such instrument, contract or right shall be subject to settlement in the underlying class or series of shares
of the Corporation, through the delivery of cash or other property, or otherwise, and

                                                                   -5-




                                                                                                                     PPG102478


                                                                  A-1110
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 53 of 301 PageID #:
                                       2509


without regard to whether the stockholder of record, the beneficial owner, if any, or any affiliates or associates or others acting in
concert therewith, may have entered into transactions that hedge or mitigate the economic effect of such instrument, contract or right,
or any other direct or indirect opportunity to profit or share in any profit derived from any increase or decrease in the value of shares
of the Corporation (any of the foregoing, a "Derivative Instrument'') directly or indirectly owned beneficially by such stockholder, the
beneficial owner, if any, or any affiliates or associates or others acting in concert therewith, (C) any proxy, contract, arrangement,
understanding, or relationship pursuant to which such stockholder has a right to vote an y class or series of shares of the Corporation,
(D) any agreement, arrangement, understanding, relationship or otherwise, including any repurchase or similar so-called "stock
bo1rnwing" agreement or aiTangement, involving such stockholder, directly or indirectly, the purpose or effect of which is to mitigate
loss to, reduce the economic risk (of ownership or otherwise) of any class or series of the sh ares of the Corporation by, man age the
risk of share price changes for, or increase or decrease the voting power of, such stockholder with respect to ai1y class or series of the
shares of the Corporation, or which provides, directly or indirectly, the opportunity to profit or share in any profit derived from any
decrease in the price or value of any class or series of the shares of the Corporation (any of the foregoing, a "Short Interest''), (E) any
rights to dividends on the shares of the Corporation owned beneficially by such stockholder that are separated or separable from the
underlying sh ai·es of the Corporation, (F) any proportionate interest in sh ares of the Corporation or Derivative Instruments held,
directly or indirectly, by a general or limited partnership in which such stockholder is a general partner or, directly or indirectly,
beneficially own s an interest in a general partner of such general or limited paitnership, (G) any perfonn ance-related fees (other than
an asset-based fee) that such stockholder is entitled to based on any increase or decrease in the value of shares of the Corporation or
Derivative Instruments, if any, including without limitation an y such interests held by members of such stockholder' s immediate
family sh aring the same household, (H) any significant equity interests or any Derivative Instruments or Short Interests in any
principal competitor of the Corporation held by such stockholder, and (I) an y direct or indirect interest of such stockholder in an y
contract with the Corporation, any affiliate of the Corporation or any principal competitor of the Corporation (including, in any such
case, any employment agreement, collective bargaining agreement or consulting agreement), and (iii) any other infonnation relating
to such stockholder and beneficial owner, if any, that would be required to be disclosed in a proxy statement and form or proxy or
other filings required to be made in connection with solicitations of proxies for, as applicable, the proposal and/or for the election of
directors in a contested election pursuan t to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder;

                         (b) If the notice relates to any business other than a nomination of a director or directors that the stockholder
proposes to bring before the meeting, a stockholder's notice must, in addition to the matters set forth in paragraph (a) above, also set
forth: (i) a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the
meeting ai1d any material interest of such stockholder and beneficial owner, if ai1y, in such business, (ii) the text of the proposal or
business (including the text of an y resolutions proposed for consideration and, in the event that such proposal or business includes a
proposal to amend the by-laws of the Corporation, the text of the proposed amendment), and (iii) a description of all agreements,
aiTangements and understandings between such stockholder and beneficial owner, if any, and an y other person or persons (including
their names) in connection with the proposal of such business by such stockholder;

                                                                    -6-




                                                                                                                       PPG102479


                                                                   A-1111
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 54 of 301 PageID #:
                                       2510


                       (c) As to each person, if any, whom the stockholder proposes to nominate for election or reelection to the
Board of Directors, a stockholder's notice must, in addition to the matters set forth in paragraph (a) above, also set forth: (i) all
information relating to such person that would be required to be disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for election of directors in a contested election pursuant to Section 14 of the Exchange Act
and the rules and regulations promulgated thereunder (including such person' s written consent to being named in the proxy statement
as a nominee and to serving as a director if elected) and (ii) a description of all direct and .indirect compensation and other material
monetary agreements, arrangements and understandings during the past three years, and any other material relationships, between or
among such stockholder and beneficial owner, if any, and their respective affiliates and associates, or others acting in concert
therewith, on the one hand, and each proposed nominee, and his or her respective affiliates and associates, or others acting in concert
therewith, on the other hand, including, without limitation all .information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K if the stockholder making the nomination and any beneficial owner on whose behalf the
nomination is made, if any, or any affiliate or associate thereof or person acting in concert therewith, were the "registrant" for
purposes of such rule and the nominee were a director or executive officer of such registrant; and

                        (d) With respect to each person, if any, whom the stockholder proposes to nominate for election or reelection
to the Board of Directors, a stockholder's notice must, in addition to the matters set forth in paragraphs (a) and (c) above, also include
a completed and signed questionnaire, representation and agreement required by Section 2.9 of these By-laws. The Corporation may
require any proposed nominee to furnish such other information as may reasonably be required by the Corporation to determine the
eligibility of such proposed nominee to serve as an independent director of the Corporation or that could be material to a reasonable
stockholder's understanding of the independence, or lack thereof, of such nominee.

                 (2) For purposes of these By-laws, "public announcement" shall mean disclosure in a press release reported by a
national news service or in a document publicly filed by the Corporation with the Securities and Exchange Commission pursuant to
Section 13, 14 or 15(d) of the Exchange Act and the rules and regulations promulgated thereunder.

                  (3) Notwithstanding the provisions of these By-laws, a stockholder shall also comply with all applicable
requirements of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth in this By-law;
provided, however, that any references in these By-laws to the Exchange Act or the rules promulgated thereunder are not intended to
and shall not limit the separate and additional requirements set forth in these By-laws with respect to nominations or proposals as to
any other business to be considered pursuant to Section 2.7 of these By-laws.

                  (4) Nothing in these By-laws shall be deemed to affect any rights (i) of stockholders to request .inclusion of
proposals in the Corporation's proxy statement pursuant to Rule 14a-8 under the Exchange Act or (ii) of the holders of any series of
Preferred Stock if and to the extent provided for under law, the Certificate of Incorporation or these By-laws. Subject to Rule 14a-8
under the Exchange Act, nothing in these By-laws shall be construed to pennit any stockholder, or give any stockholder the right, to
include or have disseminated or described in the Corporation's proxy statement any no1nination of director or directors or any other
business proposal.

                                                                   -7-




                                                                                                                     PPG102480


                                                                  A-1112
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 55 of 301 PageID #:
                                       2511


SECTION 2.9. Submission of Questionnaire, Representation and Agreement. To be eligible to be a nominee for election or reelection
as a director of the Corporation, a person must deliver (in accordance with the time periods prescribed for delivery of notice under
Section 2.8 of these By-laws) to the Secretary at the principal executive offices of the Corporation a written questionnaire with
respect to the background and qualification of such person and the background of any other person or entity on whose behalf the
nomination is being made (which questio1maire shall be provided by the Secretary upo n written request), and a written representation
and agreement (in the form provided by the Secretary upo n written request) that such person (A) is not and will not become a pmty to
(1) any agreement, arrangement or understanding with, and has not given any commitment or assurance to, an y person or entity as to
how such person, if elected as a director of the Corporation, will act or vote on any issue or question (a " Voting Co1mnitment") that
has not been disclosed to the Corporation or (2) any Voting Commitment that could lin1it or interfere with such person' s ability to
comply, if elected as a director of the Corporation, with such person' s fiduciary duties under applicable law, (B) is not and will not
become a party to any agreement, arrangement or understanding with any person or entity other than the Corporation with respect to
any direct or indirect compensation, reimbursement or indemnification in connection with service or action as a director that has not
been disclosed therein, and (C) in such person's individual capacity and on behalf of any person or entity on whose behalf the
nomination is being made, would be in compliance, if elected as a director of the Corporation, and will comply, with all applicable
corporate governance, conflict of interest, confidentiality and stock ownership and trading policies and guidelines of the Corporation
publicly disclosed from time to time.

SECTION 2. 10. Procedure for Election of Directors; Required Vote. Election of directors at all meetings of the stockholders at which
directors are to be elected shall be by ballot, and, subject to the rights of the holders of any series of Preferred Stock to elect directors
under specified circumstances, a plurality of the votes cast at any meeting for the election of directors at which a quorum is present
shall elect directors. Except as otherwise provided by law, the Certificate of Incorporation, or these By-laws, in all matters other than
the election of directors, the affim1ative vote of a majority of the shares present in person or represented by proxy at the meeting and
entitled to vote on the matter shall be the act of the stockholders.

SECTION 2. 11. Inspectors of Elections; Opening and Closing the Polls. The Board of Directors by resolution shall, to the extent
required by law, appoint one or more inspectors, which inspector or inspectors may, but does not need to, include individuals who
serve the Corporation in other capacities, including, without limitation, as officers, employees, agents or representatives, to act at the
meetings of stockholders and make a written report thereof. One or more persons may be designated as alternate inspectors to replace
any inspector who fails to act. If no inspector or alternate has been appointed to act or is able to act at a meeting of stockholders, the
Chairman of the meeting shall, to the extent required by law, appoint one or more inspectors to act at the meeting. Each inspector,
before discharging his or her duties, shall take and sign an oath faithfully to execute the duties of inspector with strict in1partiality and
according to the best of his or her ability. The inspectors shall have the duties prescribed by law.

                                                                     -8-




                                                                                                                        PPG102481


                                                                    A-1113
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 56 of 301 PageID #:
                                       2512


          The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a
meeting shall be announced at the meeting.


                                                            ARTICLE III
                                                      BOARD OF DIRECTORS
SECTION 3.1. General Powers. The business and affairs of the Corporation shall be managed under the direction of the Board of
Directors. In addition to the powers and authorities by these By-laws expressly conferred upon them, the Board of Directors may
exercise all such powers of the Corporation and do all such lawful acts and things as are not by statute or by the Certificate of
Incorporation or by these By-laws required to be exercised or done by the stockholders.

SECTION 3.2. Number. Tenure and Oualifications. Subject to the rights of the holders of any series of Preferred Stock to elect
directors under specified circumstances, the number of directors shall be fixed from time to time exclusively pursuant to a resolution
adopted by a majority of the Whole Board. No decrease in the number of authorized directors constituting the Whole Board shall
shorten the tenn of any incumbent director.

The directors shall be elected at the annual meetings of stockholders as specified in the Certificate of Incorporation except as
otherwise provided in the Certificate of Incorporation and in these By-laws, and each director of the Corporation shall hold office
until such director's successor is elected and qualified or until such director's earlier death, resignation or removal.

SECTION 3.3. Regular Meetings. A regular meeting of the Board of Directors shall be held without other notice than this By-law
immediately after, and at the same place as, the Annual Meeting of Stockholders. The Board of Directors may, by resolution, provide
the time and place for the holding of additional regular meetings without other notice than such resolution.

SECTION 3 .4. Special Meetings. Special meetings of the Board of Directors shall be called at the request of the Chairman of the
Board, the President or a majority of the Board of Directors then in office. The person or persons authorized to call special meetings
of the Board of Directors may fix the place and time of the meetings.

SECTION 3.5. Notice. Notice of any special meeting of directors shall be given to each director at his business or residence in writing
by hand delivery, first-class or overnight mail or courier service, telegram, email or facsimile transmission, or orally by telephone. If
mailed by first-class mail, such notice shall be deemed adequately delivered when deposited in the United States mails so addressed,
with postage thereon prepaid, at least five (5) days before such meeting. If by telegram, overnight mail or courier service, such notice
shall be deemed adequately delivered when the telegram is delivered to the telegraph company, or the notice is delivered to the
overnight mail or courier service company at least twenty-four (24) hours before such meeting. If by email, facsimile transmission,
telephone or by hand, such notice shall be deemed adequately delivered when the notice is transmitted at least twelve (12) hours
before such meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of
Directors need be specified in the notice of such meeting, except for amendments to these By-laws, as provided under Section 9. 1 of
these By-laws. A meeting may be held at any time without notice if all the directors are present or if those not present waive notice of
the meeting in accordance with Section 7.4 of these By-laws.

                                                                   -9-




                                                                                                                    PPG102482


                                                                 A-1114
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 57 of 301 PageID #:
                                      2513


SECTION 3.6. Action by Consent of Board of Directors . Any action required or pemlitted to be taken at any meeting of the Board of
Directors or of any committee thereof may be taken without a meeting if all members of the Board or comnlittee, as the case may be,
consent thereto in writing or by electronic transnlission, and the writing or writings or electronic transnlission or transmissions are
filed with the nlinutes of proceedings of the Board or comnlittee. Such filing shall be in paper fonn if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in electronic form.

SECTION 3.7. Conference Telephone Meetings. Members of the Board of Directors, or any comnlittee thereof, may participate in a
meeting of the Board of Directors or such committee by means of conference telephone or sinlilar communications equipment by
means of which all persons participating in the meeting can hear each other, and such participation in a meeting shall constitute
presence in person at such meeting.

SECTION 3.8. Quorum. Subject to Section 3.9 of these By-laws, a whole number of directors equal to at least a majority of the
Whole Board shall constitute a quorum for the transaction of business, but if at any meeting of the Board of Directors there shall be
less than a quorum present, a majority of the directors present may adjourn the meeting from time to time without further notice. The
act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors. The
directors present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of
enough directors to leave less than a quoruni

SECTION 3.9. Vacancies. Subject to applicable law and the 1ights of the holders of any series of Prefen·ed Stock with respect to such
series of Preferred Stock, and unless the Board of Directors otherwise deternlines, vacancies resulting from death, resignation,
retirement, disqualification, removal from office or other cause, and newly created directorships resulting from any increase in the
authorized number of directors, may be filled only by the affinnative vote of a majority of the remaining directors, though less than a
quorum of the Board of Directors, and directors so chosen shall hold office for a term expiring at the next annual meeting of
stockholders and until such director's successor shall have been duly elected and qualified.

SECTION 3 .10. Executive and Other Committees. The Board of Directors may, by resolution adopted by a majo1ity of the Whole
Board, designate an Executive Committee to exercise, subject to applicable provisions of law, all the powers of the Board in the
management of the business and affairs of the Corporation when the Board is not in session, including without limitation the power to
declare dividends, to authorize the issuance of the Corporation's capital stock and to adopt a certificate of ownership and merger
pw-suant to Section 253 of the General Corporation Law of the State of Delaware, and may, by resolution similarly adopted, designate
one or more other committees.

           The Board may designate any such other committee as appropriate, which shall consist of two or more directors of the
Corporation. The Board may designate one or more directors as alternate members of an y co1mnittee, who may replace any absent or
disqualified

                                                                 -10-




                                                                                                                   PPG102483


                                                                 A-1115
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 58 of 301 PageID #:
                                       2514


member at any meeting of the committee. Any such committee, other than the Executive Committee (the powers of which are
expressly provided for herein), may to the extent pennitted by law exercise such powers and shall have such responsibilities as shall
be specified in the designating resolution. In the absence or disqualification of any member of such committee or cotrunittees, the
member or members thereof present at any meeting and not disqualified from voting, whether or not constituting a quorum, may
unanimously appoint another member of the Board to act at the meeting in the place of any such absent or disqualified member. Each
committee shall keep written minutes of its proceedings and shall report such proceedings to the Board when required.

           A majority of any committee may determine its action and fix the time and place of its meetings, unless the Board shall
otherwise provide. Notice of such meetings shall be given to each member of the committee in the manner provided for in Section 3.5
of these By-laws. The Board shall have power at any time to fill vacancies in, to change the membership of, or to dissolve, any such
connnittee. Nothing herein shall be deemed to prevent the Board from appointing one or more cotrunittees consisting in whole or in
part of persons who are not directors of the Corporation; provided, however, that no such committee shall have or may exercise any
authority of the Board.

SECTION 3.11. Removal. Subject to the rights of the holders of any series of Preferred Stock with respect to such series of Preferred
Stock, any director, or the entire Board of Directors, may be removed from office at any time, but only for cause and only by the
affirmative vote of the holders of at least 80 percent of the voting power of all of the then-outstanding shares of Voting Stock, voting
together as a single class.

SECTION 3.12. Records. The Board of Directors shall cause to be kept a record containing the tninutes of the proceedings of the
meetings of the Board and of the stockholders, appropriate stock books and registers and such books of records and accounts as may
be necessary for the proper conduct of the business of the Corporation.


                                                             ARTICLE IV
                                                              OFFICERS
SECTION 4.1. Elected Officers. The elected officers of the Corporation shall be a Chainnan of the Board of Directors, a President, a
Secretary, a Treasurer, and such other officers as the Board of Directors from time to time may deem proper. The Chairman of the
Board shall be chosen from among the directors. Any number of offices may be held by the same person. All officers elected by the
Board of Directors shall each have such powers and duties as generally pertain to their respective offices, subject to the specific
provisions of this Article IV. Such officers shall also have such powers and duties as from time to time may be conferred by the
Board of Directors or by any connnittee thereof. The Board or any committee thereof may from time to time elect, or the Chairman of
the Board or President may appoint, such other officers (including one or more Vice Presidents, Assistant Vice Presidents, Assistant
Secretaries, Assistant Treasurers, and Assistant Controllers) and such agents, as may be necessary or desirable for the conduct of the
business of the Corporation. Such other officers and agents shall have such duties

                                                                  -11-




                                                                                                                    PPG102484


                                                                 A-1116
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 59 of 301 PageID #:
                                       2515


and shall hold their offices for such tenns as shall be provided in these By-laws or as may be prescribed by the Board or such
committee or by the Chairman of the Board or President, as the case may be.

SECTION 4.2. Election and Term of Office. The elected officers of the Corporation shall be elected by the Board of Directors. Each
officer shall hold office until his successor shall have been duly elected and shall have qualified or until his death or until he shall
resign.

SECTION 4.3. Chainnan of the Board. The Chairman of the Board shall preside at all meetings of the stockholders and of the Board
of Directors and shall be the Chief Executive Officer of the Corporation. The Chainnan of the Board shall be responsible for the
general management of the affairs of the Corporation and shall perform all duties incidental to his office which may be required by
law and all such other duties as are properly required of him by the Board of Directors. He sh all make reports to the Board of
Directors and the stockholders, and shall see that all orders and resolutions of the Board of Directors and of any committee thereof are
carried into effect. The Chainn an of the Board or the Chief Executive Officer of the Corporation may also serve as President, if so
elected by the Board.

SECTION 4.4. President. The President shall act in a general executive capacity and shall assist the Chairman of the Board in the
administration and operation of the Corporation' s business and general supervision of its po licies and affairs. The President shall, in
the absence of or because of the inability to act of the Chairman of the Board, perform all duties of the Chairman of the Board and
preside at all meetings of stockholders and of the Board of Directors.

SECTION 4.5. Vice Presidents. Each Vice President shall have such powers and shall perform such duties as shall be assigned to him
by the Board of Directors.

SECTION 4.6. Treasurer. The Treasurer shall exercise general supervision over the receipt, custody and disbursement of corporate
funds. The Treasurer shall cause the funds of the Corporation to be deposited in such banks as may be authorized by the Board of
Directors, or in such banks as may be designated as depositaries in the manner provided by resolution of the Board of Directors. He
shall have such further powers and duties and shall be subject to such directions as may be granted or imposed upon him from time to
time by the Board of Directors, the Chainnan of the Board or the President.

SECTION 4.7. Secretary. The Secretary shall keep or cause to be kept in one or more books provided for that purpose, the minutes of
all meetings of the Board, the committees of the Board and the stockholders; he shall see that all notices are duly given in accordance
with the provisions of these By-laws and as required by law; he shall be custodian of the records and the seal of the Corporation and
affix and attest the seal to all stock certificates of the Corporation (unless the seal of the Corporation on such certificates shall be a
facsimile, as hereinafter provided) and affix and attest the seal to all other documents to be executed on behalf of the Corporation
under its seal; and he shall see that the books, reports, statements, certificates and other docmnents and records required by law to be
kept and filed are properly kept and filed; and in general, he shall perform all the duties incident to the office of Secretary and such
other duties as from time to time may be assigned to him by the Board, the Chairman of the Board or the President.

                                                                   -12-




                                                                                                                      PPG102485


                                                                   A-1117
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 60 of 301 PageID #:
                                       2516


SECTION 4.8. Removal. Any officer elected, or agent appointed, by the Board of Directors may be removed from office with or
without cause by the affinnative vote of a majority of the Whole Board. Any officer or agent appointed by the Chainnan of the Board
or the President may be removed by him with or without cause. No elected officer shall have any contractual rights against the
Cotporation for compensation by virtue of such election beyond the date of the election of his successor, his death, his resignation or
his removal, whichever event shall first occur, except as otherwise provided in an employment contract or under an employee
defen-ed compensation plan.

SECTION 4.9. Vacancies. A newly created elected office and a vacancy in any elected office because of death, resignation, or
removal may be filled by the Board of Directors. Any vacancy in an office appointed by the Chainnan of the Board or the President
because of death, resignation, or removal may be filled by the Chairman of the Board or the President.

                                                              ARTICLE V
                                            STOCK CERTIFICATES AND TRANSFERS
SECTION 5.1. Certificated and Uncertificated Stock: Transfers. The interest of each stockholder of the Corporation may be
evidenced by certificates for shares of stock in such fonn as the appropriate officers of the Corporation may from time to time
prescribe or be uncertificated.

            The shares of the stock of the Corporation shall be transfen-ed on the books of the Cotporation, in the case of certificated
shares of stock, by the holder thereof in person or by his attorney duly authorized in writing, upon surrender for cancellation of
certificates for at least the same number of shares, with an assignment and power of transfer endorsed thereon or attached thereto,
duly executed, with such proof of the authenticity of the signature as the Corporation or its agents may reasonably require; and, in the
case of uncertificated shares of stock, upon receipt of proper transfer instructions from the registered holder of the shares or by such
person's attorney duly authorized in writing, and upon compliance with appropriate procedures for transfemng shares in
uncertificated fonn. No transfer of stock shall be valid as against the Cotporation for any purpose until it shall have been entered in
the stock records of the Cotporation by an entry showing from and to whom transferred.

            The certificates of stock shall be signed, countersigned and registered in such manner as the Board of Directors may by
resolution prescribe, which resolution may permit all or any of the signatures on such certificates to be in facsimile. In case any
officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate has ceased to be
such officer, transfer agent or registrar before such certificate is issued, it may be issued by the Cotporation with the same effect as if
he were such officer, transfer agent or registrar at the date of issue.

           Notwithstanding anything to the contrary in these By-laws, at all tin1es that the Corporation' s stock is listed on a stock
exchange, the shares of the stock of the Cotporation shall comply with all direct registration system eligibility requirements
established by such exchange,
                                                                   -13-




                                                                                                                       PPG102486


                                                                   A-1118
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 61 of 301 PageID #:
                                       2517


including any requirement that shares of the Corporation's stock be eligible for issue in book-entry fonn. All issuances and transfers
of shares of the Corporation's stock shall be entered on the books of the Corporation with all infomiation necessary to comply with
such direct registration system eligibility requirements, including the name and address of the person to whom the shares of stock are
issued, the number of shares of stock issued and the date of issue. The Board shall have the power and authority to make such rules
and regulations as it may deem necessary or proper concerning the issue, transfer and registration of shares of stock of the
Corporation in both the certificated and uncertificated form.

SECTION 5.2. Lost, Stolen or Destroyed Certificates. No certificate for shares of stock in the Corporation shall be issued in place of
any certificate alleged to have been lost, destroyed or stolen, except on production of such evidence of such loss, destruction or theft
and on delivery to the Corporation of a bond of indemnity in such amount, upon such terms and secured by such surety, as the Board
of Directors or any financial officer may in its or his discretion require.

SECTION 5.3. Record Owners. The Corporation shall be entitled to recognize the exclusive right of a person registered on its books
as the owner of shares to receive dividends, and to vote as such owner, and to hold liable for calls and assessments a person registered
on its books as the owner of shares, and shall not be bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other person, whether or not it shall have express or other notice thereof, except as otherwise required by
law.

SECTION 5.4. Transfer and Registry Agents. The Corporation may from time to time maintain one or more transfer offices or
agencies and registry offices or agencies at such place or places as niay be detennined from time to time by the Board of Directors.


                                                              ARTICLE VI

                                                         INDEMNIFICATION

SECTION 6. 1. Indemnification.
            (A) Each person who was or is niade a party or is threatened to be made a party to or is otherwise involved in any action,
suit or proceeding, whether civil, criminal, ad1ninistrative or investigative (hereinafter a "Proceeding"), by reason of the fact that he or
she or a person of whom he or she is the legal representative is or was, at any time during which this By-law is in effect (whether or
not such person continues to serve in such capacity at the time any indemnification or advancement of expenses pursuant hereto is
sought or at the time any Proceeding relating thereto exists or is brought), a director or officer of the Corporation or is or was at any
such time serving at the request of the Corporation as a director, officer, trustee, employee or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with respect to employee benefit plans maintained or spo nsored
by the Corporation (hereinafter, a "Covered Person"), whether the basis of such Proceeding is alleged action in an official capacity as
a director, officer, trustee, employee or agent or in any other capacity while serving as a director, officer, trustee, employee or agent,
shall be (and shall be deemed to have a contractual right to be) indemnified and held hannless by the Corporation

                                                                   -14-




                                                                                                                       PPG102487


                                                                   A-1119
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 62 of 301 PageID #:
                                       2518


(and any successor of the Corporation by merger or otherwise) to the fullest extent authorized by the General Corporation Law of the
State of Delaware as the same exists or may hereafter be amended or modified from time to time (but, in the case of any such
amendment or modification, only to the extent that such amendment or modification permits the Corporation to provide greater
indemnification rights than said law permitted the Corporation to provide prior to such amendment or modification), against all
expense, liability and loss (including attorneys' fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to be
paid in settlement) incun·ed or suffered by such person in connection therewith and such indemnification shall continue as to a person
who has ceased to be a director, officer, trustee, employee or agent and shall inure to the benefit of his or her heirs, executors and
administrators; provided, however, that except as provided in paragraph (A) of Section 6.3, the Corporation shall indemnify an y such
person seeking indemnification in connection with a Proceeding (or part thereof) initiated by such person only if such Proceeding (or
part thereof) was authorized by the Board of Directors.

            (B) T o obtain indemnification under this By-law, a claimant shall submit to the Corporation a written request, including
therein or therewith such documentation and information as is reasonably available to the claimant and is reasonably necessary to
determine whether and to what extent the claimant is entitled to indemnification. Upon written request by a claimant for
indemnification, a determination, if required by applicable law, with respect to the claimant's entitlement thereto shall be made as
follows: ( 1) if requested by the claimant, by Independent Counsel (as hereinafter defined), or (2) if no request is made by the claimant
for a determination by Independent Counsel, (i) by the Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors (as hereinafter defined), or (ii) if a quorum of the Board of Directors consisting of Disinterested Directors is not obtainable
or, even if obtainable, such quorum of Disinterested Directors so directs, by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to the clainiant, or (iii) if a quorum of Disinterested Directors so directs, by a majority
vote of the stockholders of the Corporation. In the event the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected by the Board of Directors unless there shall have occwTed within two
years prior to the date of the commencement of the Proceeding for which indemnification is claimed a Change of Control, in which
case the Independent Counsel shall be selected by the claimant unless the claimant shall request that such selection be made by the
Board of Directors. If it is so determined that the claimant is entitled to indemnification, payment to the claimant shall be made within
ten (10) days after such determination.

            For the purposes of this Section 6. l(B), a "Change of Control" occurs when (1) any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 , as amended (the " Exchange Act'')) (a "Person")
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then-outstanding shares of co1mnon stock of the Corporation (the "Outstanding Corporation Co1mnon Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Corporation entitled to vote generally in the election of
directors (the " Outstanding Corporation Voting Securities"); provided, however, that, for purposes ofthis Section 6. l (b)(l), the
following acquisitions shall not constitute a Change of Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) an y acquisition by any employee benefit plan (or related trust) sponsored or

                                                                  - 15-




                                                                                                                     PPG102488


                                                                  A-1120
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 63 of 301 PageID #:
                                       2519


maintained by the Corporation or any Affiliated Corporation or (iv) any acquisition pursuant to a transaction that complies with
Sections 16(B)(3)(A), 16(B)(3)(B) and 16(B)(3)(C); (2) individuals who, as of the date hereof, constitute the Board of Directors (the
"Incumbent Board") cease for any reason to constitute at least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or nomination for election by the Corporation's
stockholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered
as though such individual was a member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board of Directors; (3)
consummation of a reorganization, merger, statutory share exchange or consolidation or similar transaction involving the Corporation
or any of its subsidiaries, a sale or other disposition of all or substantially all of the assets of the Corporation, or the acquisition of
assets or securities of another entity by the Corporation or any of its subsidiaries (each, a " Business Combination"), in each case
unless, following such Business Combination, (A) all or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors (or, for a non-corporate entity, equivalent governing body), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation' s assets either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership immediately prior to such Business Combination of the Outstanding Corporation Co1mnon
Stock and the Outstanding Corporation Voting Secw·ities, as the case may be, (B) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the Corporation or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of, respectively, the then-outstanding shares of common stock
(or, for a non-corporate entity, equivalent securities) of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the Incumbent Board at the tin1e of the execution of
the initial agreement or of the action of the Board of Directors providing for such Business Combination; or (4) approval by the
stockholders of the Corporation of a complete liquidation or dissolution of the Corporation.

SECTION 6.2. Mandatory Advancement of Expenses. To the fullest extent authorized by the General Corporation Law of the State of
Delaware as the same exists or may hereafter be amended or modified from time to time (but, in the case of any such amendment or
modification, only to the extent that such amendment or modification permits the Corporation to provide greater rights to
advancement of expenses than said law pennitted the Corporation to provide prior to such amendment or modification), each Covered
Person shall have (and shall be deemed to have a contractual right to have) the right, without the need for any action by the Board of

                                                                   -16-




                                                                                                                      PPG102489


                                                                  A-1121
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 64 of 301 PageID #:
                                       2520


Directors, to be paid by the Corporation (and any successor of the Corporation by merger or otherwise) the expenses incurred in
connection with any Proceeding in advance of its final disposition, such advances to be paid by the Corporation within twenty
(20) days after the receipt by the Corporation of a statement or statements from the claimant requesting such advance or advances
from time to time; provided, however, that if the General Corporation Law of the State of Delaware requires, the payment of such
expenses incurred by a director or officer in his or her capacity as a director or officer (and not in any other capacity in which service
was or is rendered by such person while a director or officer, including, without limitation, service to an employee benefit plan) shall
be made only upon delivery to the Corporation of an undertaking (hereinafter, the "Undertaking") by or on behalf of such director or
officer, to repay all amounts so advanced if it shall ultimately be detennined by final judicial decision from which there is no further
right of appeal (a "final disposition") that such director or officer is not entitled to be indemnified for such expenses under this By-law
or otherwise.

SECTION 6.3. C laims.
            (A) (1) If a claim for indemnification under this Article VI is not paid in full by the Corporation within thirty (30) days
after a written claim pursuant to Section 6 . l(B) of these By-laws has been received by the Corporation, or (2) if a request for
advancement of expenses under this Article VI is not paid in full by the Corporation within twenty (20) days after a statement
pursuant to Section 6.2 of these By-laws and the required Undertaking, if any, have been received by the Corporation, the claimant
may at any time thereafter bring suit against the Corporation to recover the unpaid amount of the claim for indemnification or request
for advancement of expenses and, if successful in whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim. It shall be a defense to any such action that, under the General Corporation Law of the State of Delaware, the
claimant has not met the standard of conduct which makes it permissible for the Corporation to indemn ify the claimant for the amount
claimed or that the claimant is not entitled to the requested advancement of expenses, but (except where the required Undertaking, if
any, has not been tendered to the Corporation) the burden of proving such defense shall be on the Corporation. Neither the failure of
the Corporation (including its Board of Directors, Independent Counsel or stockholders) to have made a determination prior to the
commencement of such action that indemnification of the clain1ant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the General Corporation Law of the State of Delaware, nor an actual detennination by the
Corporation (including its Board of Directors, Independent Counsel or stockholders) that the claimant has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption that the claimant has not met the applicable standard of
conduct.

            (B) If a detemlination shall have been made pursuant to Section 6. l (B) of these By-laws that the claimant is entitled to
indemnification, the Corporation shall be bound by such detennination in any j udicial proceeding commenced pursuant to paragraph
(A) of this Section 6.3.

           (C) The Corporation shall be precluded from asserting in any judicial proceeding commenced pursuant to paragraph (A) of
this Section 6.3 that the procedures and presumptions of this By-law are not valid, binding and enforceable and shall stipulate in such
proceeding that the Corporation is bound by all the provisions of tllis By-law.

                                                                   - 17-




                                                                                                                      PPG102490


                                                                  A-1122
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 65 of 301 PageID #:
                                       2521


SECTION 6.4. Contract Rights; Amendment and Repeal ; Non-exclusivity of Rights.
            (A) All of the rights conferred in this Article VI, as to indemnification, advancement of expenses and otherwise, shall be
contract rights between the Corporation and each Covered Person to whom such rights are extended that vest at the commencement of
such Covered Person's service to or at the request of the Corporation and (x) any amendment or modification of this Article VI that in
any way diminishes or adversely affects any such rights shall be prospective only and shall not in any way diminish or adversely
affect any such rights with respect to any actual or alleged state of facts, occurrence, action or omission occurring prior to the time of
such amendment or modification, or Proceeding previously or thereafter brought or threatened based in whole or in part upon any
such actual or alleged state of facts, occurrence, action or omission, and (y) all of such rights shall continue as to any such Covered
Person who has ceased to be a director or officer of the Corporation or ceased to serve at the Corporation's request as a director,
officer, trustee, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, as described herein, and
shall inme to the benefit of such Covered Person's heirs, executors and administrators.

           (B) All of the rights conferred in this A.tticle VI, as to indemnification, advancement of expenses and otherwise, (i) shall
not be exclusive of any other right which any person may have or hereafter acquire under any statute, provision of the Certificate of
Incorporation, By-laws, agreement, vote of stockholders or Disinterested Directors or otherwise and (ii) cannot be tenninated by the
Corporation, the Board of Directors or the stockholders of the Corporation with respect to a person's service prior to the date of such
tennination.

SECTION 6.5. Insurance. Other Indemnification and Advancement of Expenses
            (A) The Corporation may maintain insurance, at its expense, to protect itself and any current or fonner director, officer,
employee or agent of the Corporation or another corporation, partnership, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Corporation would have the power to indemnify such person against such expense, liability or loss
under the General Corporation Law of the State of Delaware. To the extent that the Corporation maintains any policy or policies
providing such insurance, each such current or fonner director or officer, and each such agent or employee to which rights to
indemnification have been granted as provided in paragraph (B) of this Section 6.5, shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage thereunder for any such current or fonner director, officer,
employee or agent.

             (B) The Corporation may, to the extent authorized from time to time by the Board of Directors or the Chief Executive
Officer, grant rights to indemnification and rights to advancement of expenses incurred in connection with any Proceeding in advance
of its final disposition, to any current or former employee or agent of the Corporation to the fullest extent of the provisions of this By-
law with respect to the indemnification and advancement of expenses of current or fonner directors and officers of the Corporation.
                                                                   -18-




                                                                                                                      PPG102491


                                                                   A-1123
      Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 66 of 301 PageID #:
                                          2522


SECTION 6.6. Definitions. For purposes of this By-law:
(1)    "Disinterested Director" means a director of the Corporation who is not and was not a party to the matter in respect of which
       indemnification is sought by the claimant.
(2)    "Independent Counsel" means a law firm, a member of a law firm, or an independent practitioner, that is experienced in matters
       of corporation law and shall include any person who, under the applicable standards of professional conduct then prevailing,
       would not have a conflict of interest in representing either the Corporation or the claimant in an action to determine the
       claimant's rights under this By-law.

           Any notice, request or other communication required or permitted to be given to the Corporation under this By-law shall be
in writing and either delivered in person or sent by telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, postage prepaid, return receipt requested, to the Secretary of the Corporation and shall be effective only upon receipt
by the Secretary.

SECTION 6.7. Severability. If any provision or provisions of this By-law shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (1) the validity, legality and enforceability of the remaining provisions of this By-law (including, without
limitation, each portion of any paragraph of this By-law containing any such provision held to be invalid, illegal or unenforceable,
that is not itself held to be invalid, illegal or unenforceable) shall not in any way be affected or impaired thereby; and (2) to the fullest
extent possible, the provisions of this By-law (including, without limitation, each such portion of any paragraph of this By-law
containing any such provision held to be invalid, illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.


                                                              ARTICLE VII
                                                  lVDSCELLANEOUS PROVISIONS
SECTION 7. 1. Fiscal Year. The fiscal year of the Corporation shall begin on the first day of January and end on the thirty-first day of
December of each year.

SECTION 7 .2. Dividends. The Board of Directors may from time to tin1e declare, and the Corporation may pay, dividends on its
outstanding shares in the manner and upon the terms and conditions provided by law and the Certificate of Incorporation.

SECTION 7.3. Seal. The corporate seal shall have enscribed thereon the words "Corporate Seal", the year of incorporation and
around the margin thereof the words "Eagle SpinCo Inc. - Delaware."

SECTION 7.4. Waiver of Notice. Whenever any notice is required to be given to any stockholder or director of the Corporation under
the provisions of the General Corporation Law of the State of Delaware or these By-laws, a waiver thereof in writing, signed by the
person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of
such notice. Neither the business to be transacted at, nor the purpose of, any annual or special meeting of the stockholders or the
Board of Directors or committee thereof need be specified in any waiver of notice of such meeting.
                                                                    -19-




                                                                                                                        PPG102492


                                                                    A-1124
   Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 67 of 301 PageID #:
                                       2523


SECTION 7 .5. Audits. The accounts, books and records of the Corporation shall be audited upon the conclusion of each fiscal year by
an independent certified public accountant selected by the Board of Directors, and it shall be the duty of the Board of Directors to
cause such audit to be done annually.

SECTION 7 .6. Resir;nations. Any director or any officer, whether elected or appointed, may resign at any time by giving written
notice of such resignation to the Chairman of the Board, the President, or the Secretary, and such resignation shall be deemed to be
effective as of the close of business on the date said notice is received by the Chairman of the Board, the President, or the Secretary,
or at such later time as is specified therein. No fonnal action shall be required of the Board of Directors or the stockholders to make
any such resignation effective.


                                                            ARTICLE VIII
                                                        Contracts, Proxies, Etc.
SECTION 8.1. Contracts. Except as otherwise required by law, the Certificate of Incorporation or these By-laws, any contracts or
other instruments may be executed and delivered in the name and on the behalf of the Corporation by such officer or officers of the
Corporation as the Board of Directors may from time to time direct. Such authority may be general or confined to specific instances
as the Board may detennine. The Chainnan of the Board, the President or any Vice President may execute bonds, contracts, deeds,
leases and other instruments to be made or executed for or on behalf of the Corporation. Subject to any restrictions imposed by the
Board of Directors or the Chainnan of the Board, the President or any Vice President of the Corporation may delegate contractual
powers to others under his jurisdiction, it being understood, however, that any such delegation of power shall not relieve such officer
of responsibility with respect to the exercise of such delegated power.

SECTION 8.2. Proxies. Unless otherwise provided by resolution adopted by the Board of Directors, the Chainnan of the Board, the
President or any Vice President may from time to time appoint an attorney or attorneys or agent or agents of the Corporation, in the
name and on behalf of the Corporation, to cast the votes which the Corporation may be entitled to cast as the holder of stock or other
securities in any other corporation, any of whose stock or other securities may be held by the Corporation, at meetings of the holders
of the stock or other securities of such other corporation, or to consent in writing, in the name of the Corporation as such holder, to
any action by such other corporation, and may instruct the person or persons so appointed as to the manner of casting such votes or
giving such consent, and may execute or cause to be executed in the name and on behalf of the Corporation and under its corporate
seal or otherwise, all such written proxies or other instruments as he may deem necessary or proper in the premises.

                                                                   -20-




                                                                                                                     PPG102493


                                                                  A-1125
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 68 of 301 PageID #:
                                      2524


                                                           ARTICLE IX

                                                         AMENDl\!IENTS
SECTION 9.1. Amendments. These By-laws may be altered, amended, or repealed at any meeting of the Board of Directors or of the
stockholders, provided notice of the proposed change was given in the notice of the meeting and, in the case of a meeting of the Board
of Directors, in a notice given not less than two days prior to the meeting; provided, however, that, in the case of amendments by
stockholders, notwithstanding any other provisions of these By-laws or any provision of law which might otherwise pennit a lesser
vote or no vote.

                                                                -21-




                                                                                                                  PPG102494


                                                                A-1126
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 69 of 301 PageID #:
                                    2525


                                                                                                                                 Exhibit 4.1



 :r
 I                                                                                                                                 ~~
              CERTIFICATE
                                                                                                                  A.'.\tOUI'-T
                NUMDRR                                  Ora•nued Under cbe La\\~
                                                          !Pf lhi: S1a IC" or Drlawan




            I                              EAGLE SPINCO INC.                                                                     I.
              Tl1is Certifies that                                                                           is the owner of


                                            SH~\lilES OF CO\IJ\IO:OO STC>CK. P.illl V ;\l. Ul: SO.OOl


              of the above-named Company trans ferable only on the books of the Company by the
              holder hi.:rcof in pers on or by its duly authori zed Attorney upon surrender of thi s Certlli-
              cate properly endorsed.

              In Wit ness Whereof, 1hc said Company ha s caused this Certificate to ibc signed by its
              duly authoriz ed Officers.

              this                            day                                 of                    A .D.20




 f
      :I.
 •.11 ll lt
                                                                                                                                   r~ ~ r




                                                                                                                      PPG102495


                                                                     A-1127
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 70 of 301 PageID #:
                                      2526


                                                               Legend

This certificate evidences Common Stock representing an interest in Eagle Spinco Inc.

The shares of capital stock in Eagle Spinco Inc. represented by this certificate have not been registered under the United States
Securities Act of 1933, as amended, or under any other applicable securities laws. Such shares of stock may not be sold, assigned,
pledged or otherwise disposed of at any time without effective registration under such Act and laws or, in each case, exemption
therefroni




                                                                                                                  PPG102496


                                                                A-1128
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 71 of 301 PageID #:
                                      2527


                                                                                                                        Exhibit 23.1

CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We consent to the incorporation by reference in this Registration Statement on Form S-1 and Form S-4 of om· report dated August 30,
2012, relating to the financial statements of the PPG Chlor-alkali and Derivatives Business as of December 3 1, 2011 and 2010, and
for each of the three years in the period ended December 3 1, 2011 (which report expresses an unqualified opinion and includes an
explanatory paragraph regarding the allocations of certain costs from PPG Industries, Inc.), appearing in the Preliminary Prospectus,
which is part of this Registration Statement, and of our report dated August 30, 20 12, relating to the financial statement schedule
appearing elsewhere in this Registration Statement.

We also consent to the reference to us under the heading "Experts" in such Prospectus.

/s/ Deloitte & Touche LLP
Pittsburgh, Pennsylvania
August 30, 20 12




                                                                                                                 PPG102497


                                                                A-1129
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 72 of 301 PageID #:
                                      2528


                                                                                                                      Exhibit 23.2

CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We consent to the incorporation by reference in this Registration Statement of Eagle Spinco Inc. on Fonn S-1 and Form S-4 of our
report dated March 10, 2011 (February 24, 2012 as to the third paragraph of Note 2 and the consolidated statement of comprehensive
income for the two years ended December 3 1, 2010), relating to the consolidated financial statements and financial statement
schedule of Georgia Gulf Corporation (which report expresses an unqualified opinion and includes an explanatory paragraph
regarding the adoption of Accounting Standards Update 20 11-05, which amends Accounting Standards Codification Topic 220,
Comprehensive Income), appearing in the Annual Report on Form 10-K of Georgia Gulf Corporation for the year ended
December 3 1, 20 11, and to the reference to us under the heading "Expe1ts" in the Prospectus, which is prut of this Registration
Statement.

Isl Deloitte & Touche LLP

Atlanta, Georgia
September 4, 2012




                                                                                                               PPG102498


                                                               A-1130
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 73 of 301 PageID #:
                                      2529


                                                                                                                           Exhibit 23.3

CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We consent to the incorporation by reference in this Registration Statement on Form S-1 and Form S-4 of om· reports dated
February 16, 2012, relating to the financial statements and financial statement schedule of PPG Industries, Inc., and the effectiveness
of PPG Industries, Inc.' s internal control over fin ancial reporting, appearing in the Annual Report on Form 10-K of PPG Industries,
Inc. for the year ended December 3 1, 2011, and to the reference to us under the heading "Experts" in the Prospectus, which is part of
this Registration Statement.

/s/ Deloitte & Touche LLP
Pittsburgh, Pennsylvania
August 30, 2012




                                                                                                                    PPG102499


                                                                 A-1131
  Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 74 of 301 PageID #:
                                      2530


                                                                                                                         Exhibit 23.4

                                     Consent of Independent Registered Public Accounting Firm

We consent to the reference to our finn under the caption "Expexts" in the Registration Statements (Fonn S-1 and S-4; Registration
No. 333-             ) and the related Prospectus of Eagle Spinco Inc. in connection with registration of common shares and to the
incorporation by reference therein of our reports dated February 24, 2012, with respect to the consolidated financial statements and
schedule of Georgia Gulf Corporation, and the effectiveness of internal control over financial reporting of Georgia Gulf Corporation
included in its Annual Report (Form 10-K) for the year ended December 3 1, 20 11, filed with the Securities and Exchange
Commission.

                                                                     Isl Ernst & Young LLP
Atlanta, Georgia
September 4, 2012




                                                                                                                 PPG102500


                                                                A-1132
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 75 of 301 PageID #:
                                    2531




                           EXHIBIT JJ




                                     A-1133
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 76 of 301 PageID #:
                                    2532
     ROBERT E. EAKIN                                                                                     July 28, 2020
                                                         Page 1                                                    Page 2
                IN THE UNITED STATES DISTRICT COURT                      1   REMOTE APPEARANCES:
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                2
                                                                         3     MR. JAMES T. CARNEY
            CHARLES W. BELLON,               )                                 (845 Northridge Drive
            ROBERT E. EAKIN, JUDY GAY )                                  4     Pittsburgh, Pennsylvania 15216
            BURKE, LOUISE NICHOLS,               )                             412.657.0992
            WILTON G. WALLACE,               )                           5     jtcarney10@comcast.net)
            BERNADOT F. VEILLON,               )                         6
            BARBARA BROWN, and                 )                              -and-
            ROBERT E. WILLIAMS, on            )                          7
            behalf of themselves and     )                               8     STEMBER COHN & DAVIDSON-WELLING, LLC
            others similarly situated, )                                       BY: MS. MAUREEN DAVIDSON-WELLING
                                 )                                       9         MR. JOHN STEMBER
                    Plaintiffs,     )                                          (425 First Avenue, 7th Floor
                                 ) No. 5:18-CV-114                      10     Pittsburgh, Pennsylvania 15219
               -vs-                ) CLASS ACTION                              412.338.1446
                                 )                                      11     mdw@stembercohn.com
            THE PPG EMPLOYEE LIFE AND )                                        jstember@stembercohn.com)
            OTHER BENEFITS PLAN, PPG )                                  12
            INDUSTRIES, INC., and the )                                 13    -and-
            PPG PLAN ADMINISTRATOR,                )                    14
                                 )                                             LEWIS BRISBOIS BISGAARD & SMITH, LLP
                    Defendants.                                         15     BY: MR. MICHAEL A. ADAMS
                                                                               (3054 Pennsylvania Avenue
                 The remote discovery deposition of                     16     Weirton, West Virginia 26062
            ROBERT E. EAKIN, called as a witness for                           309.491.4728
            examination, taken before MICHELLE M. YOHLER,               17     michael.adams@lewisbrisbois.com)
            Certified Shorthand Reporter for the State of                         Appeared on behalf of Plaintiffs;
            Illinois, CSR No. 84-4531, appearing remotely in            18
            Will County, Illinois, on July 28, 2020, at                 19
            8:03 a.m.                                                   20
                                                                        21
                                                                        22
                                                                        23
                                                                        24             (Continued)

                                                         Page 3                                                    Page 4
        1   REMOTE APPEARANCES:                                          1              EXAMINATIONS
        2
        3       JENNER & BLOCK                                           2
                BY: MS. ASHLEY M. SCHUMACHER                             3     WITNESS                                  PAGE
        4          MS. ALEXIS E. BATES                                   4     ROBERT E. EAKIN
                (353 North Clark Street, Suite 4500
        5       Chicago, Illinois 60654                                  5       By Ms. Bates.......................... 8
                312.222.9350                                             6
        6       aschumacher@jenner.com                                   7
                abates@jenner.com)
        7                                                                8
        8      -and-                                                     9
        9
                LITTLER MENDELSON                                       10
       10       BY: MS. LINDSAY M. GAINER                               11
                (707 Virginia Street East, Suite 1010                   12
       11       Charleston, West Virginia 25301
                304.599.4600                                            13
       12       lgainer@littler.com)                                    14
                   Appeared on behalf of Defendants;                    15
       13
       14                                                               16
       15                                                               17
       16
       17                                                               18
       18                                                               19
       19                                                               20
       20
       21                                                               21
       22                                                               22
       23               REPORTED BY:                                    23
                  MICHELLE M. YOHLER, CSR, RMR, CRR
       24          Illinois CSR No. 84-4531.                            24


                                                                                                1 (Pages 1 to 4)
                                              U.S. Legal Support, Inc.
                                                   (312) 236-8352

                                                               A-1134
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 77 of 301 PageID #:
                                    2533
     ROBERT E. EAKIN                                                                        July 28, 2020
                                                Page 33                                                 Page 34
        1   PowerPoint presentations or videos explaining       1           You can go ahead, Bob, and answer as
        2   your benefits at PPG?                               2   to what you thought or what you understood.
        3      A. No.                                           3   BY THE WITNESS:
        4      Q. Did you attend any meetings where             4       A. Well, I looked at them is that those
        5   someone presented the information to a group?       5   were the benefits I earned after 40 years of
        6      A. Not that I recall.                            6   service in the company and that's what PPG was
        7      Q. Do you know if -- what the                    7   going to provide me in my retirement and for me
        8   eligibility requirements were for receiving         8   as long as I was alive and what they would
        9   benefits from PPG?                                  9   provide my wife until she passed.
       10      A. Well, you had to -- you had certain          10   BY MS. BATES:
       11   qualifications. You had to work so long for PPG    11       Q. Did anyone at PPG ever tell you that
       12   before you'd be eligible for the benefits. I       12   your benefits would never change?
       13   don't recall what that number was because I far    13       A. No.
       14   exceeded that requirement, so -- almost            14       Q. Did anyone ever tell you that your
       15   40 years, so I did qualify to retire.              15   retiree life insurance benefits specifically
       16      Q. And do you understand that PPG               16   would never change?
       17   offered those options as benefits that were        17       A. No.
       18   optional for PPG to offer?                         18       Q. Did anyone tell you that your
       19      A. No.                                          19   benefits would never be terminated?
       20      Q. Do you think that PPG was required to        20       A. No.
       21   offer a benefit option?                            21       Q. I'd like to show you now that will be
       22      MR. CARNEY: Object to the extent that it's      22   Eakin Exhibit 2, and it's the summary plan
       23   calling for a conclusion of law, but he can        23   description from 1989 for the PPG retirement
       24   answer as to what he understood or thought.        24   plan.

                                                Page 35                                                 Page 36
        1           (WHEREUPON, Eakin Exhibit No. 2 was         1      A. Yes, I do.
        2           presented to the witness.)                  2      Q. And this Page 3 looks like it covers
        3   BY MS. BATES:                                       3   the life insurance options offered by PPG. And
        4       Q. Ashley can scroll through a little           4   on the right side, it says "Retired Employees'
        5   bit, and I just want you to take a minute and       5   Life Insurance" and describes the benefits.
        6   see if you recognize this document at all.          6           I just want to confirm that this
        7           Do you recognize Exhibit 2?                 7   describes the retiree life insurance benefit
        8       A. No, I don't.                                 8   that you received.
        9       Q. Do you know what a summary plan              9      A. Can you make the print a little
       10   description is?                                    10   larger? It's hard to read.
       11       A. Not specifically, other than it             11           Thank you.
       12   describes the benefits.                            12      Q. So go ahead and read that right-hand
       13       Q. Yes. And I think it tries to do so          13   column for a minute, and then I'll ask you if
       14   in plain English, not legalese for the benefit     14   that is consistent with what you selected.
       15   of those involved participating in the plan.       15      A. You want me to read it out loud, or
       16           So I was wondering if you had seen         16   do you want me to just read it?
       17   anything like Exhibit 2 that explained your        17      Q. You can read it quietly.
       18   benefit options?                                   18      A. Can you scroll up a little bit,
       19       A. I don't recall.                             19   please.
       20       Q. So if we could scroll down to Page 3        20           Okay.
       21   of Exhibit 2, there's a summary of survivors'      21      Q. Does that section of Page 3 describe
       22   benefits active and retired employees at the       22   your life insurance benefit?
       23   top.                                               23      A. Basically, yes.
       24           Do you see that?                           24      Q. The paragraph that says, "In lieu of


                                                                                9 (Pages 33 to 36)
                                      U.S. Legal Support, Inc.
                                           (312) 236-8352

                                                      A-1135
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 78 of 301 PageID #:
                                    2534
     ROBERT E. EAKIN                                                                        July 28, 2020
                                                Page 97                                                  Page 98
        1   me and my wife, for us to go out and secure our     1   continuous; we didn't change. And so it
        2   own medical insurance.                              2   continued on until they terminated it at the end
        3      Q. Do you still receive that $100 each           3   of '15.
        4   per month?                                          4       Q. So are you saying there was no
        5      A. Yes, I do.                                    5   interruption in your benefit coverage?
        6      Q. And below that information on                 6       A. As far as I know.
        7   Exhibit 16, do you see where it says "Retiree       7       Q. Okay. We can put away Exhibit 16.
        8   Life Cigna"?                                        8           And I'd like to ask you generally
        9      A. Yes, I see that, yes.                         9   about when Axiall terminated your retiree life
       10      Q. Does that describe your retiree life         10   insurance benefit. How did you learn that that
       11   insurance plan with Axiall?                        11   was going to happen?
       12      A. Yes, that's the 25 percent lump sum.         12       A. They notified us by letter.
       13      Q. Do you see where it has the coverage         13       Q. Axiall did?
       14   date that it began on September 1st, 2013, and     14       A. Yes.
       15   ended December 31st, 2015?                         15       Q. Do you know when that was?
       16      A. Well, that's -- yeah, that's when            16       A. Toward the end of '14. I'm not sure
       17   they terminated the life insurance benefit.        17   what the date was.
       18      Q. So did Axiall provide you life               18       Q. And what did you do when you learned
       19   insurance from September 1st, 2013, until          19   that Axiall would be terminating your retiree
       20   December 31st, 2015?                               20   life insurance?
       21      A. Well, I assume that's correct. PPG           21       A. Well, beyond my being very upset, I
       22   was providing it before the transfer over to       22   wrote a letter to Craig Jordan and with a copy
       23   Axiall. I don't relate to the date of September    23   to Michael McGarry regarding that issue.
       24   the 13th because as far as I knew, that was        24       Q. So you wrote a letter to people at


                                                Page 99                                                Page 100
        1   PPG when you learned that Axiall was going to       1   He was a good friend of mine. And so I wrote
        2   terminate your retiree life insurance benefits?     2   the letter to him because we were personal
        3       A. Yes.                                         3   friends. And I sent a copy of that letter to
        4       Q. Why did you write to those people?           4   Michael McGarry, the CEO.
        5       A. Because I worked for PPG for                 5       Q. The CEO of PPG?
        6   40 years, and, you know, that's the root cause      6       A. That's correct.
        7   of this complaint is that PPG didn't have the       7       Q. Do you know Michael McGarry
        8   right to move us over to Axiall, and, as a          8   personally?
        9   result, I lost that benefit.                        9       A. Yes, I do.
       10           And had I stayed with PPG, I would         10       Q. How do you know him?
       11   have had the benefit continued just like all the   11       A. He worked in my group in
       12   other people that retired from PPG in              12   Lake Charles.
       13   chemicals -- I mean glass, coating, resins, and    13       Q. Do you know when you wrote the
       14   paint.                                             14   letter?
       15           So I was very upset that they were         15       A. I can't remember the date. Seemed
       16   doing that, and that's the reason I wrote the      16   like it was November '15. That may not be
       17   letter to Craig Jordan and I told him what the     17   right, but that's what I remember.
       18   impact was going to be on my wife's future.        18       Q. Okay. I think we'll come back to
       19       Q. Who is Craig Jordan?                        19   that letter.
       20       A. He was the VP of HR in general              20           First I want to show you Axiall's
       21   office.                                            21   letter to you, which is Exhibit 17 and has the
       22       Q. Why did you choose him to write to?         22   Bates stamp P 2834.
       23       A. Well, he was -- he was in benefits          23           (WHEREUPON, Eakin Exhibit No. 17 was
       24   and I hired Craig Jordan at Natrium initially.     24           presented to the witness.)


                                                                            25 (Pages 97 to 100)
                                      U.S. Legal Support, Inc.
                                           (312) 236-8352

                                                      A-1136
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 79 of 301 PageID #:
                                    2535




                          EXHIBIT KK




                                     A-1137
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 80 of 301 PageID #:
                                    2536




        Transcript of Craig Jordan
                                  Date: July 21, 2020
Case: Bellon, et al. -v- The PPG Employee Life and Other Benefits Plan, et al.




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



                WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY


                                             A-1138
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 81 of 301 PageID #:
                                    2537
                                                            Transcript of Craig Jordan                            1 (1 to 4)

                                                           Conducted on July 21, 2020
                                                                   1                                                           3
 1         IN THE UNITED STATES DISTRICT COURT FOR                      1        A P P E A R A N C E S
 2          THE NORTHERN DISTRICT OF WEST VIRGINIA                      2
 3    -----------------------------X                                    3    ON BEHALF OF PLAINTIFFS:
 4    CHARLES W. BELLON, ROBERT E. : Case No.                           4    JAMES T. CARNEY, ESQUIRE
 5    EAKIN, JUDY GAY BURKE,             : 5:18-cv-00114                5    845 NORTHRIDGE DRIVE
 6    LOUISE NICHOLS, WILTON G.          :                              6    PITTSBURGH, PA 15216
 7    WALLACE, BERNADOT F. VEILLON,: CLASS ACTION                       7    (412) 561-0533
 8    BARBARA BROWN, and ROBERT E. :                                    8
 9    WILLIAMS, on behalf of             :                              9    MAUREEN DAVIDSON-WELLING, ESQUIRE
 10 themselves and others                :                              10 STEMBER COHN & DAVIDSON-WELLING, LLC
 11 similarly situated,                  :                              11 THE HARTLEY ROSE BUILDING
 12                Plaintiffs,           :                              12 425 FIRST AVENUE, 7TH FLOOR
 13              v.                      :                              13 PITTSBURGH, PA 15219
 14 THE PPG EMPLOYEE LIFE AND            :                              14 (412) 338-1445
 15 OTHER BENEFITS PLAN, PPG             :                              15
 16 INDUSTRIES, INC., and THE            :                              16 MICHAEL A. ADAMS, ESQUIRE
 17 PPG PLAN ADMINISTRATOR,              :                              17 LEWIS BRISBOIS BISGAARD & SMITH, LLP
 18                Defendants.           :                              18 3054 PENNSYLVANIA AVENUE
 19 -----------------------------X                                      19 WEIRTON, WV 26062
 20                   DEPOSITION OF CRAIG JORDAN                        20 (304) 491-4728
 21                      VIRTUALLY CONDUCTED                            21
 22                     TUESDAY, JULY 21, 2020                          22
 23                           10:30 a.m.                                23
 24                                                                     24


                                                                   2                                                           4
 1    Job No.:     310124                                               1         ON BEHALF OF DEFENDANTS:
 2    Pages 1 - 81                                                      2         JOSEPH J. TORRES, ESQUIRE
 3    Reported by:      Paula R. Mason                                  3         JENNER & BLOCK LLP
 4                                                                      4         353 N. CLARK STREET
 5                                                                      5         CHICAGO, IL 60654
 6                 Deposition of Craig Jordan virtually                 6         (312) 222-9350
 7    conducted.                                                        7
 8                                                                      8         LINDSAY M. GAINER, ESQUIRE
 9                                                                      9         LITTLER MENDELSON, P.C.
 10                Pursuant to Notice, before Paula R. Mason,           10        707 VIRGINIA STREET EAST
 11 Notary Public in and for the Commonwealth of                        11        SUITE 1010
 12 Pennsylvania.                                                       12        CHARLESTON, WV 25301
 13                                                                     13        (304) 599-4600
 14                                                                     14
 15                                                                     15 ALSO PRESENT:
 16                                                                     16        ANNIE BROWN, AV TECHNICIAN
 17                                                                     17
 18                                                                     18
 19                                                                     19
 20                                                                     20
 21                                                                     21
 22                                                                     22
 23                                                                     23
 24                                                                     24



                                                              PLANET DEPOS
                                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                                  A-1139
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 82 of 301 PageID #:
                                    2538
                                            Transcript of Craig Jordan                           11 (41 to 44)

                                           Conducted on July 21, 2020
                                                     41                                                     43
 1 been -- I wouldn't have been involved in actually      1 wasn't involved directly in that exercise. So, to
 2 doing that work.                                       2 make a long answer -- to make a long answer short,
 3          MR. CARNEY: Can we take a break at            3 my contact was almost exclusively with Karen.
 4  about this point, and I want to try and be back in    4      Q Now, did you get any reaction from
 5 ten minutes.                                           5 retirees about the transfer?
 6          MR. TORRES: Ten minutes, you said?            6      A Yes.
 7          MR. CARNEY: Ten minutes.                      7      Q What kind of reaction did you get?
 8          MR. TORRES: Okay. Off the record.             8      A The primary reaction was -- you know,
 9         (Off the record at 11:24 a.m.)                 9 let me back up a minute. These were people that
 10        (Back on the record at 11:31 a.m.)             10 had been longstanding PPG employees and, you know,
 11 BY MR. CARNEY:                                        11 they had a major affinity with our company, and so
 12      Q Mr. Jordan, you made some references to        12 some of them were really not wanting to be part of
 13 benefits people who are involved in the               13 that, so they would complain. I don't recall
 14 transactions. To whom were you referring?             14 specific individuals talking to me, but I'm sure
 15      A When you say actually involved in the          15 there were some. I mean, because I had started
 16 transaction --                                        16 the company with chemicals. So, I can't tell you
 17         MR. TORRES: Hold on. Hold on a                17 specifically who was upset.
 18 second. I'm sorry. I was on mute. So, I'm going       18        One of the issues on that were
 19 to object to the form of the question as vague as     19 questions about whether the last assignment
 20 to time. You asked him who was involved in the        20 someone had was solely chemicals or whether they
 21 transaction in a couple different contexts, so I'm    21 may have been -- accountability for other things
 22 not sure you're being clear as to which of those      22 in addition to the chemical responsibilities. So,
 23 you're interested in.                                 23 there were, oh, I don't know, not a lot, but a
 24         THE WITNESS: Right, that's my question        24 handful of individuals that had come forward and
                                                     42                                                     44
 1 as well.                                               1 had asked that we take a look and see if we were
 2      Q Okay. In dealing with the Axiall                2 accurate in regard to -- including them in the
 3  transaction, you mentioned Karen Rathburn as the      3 transaction. I -- some of them were fairly high
 4 benefits person involved. Were there other             4 level, and so I reviewed some of those requests
 5 benefits people?                                       5 with Karen and was aware of those and was involved
 6      A Involved in the transaction?                    6 in having that go ahead and go as to how they
 7      Q Yes.                                            7 recommended that we deal with those. So, that was
 8      A I mean, specifically in regard to --            8 what I recall at the time of the transaction.
 9 what do you mean? In regards to...                     9       Q Did you have people who were located at
 10     Q The transfer of retirees.                       10 headquarters to service Commodity Chemicals and
 11     A I mean, Karen's -- in regard to the             11 other groups as well?
 12 benefit transaction, I can't tell you who all in      12      A It was not a simple situation because
 13 Karen's team was involved in that transaction, but    13 there  were -- there were parts, I recall, of the
 14 it would have been whatever needed to be done to      14 business that had some connections more to the
 15 do -- to get ready to make that transaction, she      15 silicas business or optical products that were
 16 and her team would have been involved in that.        16 somewhat gray. I remember -- and I don't recall
 17     Q Did you deal with anybody else on               17 the specific cases, but I do recall that we did
 18 Karen's team in connection with the Axiall            18 make a determination on the best available
 19 transaction?                                          19 information that we had.
 20     A No. I really dealt with Karen. I                20         We clearly were making every effort to
 21 mean, you know, as I mentioned earlier, the big       21 do the right thing and be fair to every individual
 22 challenge for our benefits department was to          22 and make sure that we did it right.
 23 identify the people that were going to be --          23      Q How do you handle a case, though, of
 24 become part or be under the deal; and so, yeah, I     24 someone who was a headquarter employee with
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-1140
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 83 of 301 PageID #:
                                    2539
                                           Transcript of Craig Jordan                              12 (45 to 48)

                                          Conducted on July 21, 2020
                                                    45                                                           47
 1 headquarter responsibility for different units,       1 talking about.
 2 but whose main responsibility was chemicals, did      2       Q What else besides the unwillingness to
 3 that person get to go with the transaction or         3 lose connections with PPG did people give you as
 4 because he wasn't exclusively a Commodity             4 the reason for their being upset about the
 5 Chemicals --                                          5 transfer?
 6          (Interruption.)                              6          MR. TORRES: Objection. Asked and
 7           MR. TORRES: Objection. Calls for            7  answered.   Go ahead and answer it again.
 8 speculation. Go ahead and answer, if you can.         8       A Yeah, I mean, they wanted to continue
 9       A I'm sorry, I had a phone call. I had          9 to be -- they were comfortable with PPG. They
 10 my phone turned on. So, could you repeat the         10 were retirees and they wanted to be -- continue to
 11 question.                                            11 be a part of PPG.
 12      Q Okay. Did you have people at                  12      Q Did anyone express concerns that they
 13 headquarters who worked or serviced chemical         13 would lose their benefits if they went to Axiall?
 14 units, Commodity Chemicals units and other units     14      A Well, as mentioned to you earlier, I
 15 as well?                                             15 mean, I think it was pretty well-known by then
 16      A I would have to look at the individual        16 that Axiall didn't have retiree healthcare, and
 17 case.  There were a few people in situations that    17 they didn't know where that was going to go. But,
 18 it was -- we had to really take a deep look at to    18 I mean, yeah, they would have been concerned about
 19 determine what decision to make, but I'd have to     19 those things.
 20 look at the individual case. There were certainly    20      Q Now, at the time of the Axiall
 21 high-level individuals that were in headquarters.    21 transaction, was Commodity Chemicals a separate
 22      Q Well, what principle did you follow in        22 subsidiary, or entity in PPG, or was it just a
 23 trying to handle these cases?                        23 division of PPG?
 24          MR. TORRES: Objection. Lack of              24      A It was --
                                                    46                                                           48
 1 foundation. Go ahead and answer, if you can.          1           MR. TORRES: Objection. Objection to
 2          THE COURT REPORTER: I'm sorry,               2 the question to the extent it calls for a legal
 3  Mr.  Carney,  the court reporter, your question      3 conclusion.
 4 didn't come through there.                            4           Go ahead and answer it, Craig.
 5       Q Okay. What principle did you follow in        5      A Yeah. I mean, in terms of the
 6 trying to decide these cases?                         6 legalities of it, I don't know. They were a --
 7          MR. TORRES: Objection.                       7 they were a business unit of the company. They
 8       A As I said before --                           8 were not a subsidiary, to my knowledge.
 9          MR. TORRES: Go ahead, Craig.                 9      Q Okay. Were the assets and liabilities
 10      A As I said before, the principle was to        10 of Commodity Chemicals, the assets and liabilities
 11 determine what the individual's role was             11 of PPG generally?
 12 immediately prior to the transaction -- or not --    12          THE COURT REPORTER: I'm sorry,
 13 no, no. What their role was prior to their           13 Mr. Carney,    if you could repeat that, please.
 14 leaving the company to retire. They -- all I can     14     Q Were the assets and liabilities related
 15 tell you is that there were some -- there were a     15 to Commodity Chemicals, assets and liabilities of
 16 few individuals that had maybe a minor               16 PPG?
 17 responsibility in addition to the                    17          MR. TORRES: Same objection, to the
 18 responsibility -- the primary responsibility, and    18 extent it calls for a legal conclusion.
 19 I don't recall exactly who all those were, but my    19          Go ahead and answer, if you can, Craig.
 20 recollection is that we had to make a call and we    20     A Yeah, I can't answer that technically,
 21 made it based on what we determined their primary    21 but I believe they were, they were part of PPG --
 22 responsibility was at the time that they retired.    22 PPG's total assets and liabilities.
 23 But I'd have to -- in order for me to give you       23     Q As part of the actual transaction, did
 24 more information, you'd have to tell me who you're   24 PPG form a separate corporate entity to which it
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                   A-1141
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 84 of 301 PageID #:
                                    2540




                          EXHIBIT LL




                                     A-1142
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 85 of 301 PageID #:
                                    2541




Transcript of Michael H. McGarry
                                   Date: July 1, 2020
Case: Bellon, et al. -v- The PPG Employee Life and Other Benefits Plan, et al.




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



                WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY


                                             A-1143
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 86 of 301 PageID #:
                                    2542
                                                               Transcript of Michael H. McGarry                                        1 (1 to 4)

                                                                  Conducted on July 1, 2020
                                                                          1                                                                         3
 1    IN THE UNITED STATES DISTRICT COURT FOR                                  1                     I N D E X
 2    THE NORTHERN DISTRICT OF WEST VIRGINIA                                   2    WITNESS                                 PAGE NO.
 3                      -       -       -                                      3    MICHAEL H. McGARRY
 4    CHARLES W. BELLON, et al.                 CLASS ACTION                   4        By Mr. Carney.........................5
 5                    Plaintiffs,                                              5
 6              V.                              No. 5:18-cv-00114              6
 7    THE PPG EMPLOYEE LIFE AND                                                7
      OTHER BENEFITS PLAN, PPG
 8    INDUSTRIES, INC., and THE                                                8                      -   -   -
      PPG PLAN ADMINISTRATOR,
 9                                                                             9                  E X H I B I T S
                      Defendants.
 10                                                                            10 NO.                DESCRIPTION         PAGE MARKED
 11                     -       -       -                                      11
 12         WEDNESDAY, JULY 1, 2020                                            12 McGarry-1       E-mail and attachment,
                                                                                                  PPG009150 through 9162........11
 13                     -       -       -                                      13
                                                                                    McGarry-2     Letter dated 2-10-12,
 14                  Remote deposition via Zoom of                             14                 PPG101783 through 101788......47
 15 MICHAEL H. McGARRY, commencing at 8:59 a.m., on                            15 McGarry-3       Cover page of suggested
                                                                                                  script, PPG007461.............57
 16 the above date, before Deborah L. Williams, a                              16
                                                                                    McGarry-4     Letter dated 3-19-2012
 17 Certified LiveNote Reporter and a Notary                                   17                 PPG101791 and 101792..........60
 18 Public.                                                                    18 McGarry-5       E-mails, PPG006918 through
                                                                                                  6921..........................77
 19                     -       -       -                                      19
                                                                                    McGarry-6     Presentation, PPG101985
 20                                                                            20                 through 101988................83
 21                                                                            21 McGarry-7       Excerpt of document,
                                                                                                  PPG102254 and 102255..........84
 22                                                                            22
 23                                                                            23                     -   -   -
 24                                                                            24


                                                                          2                                                                         4
 1    A P P E A R A N C E S :                                                  1        VIDEOTAPE TECHNICIAN: Thank you
 2    Representing the Plaintiffs:                                             2 everyone for attending this proceeding
 3            LAW OFFICE OF JAMES T. CARNEY                                    3 remotely. We anticipate it will run
              BY: JAMES T. CARNEY, ESQUIRE
 4                jtcarney10@comcast.net                                       4 smoothly. Please be aware that we are
              845 Northridge Drive
 5            Pittsburgh, Pennsylvania 15216
              (412) 561.0533                                                   5 recording this proceeding for any backup
 6
                                                                               6 purposes.
 7                          and
                                                                               7        Any off-the-record discussions
 8
              STEMBER COHN & DAVIDSON-WELLING, LLC                             8 should be had away from the computer. Just
 9            BY: MAUREEN DAVIDSON-WELLING, ESQUIRE
                  mdw@stembercohn.com                                          9 remember to mute your mic for those
 10           The Hartley Rose Building
              425 First Avenue, 7th Floor                                      10 conversations.
 11           Pittsburgh, Pennsylvania 15219
              (412) 338.1445                                                   11       Please have your video enabled to
 12
 13
                                                                               12 help the reporter identify who is speaking.
 14 Representing the Defendants:
                                                                               13 If you are unable to connect with video and
 15           JENNER & BLOCK, LLP
                                                                               14 are connecting via phone, please identify
              BY: JOSEPH J. TORRES, ESQUIRE                                    15 yourself each time before speaking.
 16               jtorres@jenner.com
              353 North Clark Street                                                    We will provide a complimentary,
 17           Chicago, Illinois 60654                                          16
              (312) 222.9350
 18                                                                            17 unedited recording of this deposition with
 19                                                                            18 the purchase of a transcript if you are
      ALSO PRESENT:
 20                                                                            19 interested.
              Darrell Lowe - Video technician
 21                                                                            20       I apologize in advance for any
 22                                                                            21 technical-related interruptions. Thank you.
                            -       -       -
 23                                                                            22       The court reporter may now take
 24                         -       -       -                                  23 over.
                                                                               24       THE STENOGRAPHER: Thank you.
                                                                    PLANET DEPOS
                                                       888.433.3767 | WWW.PLANETDEPOS.COM
                                                                         A-1144
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 87 of 301 PageID #:
                                    2543
                                      Transcript of Michael H. McGarry                              4 (13 to 16)

                                         Conducted on July 1, 2020
                                                     13                                                       15
 1 Jim?                                                   1          MR. TORRES: Same objection.
 2          MR. CARNEY: Yes.                              2          THE WITNESS: I say we retain the
 3 BY MR. CARNEY:                                         3 right to change those benefits.
 4      Q. Now, do you recognize this matrix of           4 BY MR. CARNEY:
 5 benefits that you appear to have sent to               5       Q. For post-reservation of rights
 6 people?                                                6 people.
 7      A. Well, I mean, I see it now. I don't            7       A. For both.
 8 remember sending the document out. It was from         8       Q. But not for pre-reservation of
 9 eight years ago.                                       9 rights people.
 10     Q. Did you prepare the document?                  10         MR. TORRES: Objection.
 11     A. No, I would not have prepared this             11 BY MR. CARNEY:
 12 document.                                             12      Q. Did you have the right to change
 13     Q. Do you know who would have prepared            13 benefits for people who retired prior to the
 14 it?                                                   14 reservation of rights clause?
 15     A. I would be speculating if I did.               15      A. That's a legal question. But in our
 16     Q. Do you know who did prepare it?                16 opinion, we have that right.
 17     A. Could you say that again, please?              17      Q. But what is your understanding?
 18     Q. Now, do you understand what a                  18      A. That we have that right.
 19 reservation of rights clause is in terms of an        19      Q. You had that right?
 20 employer's ability to change benefit plans?           20      A. Correct.
 21     A. I am not an expert in that area, so            21      Q. Now, did PPG rely on the reservation
 22 I would not be qualified to comment on that.          22 of rights clause to transfer a retiree from a
 23     Q. Do you know what is meant by                   23 commodity chemical operation to Axiall?
 24 pre-reservation retirees versus                       24      A. I'm sorry, could you repeat that
                                                     14                                                       16
 1 post-reservation retirees?                             1 question again?
 2           THE STENOGRAPHER: Can you please             2          MR. CARNEY: Okay. Ms. Court
 3     repeat that question?                              3   Reporter,   would you read it back?
 4 BY MR. CARNEY:                                         4             - - -
 5       Q. Do you know what is meant by                  5          (Whereupon, the pertinent portion of
 6 pre-reservation retirees versus                        6 the record was read.)
 7 post-reservation retirees?                             7             - - -
 8       A. I think that's a subject matter               8          MR. TORRES: Objection to the form.
 9 expert question, and I would recommend you             9 I'm going to object to the question because
 10 speak to Karen Rathburn on that.                      10 it calls for a legal conclusion.
 11      Q. Do you understand that                        11         But go ahead and answer, if you can.
 12 pre-reservation retirees were people who              12         THE WITNESS: We transferred a fully
 13 retired prior to PPG adopting a reservation of        13  viable  business with all benefits and
 14 rights clause?                                        14 liabilities and assets as far as this
 15          MR. TORRES: Objection to the form            15 transaction. We also fully understood that
 16 of the question. It's asked and answered.             16 the new company would have new benefits.
 17          But go ahead and answer the                  17 The old company -- two companies coming
 18 question, Mr. McGarry.                                18 together had different benefits. So it was
 19          THE WITNESS: Yes, I see that we              19 likely that they would merge those benefits.
 20 reserve the right to change the benefits.             20 So we transferred a business that was fully
 21 BY MR. CARNEY:                                        21 viable that was able to function fully and
 22      Q. And post-reservation rights                   22 that continued to pay our benefits and our
 23 people  would be people retired after the             23 salaries going forward.
 24 reservation of rights clause?                         24 BY MR. CARNEY:
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-1145
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 88 of 301 PageID #:
                                    2544
                                       Transcript of Michael H. McGarry                             5 (17 to 20)

                                          Conducted on July 1, 2020
                                                      17                                                         19
 1      Q. But my question, Mr. McGarry, is,               1 shareholder value by the disposition to our
 2 what gave PPG the right to do that? I                   2 commodity chemicals business.
 3 understand what it did.                                 3      Q. Okay. Mr. McGarry, going back to a
 4           MR. TORRES: Jim, first off, again,            4  question  for a moment, you had said that you're
 5 you're asking him for a legal opinion.                  5 obviously not a lawyer. Did you obtain a legal
 6           Second, I think he's already                  6 opinion on behalf of PPG relative to its
 7    testified that he's not converse in the              7 ability to transfer a --
 8 employee benefits and the minutia of it.                8          THE STENOGRAPHER: I didn't hear
 9           So until you can demonstrate that he          9 your question.
 10 had some involvement in that aspect of this            10         MR. CARNEY: I'll repeat it.
 11 transaction or he's got knowledge of it -- I           11         THE STENOGRAPHER: Thank you.
 12 think you haven't established he's got a               12 BY MR. CARNEY:
 13 base of knowledge to answer the question               13     Q. Mr. McGarry, you said you were not a
 14 that you're posing to him.                             14 lawyer. Did you obtain a legal opinion about
 15          MR. CARNEY: He can say he doesn't             15 PPG's ability to transfer a retiree to Axiall?
 16 know, if that's the correct answer.                    16     A. Absolutely, yes.
 17          Mr. McGarry, you can say you don't            17         MR. CARNEY: Ms. Reporter, would you
 18 know if you don't know the answer to a                 18 read back his answer? I didn't get it.
 19 question.                                              19              - - -
 20          THE WITNESS: I gave an answer that            20          (Whereupon, the pertinent portion of
 21 I believe is correct.                                  21 the record was read.)
 22 BY MR. CARNEY:                                         22             - - -
 23     Q. Now, what was your general role in              23 BY MR. CARNEY:
 24 negotiations with Georgia Gulf over --                 24     Q. Now, did PPG keep other chemical
                                                      18                                                         20
 1           THE STENOGRAPHER: Can you please              1 operations besides the commodity chemical
 2 repeat that?                                            2 operations which it sold?
 3 BY MR. CARNEY:                                          3      A. Yes, we kept our optical business
 4       Q. What was your general role in the              4 and our Teslin business and our OLED business,
 5 actual negotiations?                                    5 O-L-E-D.
 6       A. I would describe myself as the                 6      Q. Now, why did you keep those
 7 primary negotiator over the -- over the                 7 businesses?
 8 contract.                                               8      A. Because those businesses were not
 9       Q. You were the primary negotiator?               9 cyclical earnings in nature, and the party that
 10      A. That would be correct.                         10 we were negotiating this transaction with was
 11      Q. Now, why was PPG interested in                 11 not then interested in those assets. They were
 12 selling commodity chemicals?                           12 interested in the chlor-alkali business. They
 13      A. Our commodity chemical business was            13 were not interested in optical business.
 14 a first-class business that had unpredictable          14     Q. Now, were you in favor of selling
 15 earnings. Over a cycle, it had very good               15 the commodity chemical operations?
 16 earnings, but in some years we made a lot of           16     A. Well, I had mixed opinions, but,
 17 money and some years we didn't make as much            17 ultimately, I was in agreement that was the
 18 money. And Wall Street liked predictability of         18 best thing for the shareholders of PPG.
 19 earnings, and we were -- had decided that we           19     Q. Now, wasn't the operation a cash
 20 were going to shift the company from being a           20 cow?
 21 conglomerate where we had glass chemicals and          21     A. Well, that is a generic term that's
 22 coatings to a predominantly paint, coatings and        22 typically used by business school people.
 23 specialty materials company. So we were                23         What I would tell you is that we had
 24 looking for an opportunity to create                   24 a consistent ability to generate cash some
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-1146
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 89 of 301 PageID #:
                                    2545
                                    Transcript of Michael H. McGarry                           6 (21 to 24)

                                       Conducted on July 1, 2020
                                                  21                                                        23
 1 years higher than others.                           1 negotiation to buy the commodity chemicals
 2      Q. And using the business school               2 operation?
 3 definition, was commodity chemicals a cash cow?     3           MR. TORRES: Before you answer,
 4      A. Yes.                                        4    could  you read that question back?
 5          MR. TORRES: Objection. Asked and           5 BY MR. CARNEY:
 6 answered.                                           6       Q. Prior to the January conversation
 7 BY MR. CARNEY:                                      7  with  Mr. Carrico, have you had any contact or
 8      Q. Now, when did you first learn that          8 been told that Georgia Gulf was currently
 9 Georgia Gulf was interested in acquiring the        9 interested in purchasing the commodity
 10 commodity chemicals business?                      10 chemicals?
 11     A. Actually, there had been numerous           11      A. Mr. Carney, I've answered this
 12 discussions between Georgia Gulf and PPG about     12 question at least three times. We have had
 13 the attractiveness of putting our two              13 regular conversations where Georgia Gulf has
 14 businesses, commodity chemical business and        14 expressed interest to buy the business many
 15 their PVC business together, because we were a     15 times, many years, and it was never formalized
 16 major supplier to them, and it is -- having a      16 until we received a letter.
 17 backward integration strategy made sense. So       17      Q. Did you participate in any
 18 there had been discussions over more than ten      18 discussions between Mr. Bunch and Mr. Carrico
 19 years about the attractiveness of this             19 relative to this topic prior to January 2012?
 20 combination.                                       20      A. Yes.
 21     Q. Now, the negotiations which led to          21      Q. Okay. When was the first such
 22 the ultimate sale of commodity chemicals to        22 conversation that you participated in?
 23 Georgia Gulf or actual, when did they start?       23      A. I do not recollect a date. They
 24     A. I believe they began in earnest in          24 were one of our largest customers. We had
                                                  22                                                        24
 1 2011 and picked up in 2012.                         1 regular conversations with them, regular as in
 2       Q. Directing your attention to these          2 more than four or five times per year.
 3  negotiations, when did you first learn about       3      Q. Prior to January of 2012, was there
 4 the start of these negotiations?                    4 anything particular new or different about the
 5       A. I would have been involved from day        5 conversation in November and December from
 6 one.                                                6 prior conversations?
 7       Q. When?                                      7      A. No.
 8       A. I would have been involved from day        8      Q. Okay. And these conversations
 9 one.                                                9 focused, I take it, on the advisability of
 10      Q. But when was day one?                      10 combining or the possibility of combining the
 11      A. I don't have the exact dates in            11 two businesses.
 12 mind. It would have been sometime in 2011, if      12     A. It always made financial sense for
 13 my memory is correct.                              13 these two businesses to be put together.
 14      Q. Now, how did you learn of the              14     Q. Now, did you participate in all
 15 interest of GG, Georgia Gulf, in purchasing the    15 conversations between Mr. Carrico and Mr. Bunch
 16 operations?                                        16 during the last half of 2011?
 17      A. I've had many discussions with Mr.         17         MR. TORRES: Objection. The
 18 Paul Carrico, their existing CEO, over many        18 question assumes facts about conversations
 19 years. And, ultimately, he wrote a letter to       19 that may or may not have occurred with just
 20 my boss, Chuck Bunch, making a written offer to    20 Mr. Bunch and Mr. Carrico.
 21 acquire the business.                              21         But, Michael, go ahead and answer
 22      Q. Now, prior to that conversation with       22 the question, if you can.
 23 Paul  Carrico on New Year's, have you had a        23         THE WITNESS: I would not have
 24 contact or any knowledge of a current              24 obviously been in them if I didn't know
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                 A-1147
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 90 of 301 PageID #:
                                    2546
                                       Transcript of Michael H. McGarry                             7 (25 to 28)

                                          Conducted on July 1, 2020
                                                      25                                                        27
 1 about them.                                             1 your question.
 2 BY MR. CARNEY:                                          2 BY MR. CARNEY:
 3      Q. Now, did you make any notes of any              3      Q. From your standpoint, was the
 4  conversations you were involved with in 2011 or        4  requirements  of a reverse Morris trust
 5 2012 relative to the commodity chemicals sale?          5 transaction a reason that the retirees from
 6      A. I have no notes on that.                        6 commodity chemicals were transferred to Axiall?
 7      Q. Did you make any notes?                         7      A. Mr. Carney, the reverse Morris trust
 8      A. I'm generally not a note-taker.                 8 was picked because it was the most
 9      Q. So you didn't take any notes?                   9 tax-efficient method to do this transaction.
 10     A. Not to my knowledge.                            10         At no point did we have any
 11     Q. Did anybody else, to your knowledge?            11 discussion about the retiree benefit you're
 12     A. Not to my knowledge.                            12 referring to.
 13     Q. Did you or anyone else create any               13     Q. And the fact that you're using a
 14 formal record of these conversations?                  14 reverse Morris trust as a form of a transaction
 15     A. I did not.                                      15 was not impacted one way or another by what you
 16     Q. To your knowledge, did anyone else?             16 would do with the retirees?
 17     A. I'm not aware of any.                           17         MR. TORRES: Object to the form of
 18     Q. Did you -- in these initial                     18 the question. It's argumentative.
 19 conversations in 2011, did anyone talk about a         19         Go ahead and answer, if you can.
 20 form --                                                20         THE WITNESS: Again, it was the most
 21         THE STENOGRAPHER: Please repeat                21 tax-efficient manner to protect shareholder
 22 your question.                                         22 value, and that's the reason we picked it.
 23 BY MR. CARNEY:                                         23 BY MR. CARNEY:
 24     Q. In these conversations in the second            24     Q. But was that impacted in any way by
                                                      26                                                        28
 1 half of 2011, did anyone talk about the form            1 a request of transferring retirees?
 2 that such transaction might take, such as a             2          MR. TORRES: Asked and answered.
 3 reverse Morris trust?                                   3          THE WITNESS: That was not a
 4       A. We've had discussions about various            4 discussion topic, as I said a moment ago.
 5 aspects of how a transaction might work. In a           5          Let me just be clear. The
 6 reverse Morris trust, what is the most logical          6 discussion of retiree life insurance was not
 7 vehicle?                                                7 a subject matter of the reverse -- I mean,
 8       Q. Are you generally familiar with the            8 we did not pick that to do anything but have
 9 requirements for a reverse Morris trust                 9 the most tax-efficient transaction.
 10 transaction?                                           10 BY MR. CARNEY:
 11      A. I am knowledgeable about the basic             11      Q. So there was no connection between
 12 parameters.                                            12 the two.
 13      Q. Now, to your knowledge, does a                 13         MR. TORRES: Objection. Misstates
 14 reverse Morris trust transaction require all           14 his testimony.
 15 liabilities of the UFB inquiry to be                   15         MR. CARNEY: If he says that's
 16 transferred to the new company?                        16 inaccurate, he can say so.
 17      A. I'm not an expert in that area, so I           17         MR. TORRES: Yeah, I think he
 18 would defer to an expert. But that would be            18 understands that, Jim. Thanks.
 19 our -- our intent would be to transfer all the         19 BY MR. CARNEY:
 20 assets and all the liabilities.                        20      Q. Mr. McGarry?
 21      Q. From your standpoint, was the                  21      A. Yes.
 22 reverse Morris trust form of transaction a             22      Q. I'll repeat the question.
 23 reason that reliability --                             23         Was there any connection between the
 24           THE STENOGRAPHER: Please repeat              24 reverse Morris trust form of transaction and
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-1148
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 91 of 301 PageID #:
                                    2547
                                     Transcript of Michael H. McGarry                           8 (29 to 32)

                                        Conducted on July 1, 2020
                                                     29                                                      31
 1 the transfer by retirees?                              1 Michael.
 2      A. Again, that's -- there's no                    2           MR. CARNEY: Well, if he didn't --
 3 connection. We did a reverse Morris trust              3 if it wasn't at New Year's Eve, then he can
 4 because of the benefits to the shareholders for        4 say so.
 5 tax reasons.                                           5           THE WITNESS: I'm not aware of any
 6      Q. Now, does PPG have an investment               6 time I referenced New Year's Eve. But I
 7  consultant  firm that it normally uses?               7 will tell you that we thought this time
 8      A. I'm not sure I fully understand the            8 period they were much more serious about
 9 question. Investment consulting firm --                9 making a transaction work than they had been
 10     Q. Well, a financial consulting firm,             10 in previous years. So we were thoughtful
 11 such as Lazard?                                       11 that it could happen this time.
 12     A. Well, Lazard is an investment                  12 BY MR. CARNEY:
 13 banker, and we use various investment bankers.        13      Q. Was Georgia Gulf the one who was
 14 For this transaction, we did use Lazard.              14 starting to move forward with this?
 15     Q. You could have used somebody else, I           15      A. Yes, they were obviously an
 16 take it.                                              16 interested party.
 17     A. Yes, there are many investment                 17      Q. Did Lazard have discussions with
 18 bankers out there that would love to do               18 Barclays relative to a possible transaction?
 19 business with PPG.                                    19      A. I'm not privy obviously to any
 20     Q. Do you know who was Georgia Gulf's             20 conversation that Lazard would have had with
 21 financial consulting firm?                            21 Barclays, so I cannot answer that question.
 22     A. I believe it was Barclays. I'm sure            22      Q. Did you ever get any report from
 23 you have that document.                               23 Lazard of conversations with Barclays?
 24     Q. And when were the two financial                24      A. I don't think they would have had
                                                     30                                                      32
 1 consulting firms brought into the transaction?         1 any discussions unless we would have directed
 2       A. I have zero knowledge of when                 2 them to have those. So I'm not aware of any of
 3  Georgia   Gulf hired a financial consultant.          3 those discussions.
 4           We have historically used Lazard on          4      Q. And you don't have any recollection
 5 several transactions, so we have an ongoing            5 of Lazard being directed to converse with
 6 relationship with them. So the date which we           6 Barclays?
 7 would have talked to them would have been on a         7      A. I'm not.
 8 regular periodic basis. The date we hired              8      Q. Now, in late November 2011, did Mr.
 9 them, I do not know that date.                         9 Bunch and Mr. Navikas meet with Mr. Carrico,
 10      Q. Did your conversations with Mr.               10 his CFO and Barclays' representatives?
 11 Carrico in January, New Year's Eve, are               11     A. Well, I don't have Mr. Bunch's
 12 these --                                              12 calendar, so I can't answer that question.
 13          THE STENOGRAPHER: Please repeat              13     Q. Do you remember at any point a
 14 your question.                                        14 meeting between Mr. Bunch and Mr. Navikas and
 15 BY MR. CARNEY:                                        15 Mr. Carrico and the director of Gulf's CFO?
 16      Q. Did your conversation Mr. Carrico on          16        MR. TORRES: Asked and answered.
 17 New Year's Eve lead to your conclusion that           17 You can answer it again.
 18 this was a time for a serious effort to sell          18        THE WITNESS: Again, I don't have
 19 commodity chemicals?                                  19 access to Mr. Bunch's calendar, so I don't
 20          MR. TORRES: Object to the form of            20 know. If you have documents that said they
 21 the question. I'm not sure he's ever                  21 met, then I would rely on your documents.
 22 testified there was a New Year's Eve                  22 BY MR. CARNEY:
 23 conversation.                                         23     Q. You didn't attend any such meeting.
 24          But go ahead and answer, if you can,         24        MR. TORRES: Well, object to the
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                 A-1149
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 92 of 301 PageID #:
                                    2548
                                     Transcript of Michael H. McGarry                                10 (37 to 40)

                                        Conducted on July 1, 2020
                                                     37                                                           39
 1 us, and we would conduct due diligence on them.        1 me. You probably have access to that.
 2      Q. Now, the 50 percent ownership or               2       Q. By old company, are you referring to
 3 50.1 percent ownership was transferred to PPG          3 Georgia Gulf?
 4 stockholders, was it not?                              4       A. Correct.
 5      A. Correct.                                       5       Q. Now, you remember a meeting on
 6      Q. So PPG didn't retain any interest in           6 January 18, 2012, between representatives of
 7  the Axiall company?                                   7 PPG, including Lazard, and representative of
 8      A. That's correct. No, it did not.                8 Georgia Gulf, including Barclays?
 9      Q. Now, why was -- if PPG was not going           9       A. I don't remember exactly, but if you
 10 to have any financial interest in the new             10 give me more details, I might be able to help
 11 company, why did it conduct due diligence?            11 you.
 12     A. Because we had a fiduciary                     12      Q. Were you attending frequent
 13 responsibility to ensure that our shareholders        13 meetings -- were there frequent meetings in
 14 that were going to tender their shares would be       14 that month?
 15 able to have a viable company going forward.          15      A. I would have likely have been there,
 16     Q. Did you get a written report from              16 yes.
 17 the due diligence team?                               17      Q. And was anyone taking formal notes
 18     A. I'm sorry, could you say that again,           18 or notes of these meetings?
 19 please?                                               19         MR. TORRES: Asked and answered.
 20     Q. Did you get a written report from              20         THE WITNESS: I'm not aware of that.
 21 the due diligence team?                               21 BY MR. CARNEY:
 22     A. I don't recall whether or not we had           22      Q. Did you take formal notes of these
 23 a written report or not.                              23 meetings?
 24     Q. Who was on the due diligence team?             24         MR. TORRES: Asked and answered.
                                                     38                                                           40
 1      A. I don't recall the exact names.                1            THE WITNESS: No.
 2      Q. What kind of departments would have            2 BY MR. CARNEY:
 3  been  involved?                                       3       Q. Did anyone else take notes?
 4      A. Well, it would have been obviously             4            MR. TORRES: Asked and answered.
 5 the sales and marketing, procurement, HR, legal        5            THE WITNESS: I'm not aware of any.
 6 procurement.                                           6 BY MR. CARNEY:
 7      Q. What was the general conclusions of            7       Q. Do you remember any discussions in
 8 such review?                                           8 the meeting in January about reliability of a
 9      A. That the new company was going to be           9 commodity chemicals operation?
 10 a strong and viable competitor going forward.         10      A. Any discussion would have been about
 11     Q. And to whom were the reports made?             11 the cyclicality of the business and the
 12     A. Ultimately to myself and the board             12 terrific cash-flow-generation ability of the
 13 and  Mr. Bunch.                                       13 business.
 14     Q. Now, did any of these reports deal             14      Q. So it would not have dealt with
 15 with the new company's ability to handle PPG's        15 liabilities of the business.
 16 OPEB liabilities?                                     16      A. Well, clearly the cash flow was able
 17     A. The report would have dealt with               17 to cover all the liabilities of the business.
 18 them being able to handle all liabilities, and        18      Q. Now, under PPG's accounting system,
 19 the conclusion was that actually the financial        19 was commodity chemicals charged with OPEB
 20 rating of the new company would be better than        20 expenses for its retirees?
 21 the old company.                                      21      A. Yes.
 22     Q. What was the financial rating of the           22      Q. How did you determine what OPEB
 23 old company?                                          23 expenses    would be attributable to the commodity
 24     A. Well, I don't have that in front of            24 chemical operation?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                 A-1150
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 93 of 301 PageID #:
                                    2549
                                      Transcript of Michael H. McGarry                             11 (41 to 44)

                                         Conducted on July 1, 2020
                                                     41                                                          43
 1      A. I'm sure it was based on the                   1       A. That's correct.
 2 employees that worked in the business, but if          2       Q. So from the very beginning, PPG was
 3 you want a precise answer, I would suggest you         3 telling Georgia Gulf it wanted Georgia Gulf to
 4 ask Karen Rathburn that question.                      4 take the OPEB liability.
 5      Q. Are you aware that PPG had no                  5          MR. TORRES: Asked and answered.
 6 records or no list of what employees were part         6 Jim, you've asked him this question four
 7 of the chemical operations at the time they            7 times now. So let's move on to some new
 8 retired?                                               8 topics.
 9          MR. TORRES: Object to the form of             9          MR. CARNEY: Are you directing him
 10 the question. Assumes facts.                          10 not to answer?
 11         Go ahead and answer, if you can,              11         MR. TORRES: No, I'm suggesting you
 12 Michael.                                              12 move on to a topic we haven't beaten to
 13         THE WITNESS: I'm obviously not                13 death.
 14 aware what was kept before my time. So I              14         Go ahead and answer, if you can,
 15 don't know the answer.                                15 Michael.
 16 BY MR. CARNEY:                                        16         MR. CARNEY: Are you instructing him
 17     Q. Up until the meetings in January,              17   not to answer?
 18 had there been any discussion what liability          18         MR. TORRES: I didn't say that, Jim,
 19 would go with the operation?                          19 so don't put words in my mouth. I said you
 20         MR. TORRES: Object to the form of             20 should move on to a new topic, but if you
 21 the question because it's vague as to                 21 want him to answer the question again, go
 22 whether you're talking about discussions              22 ahead, Michael.
 23 with PPG, discussions with Georgia Gulf.              23         THE WITNESS: Yeah, I would just ask
 24         Can you be more specific?                     24 you to respect my time, and if you've
                                                     42                                                          44
 1            MR. CARNEY: Okay.                           1 already asked the question, please be
 2 BY MR. CARNEY:                                         2 respectful.
 3       Q. Were any discussions between PPG and          3           Yes, we intended, for the third --
 4 Georgia Gulf about what liability would go with        4 at least the third time.
 5 the business?                                          5 BY MR. CARNEY:
 6       A. Yes, there were always discussions            6       Q. Did the OPEB liability include OPEB
 7 about what liabilities would go, what the              7 liability for active people or for retirees or
 8 intent of all liabilities from our side would          8 for both?
 9 go.                                                    9       A. Both.
 10      Q. When did PPG -- strike that.                  10      Q. And did it include obligations for
 11           Did these discussions involve OPEB          11 active sites as well as inactive sites?
 12 liabilities?                                          12      A. There was a discussion in the very
 13      A. Yes, we intended OPEB liabilities to          13 beginning    where we had a discussion about what
 14 transfer with the business.                           14 was in or out of the transaction, and over time
 15      Q. When did you first tell Georgia Gulf          15 the transaction got narrow to what the final
 16 that that was your intent?                            16 scope was. Like any negotiation, there's give
 17      A. I would not know the date, but it             17 and take.
 18 was always -- in the very beginning they knew         18          MR. TORRES: We're going to take a
 19 that we intended to transfer all liabilities          19 break.
 20 with the business.                                    20          MR. CARNEY: Yeah, that's fine.
 21      Q. Now, from -- you're saying from the           21               - - -
 22 initial discussions with Georgia Gulf, PPG had        22          (Whereupon, a recess was held.)
 23 always expected Georgia Gulf to take the OPEB         23               - - -
 24 liabilities.                                          24 BY MR. CARNEY:
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-1151
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 94 of 301 PageID #:
                                    2550
                                       Transcript of Michael H. McGarry                              14 (53 to 56)

                                          Conducted on July 1, 2020
                                                      53                                                        55
 1 recollection of any of these meetings?                  1 identical on both sides. So it was always
 2       A. No, I do not.                                  2 anticipated that the new company would develop
 3       Q. Do you remember any discussion of              3 benefits for the benefits of their employees.
 4  the OPEB    liability question for current             4          We wrote a letter, and in the
 5 retirees?                                               5 agreement it states clearly that the benefits
 6       A. Again, what I'm going to tell you --           6 for the PPG employees would remain in place for
 7  and  I would again like not to answer this             7 a minimum of one year.
 8 question again -- it is a total value for the           8       Q. However, Mr. McGarry, we're talking
 9 deal. It's not one individual thing. It's               9 about retirees.
 10 total consideration provided.                          10         My question is, did anyone indicate
 11         And the current offer as it was                11 any concern that the Axiall might eliminate or
 12 expressed was inadequate, and so there are many        12 reduce the benefits for retirees?
 13 inadequacies in the letter. So we would have           13      A. There was no discussion on that, to
 14 responded back with our position in the                14 my knowledge.
 15 following letter, which I'm sure you have in           15      Q. Okay.
 16 front of you.                                          16      A. And, by the way, both companies had
 17      Q. My question to you is, did you or do           17 retirees, so I kind of object to your question
 18 you remember having any discussions about the          18 since both companies had existing benefits for
 19 inadequacy related to the OPEB liability?              19 retirees, and they both needed to move forward.
 20      A. We would have pointed out in that              20      Q. Are you stating that Georgia Gulf
 21 letter all the inadequacies to Georgia Gulf.           21 had retiree life and retiree medical for
 22      Q. But you have no specific                       22 nonunion employees?
 23 recollection of any discussions about it.              23      A. What I'm saying is, both companies
 24         MR. TORRES: Objection. Asked and               24 had retirees, and both companies had benefits,
                                                      54                                                        56
 1 answered again for the I don't remember how             1 and both companies had different levels of
 2 many times.                                             2 benefits for retirees.
 3            So go ahead and answer it again,             3       Q. Do you know if Georgia Gulf provided
 4 Michael.                                                4 for accelerated retirees, nonunion, retiree
 5            THE WITNESS: The letter was                  5 life and retiree medical?
 6 inadequate.                                             6       A. I would have no knowledge what
 7 BY MR. CARNEY:                                          7 Georgia Gulf's benefits would be for their
 8       Q. Now, in discussion of the inadequacy           8 retirees.
 9 and specifically the inadequacy relative to             9       Q. Now, you testified, I believe, that
 10 retiree benefits, did anyone express any               10 you did have an agreement with Georgia Gulf to
 11 concern that Georgia Gulf might not be able to         11 maintain the existing benefit structure for PPG
 12 finance such a liability?                              12 employees for I think a year; am I correct?
 13      A. There was absolutely no concerns               13      A. You are correct.
 14 with their ability to finance. As you are well         14      Q. Was there any proposal to extend
 15 aware, they were able to get financing for this        15 protection for existing retirees in terms of
 16 deal, and it was easy for them to get                  16 their benefits?
 17 financing.                                             17      A. There was no discussion.
 18      Q. Did anyone discuss or express any              18      Q. Did you ever think about asking for
 19 concerns about the fact that Georgia Gulf              19 a commitment by Georgia Gulf to maintain the
 20 mighty eliminate some of these OPEB                    20 OPEB benefits for PPG retirees?
 21 liabilities?                                           21      A. As I mentioned a second ago, there
 22      A. I believe I've answered this                   22 was no discussion.
 23 question     once before. Georgia Gulf had             23      Q. I didn't ask you if there was any
 24 benefits. PPG had benefits. They were not              24 discussion. I asked you, did you give any
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-1152
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 95 of 301 PageID #:
                                    2551
                                       Transcript of Michael H. McGarry                              15 (57 to 60)

                                          Conducted on July 1, 2020
                                                       57                                                          59
 1 consideration to doing that?                             1 going to always be different than our
 2      A. I did not.                                       2 viewpoint.
 3      Q. Did you expect Georgia Gulf to                   3       Q. That's right, but you tried to
 4  continue to provide retiree life and retiree            4  convince Georgia Gulf of your viewpoint on
 5 medical to PPG retirees?                                 5 synergy so you could get more money for the
 6      A. That was not my position to make a               6 deal.
 7  decision  one way or the other, as I was not the        7       A. Well, that was my fiduciary
 8 CEO of the company.                                      8 responsibility to the PPG shareholders.
 9      Q. I recognize that.                                9       Q. But you never suggested synergies in
 10        But my question is, what were your               10 the form of reducing benefits.
 11 expectations?                                           11      A. I never made that suggestion.
 12        MR. TORRES: Object. The question                 12      Q. And PPG never did.
 13 assumes facts.                                          13      A. That is correct, to the best of my
 14        Go ahead and answer, Michael.                    14 knowledge.
 15        THE WITNESS: I would expect them to              15      Q. And you would know because you said
 16 make their own decisions.                               16 you were a chief negotiator?
 17 BY MR. CARNEY:                                          17      A. I would have thought I would have
 18     Q. Would that mean continuation or not              18 been well versed in all that. That is correct.
 19 continuation?                                           19         MR. CARNEY: Now, on March 6th,
 20     A. Again, I don't know to what extent               20 Georgia Gulf gave PPG another proposal,
 21 they would make them any different than what            21 which is, I believe, Document 160.
 22 they are. That was, again, not my decision.             22              - - -
 23     Q. And so PPG would -- strike that.                 23         (Whereupon, the document was marked,
 24        Did PPG ever suggest to Georgia Gulf             24 for identification purposes, as Plaintiffs'
                                                       58                                                          60
 1 that it might save money by eliminating or               1 Exhibit McGarry-3.)
 2 reducing benefits?                                       2                - - -
 3       A. Absolutely not.                                 3           MR. CARNEY:       I'll scroll through it
 4       Q. Okay. Now, was PPG involved in                  4 slowly so you can see what you want in it.
 5 trying to make Georgia Gulf that there were so           5 I'll represent it is the next document.
 6 many synergies involved in the merger that the           6 This was a proposal -- a suggested script
 7 new company would be worth a lot and Georgia             7 for Chuck's end-week call to Paul.
 8 Gulf could pay more to PPG for commodity                 8           MR. TORRES: It's a one-page
 9 chemical?                                                9 document.
 10      A. Absolutely, yes.                                10 BY MR. CARNEY:
 11      Q. And that PPG would make a                       11     Q. Mr. McGarry, do you remember having
 12 presentation to Georgia Gulf about the                  12 another offer from Georgia Gulf in early March?
 13 synergies that it saw.                                  13     A. There was a series of documents that
 14      A. Yes.                                            14 went back and forth, correct.
 15      Q. And PPG did that because PPG felt               15     Q. And do you remember after PPG got
 16 Georgia Gulf was not always recognizing as much         16 the document that there was a decision to have
 17 of the opportunities to make synergies that PPG         17 a call between Chuck Bunch and Paul Carrico?
 18 thought existed.                                        18     A. That was a standard course of
 19      A. Mr. Carney, as the eventual quasi               19 business.
 20 buyer of the business is actually a reverse             20     Q. And do you remember what was being
 21 Morris trust where we merge the businesses              21 discussed in the call, if you recall?
 22 together, they were interested in paying the            22     A. The course of action would have been
 23 least that they could, and we were interested           23 that  Chuck -- we would have been giving Chuck
 24 in paying the most. So their viewpoint was              24 some talking points so he could tell Georgia
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                       A-1153
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 96 of 301 PageID #:
                                    2552
                                    Transcript of Michael H. McGarry                             16 (61 to 64)

                                       Conducted on July 1, 2020
                                                   61                                                       63
 1 Gulf why the offers were inadequate and what         1 BY MR. CARNEY:
 2 they would need to improve upon in order to get      2       Q. Why was it important?
 3 to a successful deal.                                3          MR. TORRES: Objection. Asked and
 4      Q. Do you remember what the                     4    answered.
 5 conversation or script focused on at this            5          Go ahead and answer it again.
 6 point?                                               6          THE WITNESS: Mr. Carney, we
 7      A. I'm sure most of them focused on the         7    transferred  all the assets and liabilities
 8 total transaction value.                             8 of the business and the cash flow to support
 9      Q. Do you remember focusing on retiree          9 that. And if we didn't -- if we kept some
 10 medical and retiree life liabilities?               10 liability, we would not have had the cash
 11     A. It never would have been any part of         11 flow from the business to pay for the
 12 the discussion.                                     12 liabilities. So the liabilities transferred
 13     Q. Now, did you participate in this             13 with the business, and the cash flow
 14 discussion?                                         14 transferred with the business.
 15         MR. TORRES: Which discussion?               15 BY MR. CARNEY:
 16         THE WITNESS: No.                            16      Q. Are you saying that PPG would not
 17 BY  MR.  CARNEY:                                    17 have  been able to afford to provide the
 18     Q. Pardon me? I didn't hear you.                18 benefits -- are you saying that PPG could not
 19     A. The discussion would have been               19 have afforded to continue to provide benefits
 20 between Chuck Bunch and Paul Carrico.               20 after commodity chemicals was sold?
 21     Q. Now, at some point, did PPG make a           21      A. No, so please do not put words in my
 22 counterproposal in writing?                         22 mouth.
 23     A. We made several counterproposals.            23         What it would have been was a
 24         MR. CARNEY: Now, I'm going to ask           24 mismatch of liabilities and cash flow. So the
                                                   62                                                       64
 1 that we pull up Document 191.                        1 liabilities and cash flow go with the business.
 2          VIDEOTAPE TECHNICIAN: I don't have          2 So to have the liabilities on one side and the
 3    a 191.  What is the document?                     3 cash flow on the other would make no sense,
 4          MR. CARNEY: It's a March 19, 2012           4 business sense. It makes perfect business
 5 letter from Mr. Bunch to Mr. Carrico. I'll           5 sense that the liabilities and the cash flow
 6 direct your attention particularly to the            6 transferred together.
 7 fourth paragraph on that page and continuing         7      Q. Was there anyone at PPG who thought
 8 over to the next page.                               8 it particularly important to move the OPEB
 9               - - -                                  9 liabilities?
 10         (Whereupon, the document was marked,        10     A. It was the entire team who thought
 11 for identification purposes, as Plaintiffs'         11 it was important to move that.
 12 Exhibit McGarry-4.)                                 12     Q. Now, had PPG sold operations in the
 13              - - -                                  13 past?
 14         THE WITNESS: Okay. I've read the            14     A. We have.
 15 document.                                           15     Q. And did they sell operations after
 16 BY MR. CARNEY:                                      16 the actual sale?
 17     Q. Now, was it important to PPG that            17     A. I'm sorry, could you repeat that
 18 Georgia Gulf pick up the liability for the          18 question?
 19 current PPG retirees?                               19     Q. Did you have any other sales of
 20         MR. TORRES: Objection. Asked and            20 operations after 2012 or 2013?
 21 answered.                                           21     A. Yes, we've had others.
 22         Go ahead and answer it again,               22     Q. In any of the other transactions,
 23   Michael.                                          23 had  PPG transferred retirees?
 24         THE WITNESS: Yes.                           24     A. Yes, we had.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                A-1154
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 97 of 301 PageID #:
                                    2553
                                       Transcript of Michael H. McGarry                             17 (65 to 68)

                                          Conducted on July 1, 2020
                                                      65                                                       67
 1       Q. Do you know in which operations you            1       A. So let me just try to get to what
 2 had?                                                    2 the real question should be.
 3       A. Could you repeat that one more time?           3            In any sale of a business, there's
 4       Q. Do you know which sales or what                4  certain    values that you can get and not get
 5 operations have you transferred the retirees?           5 because it's a willing buyer to a willing
 6       A. I would have -- I would have to                6 seller. And in the glass business, we were not
 7  check  specifically, but I would have thought          7 able to transfer those because a willing buyer
 8 that we transferred like with the transitions           8 was not willing to take those. So different
 9 business, people that went with the transitions         9 sales, different circumstances, different
 10 business, maybe the glass business, maybe the          10 value.
 11 fiberglass, but that's something we could              11      Q. And after all, a sale is essentially
 12 check. I don't have specific knowledge in              12 a negotiation between a party as to what price
 13 front of me.                                           13 one party should pay for a business.
 14      Q. Do you know personally of any other            14      A. That is correct.
 15 sale where PPG transferred retirees?                   15      Q. Now, does it really make any
 16      A. I believe we did that with the                 16 difference whether the sale price comes in the
 17 fiberglass business.                                   17 form of provisions of cash or acceptance of
 18      Q. Do you recollect generally when that           18 liabilities?
 19 sale was?                                              19           MR. TORRES: Object to the form of
 20      A. I think part of it was in 2006, and            20 the question. Are you asking generically or
 21 part was in 2007, or it could have been                21 specific to some specific transaction?
 22 2015-2016, but it's in that general time frame.        22           MR. CARNEY: I'm asking in general.
 23      Q. Any other where you think PPG                  23           THE WITNESS: Well, I guess my
 24 transferred retirees?                                  24 answer is it depends. No two transactions
                                                      66                                                       68
 1       A. I believe the glass business sale to           1 are the same.
 2 Vitro, and that would have been in 2015 or              2 BY MR. CARNEY:
 3 2016.                                                   3      Q. If PPG gets $500 million in assets,
 4       Q. About how many divisions or                    4 cash, or it transfers $500 million, does that
 5 operations has PPG sold off during the period           5 make any real difference if the price of a
 6 of time you've been an executive?                       6 transaction is 500 million?
 7       A. How many?                                      7          MR. TORRES: Object to the form of
 8       Q. Yeah.                                          8 the question.
 9       A. It would be strictly a guess, but              9          You can answer, if you can.
 10 I'll say five or six.                                  10         THE WITNESS: So, again, it's
 11      Q. Now, do you know if PPG tried to               11 impossible to answer your theoretical
 12 sell transfer retirees in all these operations?        12 question because you'd have -- I'd have to
 13      A. So we tried to, but we're not always           13 look at what the cash flow of the
 14 enabled to. So I know of one instance we did           14 liabilities are and the cash flow -- whether
 15 not.                                                   15 we get cash immediately or cash over time.
 16      Q. Do you remember which one that was?            16 It's impossible to answer your question.
 17      A. It was a business that we sold                 17 BY MR. CARNEY:
 18 60 percent interest in PGW, which was                  18     Q. Well, does the value of liabilities
 19 Pittsburgh Glass Works, in which we retained a         19 have present value basis?
 20 40 percent ownership share, and the Kohlberg           20         MR. TORRES: Again, Jim, you're
 21 private equity company had a 60 percent share.         21 asking him hypothetical questions here, so I
 22      Q. And what damage or harm does PPG               22 object. We're sort of drifting away from
 23 incur  if it keeps retirees from sold                  23 the issues in this lawsuit. I mean, I'm
 24 businesses?                                            24 going to object to the form of the question.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-1155
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 98 of 301 PageID #:
                                    2554
                                         Transcript of Michael H. McGarry                            19 (73 to 76)

                                            Conducted on July 1, 2020
                                                         73                                                       75
 1      Q. Do you know why the parties agreed                 1       Q. And at any point during the
 2 to that?                                                   2 negotiation, did they give you any indication
 3      A. Why Georgia Gulf agreed to that?                   3 why they had agreed to accept the liability?
 4      Q. Why PPG agreed to it. Okay, Georgia                4       A. They agreed to accept it in the
 5 Gulf.                                                      5 final document, which you have a copy of, which
 6      A. I don't know Georgia Gulf, but for                 6 is a legally binding document.
 7  PPG,  we wanted to ensure that they were                  7       Q. Now, April 4th, there was another
 8 projected for a period of time to allow for a              8 meeting between the parties to discuss the
 9 smooth transition to any new benefits that                 9 deal. Do you remember such a meeting?
 10 might come as a result of the transaction.                10      A. Not specifically.
 11     Q. Now, was PPG trying to get rid of                  11      Q. Do you remember any meeting after a
 12 everything involved with the commodity                    12 letter that PPG back in March proposing that
 13 chemicals business?                                       13 PPG keep the OPEB liabilities for inactive
 14         MR. TORRES: Objection. Asked and                  14 sites but not for active sites? Do you
 15 answered.                                                 15 remember any further discussion about OPEB
 16         THE WITNESS: PPG was trying to                    16 liabilities?
 17   transfer all assets and all liabilities and             17      A. The inactive sites were taken out of
 18 the potential business as far as this                     18 the transaction. The active sites continued.
 19 transaction.                                              19      Q. Was there any more discussion about
 20 BY MR. CARNEY:                                            20 the issue, or did the parties move on to
 21     Q. So it would be a clean sweep?                      21 discuss other issues?
 22     A. Yes, we wanted to have a clean                     22      A. There was no discussion. We told
 23 break.                                                    23 them they had to take the OPEB pension
 24     Q. Now, of course PPG still provides                  24 liabilities as part of the transaction, and
                                                         74                                                       76
 1 retiree life and retiree medical benefits to               1 they were in the process of agreeing to it.
 2 people who worked in chemicals but did not                 2 There was no further discussion. They knew
 3 retire from the commodity chemicals business.              3 that was a baseline requirement for the
 4       A. So I'm guessing you're referring to               4 transaction to move forward.
 5 some employees at our Barberton facility. Is               5       Q. Now, did Axiall or Georgia Gulf ever
 6 that what you're referring to?                             6 make any representations or commitments to PPG
 7       Q. No, I'm just saying, doesn't PPG                  7 about maintaining the OPEB benefits for the PPG
 8 provide retiree benefits to people who worked              8 retirees?
 9 in commodity chemicals at some point in their              9       A. The only commitment they made was in
 10 career but did not retire from them?                      10 the legal document that said they would
 11      A. That is correct.                                  11 maintain benefits for one year.
 12      Q. Did Georgia Gulf give any                         12      Q. For the employees.
 13 explanation   its willingness or unwillingness to         13      A. The document speaks for itself.
 14 accept the transfer of the OPEB liability?                14      Q. Now, did the Axiall transaction
 15           MR. TORRES: Objection. It's vague               15 require PPG to identify those individuals who
 16 as to time.                                               16 retired from commodity chemicals?
 17 BY MR. CARNEY:                                            17      A. Yes.
 18      Q. At any point during the negotiation,              18      Q. And was that a major project?
 19 did Georgia Gulf give you any explanation why             19      A. It was a significant project.
 20 it was initially unwilling to take the OPEB               20      Q. And who assumed responsibility for
 21 liabilities?                                              21 it?
 22      A. I have no idea. They were trying to               22      A. I believe Karen Rathburn.
 23 negotiate    the best deal they could, and we were        23      Q. And to whom would Karen Rathburn
 24 trying to negotiate the best deal we could.               24 report?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                         A-1156
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 99 of 301 PageID #:
                                    2555
                                    Transcript of Michael H. McGarry                           20 (77 to 80)

                                       Conducted on July 1, 2020
                                                  77                                                     79
 1          MR. TORRES: When? The question is           1       A. We found out after the fact.
 2 vague as to time. Are you asking at the              2       Q. And when and how did you find out?
 3 time of this transaction?                            3       A. Somebody probably told me. I don't
 4 BY MR. CARNEY:                                       4  know,   to be honest.
 5      Q. At the time of the actual                    5       Q. Do you remember when?
 6 transaction, to whom did Karen Rathburn report?      6       A. It would have been shortly after the
 7      A. Craig Jordan.                                7  actual  event.
 8      Q. Okay. And who is Craig Jordan?               8       Q. The actual event being the change in
 9      A. Craig Jordan was our vice president          9 benefits.
 10 of human resources.                                 10      A. Yes. I was not a party to the
 11     Q. Okay. What role did he play in the           11 decision. PPG was not a party to the decision.
 12 actual transaction, if any?                         12 After the decision was made, we found out about
 13     A. Very little.                                 13 it.
 14     Q. Do you recollect him doing anything          14      Q. Okay. Were you surprised by the
 15 in connection with the transaction?                 15 decision?
 16     A. He would have been the supervisor of         16      A. I'm neither surprised nor -- I mean,
 17 Karen   Rathburn, and he would have probably been   17 it's their decision. So, you know, my reaction
 18 following the transaction as it progressed          18 is irrelevant.
 19 through Karen.                                      19      Q. But did you expect that decision?
 20     Q. Now, what role did Karen Rathburn            20          MR. TORRES: Objection. Calls for
 21 play in the negotiations?                           21 speculation.
 22     A. Karen was a support person to help           22          THE WITNESS: I don't know.
 23 us understand the assets and liabilities that       23 BY MR. CARNEY:
 24 would be transferred as part of the deal. And       24      Q. You're saying you had no expectation
                                                  78                                                     80
 1 she's a subject matter expert, so any questions      1 one way or the other.
 2 on how our benefits worked, she would have been      2      A. It was not my decision to make. I
 3 the point person to explain those benefits.          3  had  no input in that decision.
 4       Q. Was she a negotiator?                       4      Q. Now, how did you communicate with
 5       A. No.                                         5 Karen Rathburn during the negotiations? Did
 6       Q. Did anyone else besides Karen               6 you send her e-mails or what?
 7 Rathburn play any role in dealing with OPEB          7      A. I'm sure I sent her e-mails, and I'm
 8 liabilities for people in commodity chemicals?       8 sure we had phone calls.
 9       A. I'm sure that Karen had a team and          9      Q. And she would reply sending you
 10 her team would have supported her, and she          10 e-mails?
 11 would have used outside experts as well to          11     A. If I would have sent her an e-mail,
 12 support her.                                        12 she would have responded by e-mail.
 13      Q. But no one else other than people           13     Q. Do you often -- do you have any idea
 14 like that.                                          14 how often you would communicate with her in
 15          MR. TORRES: Are you asking if he           15 regards to the Axiall transaction?
 16 knows?                                              16     A. I do not recall that.
 17 BY MR. CARNEY:                                      17         MR. CARNEY: Could we call up
 18      Q. Do you know if there was anyone else        18 Exhibit PPG 6918? That's the Bates stamp
 19 besides the people who you just described?          19 number. It goes to 6923.
 20      A. I'm not aware of anyone else.               20         VIDEOTAPE TECHNICIAN: What is the
 21      Q. Now, did Axiall ever notify you or          21 document you are looking for?
 22 PPG in the after sale of its plan to change         22         MR. CARNEY: It should be
 23 retiree medical life or retiree medical             23   Document    151.
 24 benefits for former PPG retirees?                   24              - - -
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                 A-1157
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 100 of 301 PageID #:
                                     2556
                                       Transcript of Michael H. McGarry                           22 (85 to 88)

                                          Conducted on July 1, 2020
                                                       85                                                     87
  1 presentations given by you showing that the             1 difficulty raising capital?
  2 expectation for the next several years would be         2      A. Absolutely not. You don't
  3 bad?                                                    3 understand the document.
  4       A. We had an external -- Lazard make a            4          If you would go back to the
  5 presentation that that could be an outcome.             5 beginning, if you would read the headline, it
  6       Q. Did you agree with the presentation?           6 says, "Crimson will have limited ability to
  7       A. I did not agree with the                       7 finance additional chlorine capacity."
  8 presentation in totality.                               8          If I remember right, Crimson was
  9       Q. But in totality, did you agree with            9 what they called Georgia Gulf. This was not
  10 the general picture that the commodity chemical        10 Axiall. This was their ability to finance a
  11 business was going to do badly for a while?            11 thousand or more tons of chlorine capacity,
  12      A. No, I did not because it depends               12 which was one of their alternatives to doing
  13 upon how you operate the business, what costs          13 the transaction.
  14 you keep, what costs you don't keep, how               14         So you are absolutely incorrect in
  15 efficiently you run. What's the price of               15 your statement.
  16 natural gas? What's the market price of                16         MR. CARNEY: Okay, I understand what
  17 caustic soda? What's the market price of               17   you  said.
  18 chlorine? What's the market price of vinyl?            18         Can we look at Document 208C?
  19 Lazard was not an expert in that area.                 19         - - -
  20         And I would say that the likelihood            20         (Whereupon, the document was marked,
  21 is that the number range of outcomes would             21 for identification purposes, as Plaintiffs'
  22 vary, and PPG had been able to successfully to         22 Exhibit McGarry-7.)
  23 manage this for years. And it was the opinion          23               - - -
  24 of the company that best interest of the               24 BY MR. CARNEY:
                                                       86                                                     88
  1 shareholders, since we were not getting                 1       Q. Do you recognize the document from
  2 adequately compensated for the value that we            2 which this is from?
  3 created in commodity chemicals, that there              3           MR. TORRES: What was the question?
  4 would be a better owner for the business, and           4 BY MR. CARNEY:
  5 that was the driver for the decision to sell,           5       Q. Do you recognize the document to
  6 that the cash flow of the business was great,           6 which this is from?
  7 but we were not getting credit from Wall Street         7       A. No, I would need the whole document.
  8 for that cash flow.                                     8       Q. Do you remember reviewing a
  9      Q. So you expected the business to                 9 registration statement with the SEC in this
  10 continue to do well.                                   10 case?
  11     A. Yes.                                            11      A. I would have absolutely read it.
  12         MR. CARNEY: Can we have                        12      Q. Mr. McGarry, I didn't hear your
  13   Document    208? I'll ask you to scroll down         13 answer.
  14 this exhibit.                                          14      A. I would have absolutely read the
  15               - - -                                    15 document you referred to.
  16         (Whereupon, the document was marked,           16      Q. You would have read it?
  17 for identification purposes, as Plaintiffs'            17      A. I would have read it.
  18 Exhibit McGarry-6.)                                    18      Q. Okay. Looking on the second page of
  19               - - -                                    19 the document --
  20         THE WITNESS: I'm ready.                        20      A. But can you tell me what this
  21 BY MR. CARNEY:                                         21 document is I'm looking at here?
  22     Q. Mr. McGarry, doesn't this document              22      Q. It's part of a 200-or-so-page
  23 show  that the new company Axiall would be             23 registration statement with the SEC.
  24 heavily burdened with debt and would have great        24          MR. TORRES: Well, again, to his
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                       A-1158
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 101 of 301 PageID #:
                                     2557




                         EXHIBIT MM




                                      A-1159
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 102 of 301 PageID #:
                                     2558
                                  Louise Nichols
                                   July 02,
                                  Louise      2020
                                          Nichols                               ·
                                   July 02, 2020
    ·1· · · · · IN THE UNITED STATES DISTRICT COURT
    · · · · · FOR THE NORTHERN DISTRICT WEST VIRGINIA
    ·2

   ·3·   ·CHARLES W. BELLON,· · · · ·)
   · ·   ·ROBERT E. EAKIN, JUDY· · · )
   ·4·   ·GAY BURKE, LOUISE· · · · · )
   · ·   ·NICHOLS, WILTON G.· · · · ·)
   ·5·   ·WALLACE, BERNADOT F.· · · ·)
   · ·   ·VEILLON, BARBARA BROWN,· · )
   ·6·   ·and ROBERT E. WILLIAMS,· · )
   · ·   ·on behalf of themselves· · )
   ·7·   ·and others similarly· · · ·)
   · ·   ·situated,· · · · · · · · · )
   ·8·   · · · · · · · · · · · · · · )
   · ·   · · · · Plaintiffs,· · · · ·)
   ·9·   · · · · · · · · · · · · · · )
   · ·   · ·vs.· · · · · · · · · · · ) No. 5:18-CV-114
   10·   · · · · · · · · · · · · · · )
   · ·   ·THE PPG EMPLOYEE LIFE· · · )· CLASS ACTION
   11·   ·AND OTHER BENEFITS PLAN,· ·)
   · ·   ·PPG INDUSTRIES, INC.,· · · )
   12·   ·and the PPG PLAN· · · · · ·)
   · ·   ·ADMINISTRATOR,· · · · · · ·)
   13·   · · · · · · · · · · · · · · )
   · ·   · · · · Defendants.· · · · ·)
   14·   ·________________________· ·)

   15

   16· · · · · · · DEPOSITION OF LOUISE NICHOLS

   17· · · · · · · ·APPEARING REMOTELY FROM

   18· · · · · · · · ·SULPHUR, LOUISIANA

   19
   · ·   · · · · · · · · · July 2, 2020
   20
   · ·   · · · · · · · · · · 1:12 p.m.
   21
   · ·   ·REPORTED BY:
   22
   · ·   ·Vicki L. D'Antonio
   23·   ·IL CSR License No. 084-004344

   24· ·APPEARING REMOTELY FROM CHICAGO, ILLINOIS

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                      A-1160
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 103 of 301 PageID #:
                                     2559
                                  Louise Nichols
                                   July 02,
                                  Louise        2020
                                             Nichols                     2 to 5
                                   July
                                      Page 02,
                                           2    2020                        Page 4
        ·1·   ·REMOTE APPEARANCES:                                             ·1· · · · · · MS. REPORTER:· The attorneys
        ·2
        · ·   · ·REPRESENTING THE PLAINTIFFS:                                  ·2· ·participating in this deposition acknowledge
        ·3                                                                     ·3· ·that I am not physically present in the
        ·4·   ·   ·   ·   ·   STEMBER COHN & DAVIDSON-WELLING, LLC, by
        · ·   ·   ·   ·   ·   MR. JOHN STEMBER                                 ·4· ·deposition room and that I will be reporting
        ·5·   ·   ·   ·   ·   MS. MAUREEN DAVIDSON-WELLING
        · ·   ·   ·   ·   ·   425 First Avenue, 7th Floor                      ·5· ·this deposition remotely, pursuant to Federal
        ·6·   ·   ·   ·   ·   Pittsburgh, Pennsylvania 15219                   ·6· ·Rule of Civil Procedure 29.· They further
        · ·   ·   ·   ·   ·   (412) 338-1445
        ·7·   ·   ·   ·   ·   jstember@stembercohn.com                         ·7· ·acknowledge that, in lieu of an oath
        · ·   ·   ·   ·   ·   mdw@stembercohn.com
                                                                               ·8· ·administered in person, the witness will
        ·8
        ·9·   ·   ·   ·   ·   LEWIS BRISBOIS BISGAARD & SMITH, LLP             ·9· ·verbally declare her testimony in this matter is
        · ·   ·   ·   ·   ·   MR. MICHAEL A. ADAMS
        10·   ·   ·   ·   ·   3054 Pennsylvania Avenue                         10· ·under penalty of perjury.· The parties and their
        · ·   ·   ·   ·   ·   Weirton, West Virginia 26062
                                                                               11· ·counsel consent to this arrangement and waive
        11·   ·   ·   ·   ·   (304) 491-4728
        · ·   ·   ·   ·   ·   michael.adams@lewisbrisbois.com                  12· ·any objections to this manner of reporting.
        12
        13·   ·REPRESENTING THE DEFENDANTS:                                    13· · · · · · Please indicate your agreement by
        14
                                                                               14· ·stating your name and your agreement on the
        · ·   ·   ·   ·   ·   JENNER & BLOCK, LLP, by
        15·   ·   ·   ·   ·   MS. ALEXIS BATES                                 15· ·record.
        · ·   ·   ·   ·   ·   MS. ASHLEY SCHUMACHER
        16·   ·   ·   ·   ·   353 North Clark Street                           16· · · · · · MS. BATES:· Alexis Bates.· I agree.
        · ·   ·   ·   ·   ·   Suite 4500
                                                                               17· · · · · · MR. STEMBER:· John Stember for the
        17·   ·   ·   ·   ·   Chicago, Illinois· 60654
        · ·   ·   ·   ·   ·   (312) 222-9350                                   18· ·plaintiff.· We agree.
        18·   ·   ·   ·   ·   abates@jenner.com
        · ·   ·   ·   ·   ·   aschumacher@jenner.com                           19· · · · · · MR. ADAMS:· Mike Adams.· I agree.
        19
                                                                               20· · · · · · MS. WELLING:· Maureen Davidson-Welling.
        20·   ·   ·   ·   ·   LITTLER MENDELSON, by
        · ·   ·   ·   ·   ·   MS. LINDSAY GAINER                               21· ·I agree.
        21·   ·   ·   ·   ·   707 Virginia Street, East
        · ·   ·   ·   ·   ·   Suite 1010                                       22· · · · · · THE WITNESS:· Louise Nichols.· I agree.
        22·   ·   ·   ·   ·   Charleston, West Virginia 253001
                                                                               23· · · · · · MS. GAINER:· Lindsey Gainer.· I agree.
        · ·   ·   ·   ·   ·   (304) 599-4651
        23·   ·   ·   ·   ·   lgainer@littler.com                              24· · · · · · MS. SCHUMACHER:· Ashley Schumacher.    I
        24


                                                                      Page 3                                                        Page 5
        ·1·   · · · · · · · · · · ·I N D E X                                   ·1· ·agree.
        ·2·   ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE
        ·3·   ·WITNESS                                                         ·2· · · · · · MS. REPORTER:· Will the witness please
        ·4·   · · · ·Examination by Ms. Bates...............· ·5
        · ·   · · · ·Examination by Mr. Stember............. 124
                                                                               ·3· ·present her ID for verification?
        ·5                                                                     ·4· · · · · · · · · ·(Witness presents government
        ·6
        · ·   · · · · · · · · · E X H I B I T S                                ·5· · · · · · · · · · issued identification and
        ·7                                                                     ·6· · · · · · · · · · identity verified.)
        ·8·   ·NUMBER· · · · · · · · · · · · · · · · · · · · PAGE
        ·9·   ·Nichols Deposition                                              ·7· · · · · · · · · ·(Whereupon, the witness was duly
        10·   · · · Exhibit 1· · ·Notice of Deposition· · · · · 8
        · ·   · · · Exhibit 2· · ·2011 Summary Plan· · · · · · 36
                                                                               ·8· · · · · · · · · · sworn.)
        11·   · · · · · · · · · · Description                                  ·9· · · · · · · · · · LOUISE NICHOLS,
        · ·   · · · Exhibit 3· · ·PPG Letter 9/11/12· · · · · ·52
        12·   · · · · · · · · · · (P002941)                                    10· ·having been first duly sworn, was examined and
        · ·   · · · Exhibit 4· · ·PPG 2012 Letter· · · · · · · 61
                                                                               11· ·testified as follows:
        13·   · · · · · · · · · · (P000025)
        · ·   · · · Exhibit 5· · ·PPG Letter 1/22/13· · · · · ·66              12· · · · · · · · · · ·EXAMINATION
        14·   · · · · · · · · · · (P002893)
        · ·   · · · Exhibit 6· · ·Email from Axiall· · · · · · 73              13· ·BY MS. BATES:
        15·   · · · · · · · · · · 2/6/13                                       14· · · ·Q.· ·Hi, Ms. Nichols.· I'm Alexis Bates
        · ·   · · · · · · · · · · (P002816-2818)
        16·   · · · Exhibit 7· · ·Letter from Axiall· · · · · ·79              15· ·again.· I'm going to be the one taking your
        · ·   · · · · · · · · · · 8/31/15
        17·   · · · · · · · · · · (P002834-2835)
                                                                               16· ·deposition today.· And I first just want to
        · ·   · · · Exhibit 8· · ·Axiall Letter to· · · · · · ·83              17· ·thank you for bearing with us with this video
        18·   · · · · · · · · · · Nichols 10/29/15
        · ·   · · · · · · · · · · (S-AXIALL000520)                             18· ·setup.· I know the technology can be clunky, so
        19·   · · · Exhibit 9· · ·Bellon Complaint With· · · · 94              19· ·I appreciate your patience if we have any issues
        · ·   · · · · · · · · · · Exhibits 7/12/18
        20·   · · · Exhibit 10· · Bellon Amended· · · · · · · ·92              20· ·with it.
        · ·   · · · · · · · · · · Complaint 1/10/20
        21·   · · · Exhibit 13· · Plaintiffs' Responses· · · · 98
                                                                               21· · · · · · Because we're on video, I just want to
        · ·   · · · · · · · · · · to Defendants First Set                      22· ·confirm a few things with you before we get
        22·   · · · · · · · · · · of Interrogatories
        · ·   · · · · · · · · · · 2/11/19                                      23· ·going.· First, that you're the only one in the
        23
                                                                               24· ·room?
        24
                                                           U.S. LEGAL SUPPORT
                                                         www.uslegalsupport.com
                                                           U.S. LEGAL SUPPORT
                                                         www.uslegalsupport.com                                                              YVer1f




                                                                     A-1161
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 104 of 301 PageID #:
                                     2560
                                  Louise Nichols
                                   July 02, 2020                       34 to 37
                                                       Page 34                                                Page 36
        ·1· ·retire.                                             ·1· · · ·Q.· ·Did anyone at PPG ever tell you that
        ·2· · · ·Q.· ·Oh, I see.· So you had to have worked a    ·2· ·your life insurance benefits would never
        ·3· ·certain number of years and be eligible for         ·3· ·terminate?
        ·4· ·retirement to your health insurance?                ·4· · · ·A.· ·No.
        ·5· · · ·A.· ·Yes, ma'am.                                ·5· · · · · · · · · ·(Whereupon, Nichols Deposition
        ·6· · · ·Q.· ·Do you know of any requirements to be      ·6· · · · · · · · · · Exhibit No. 2 was remotely
        ·7· ·entitled to life insurance?                         ·7· · · · · · · · · · introduced and provided
        ·8· · · ·A.· ·I would think it would be about the        ·8· · · · · · · · · · electronically to the
        ·9· ·same, but I do not know.                            ·9· · · · · · · · · · reporter.)
        10· · · ·Q.· ·You mentioned that you selected a lump     10· ·BY MS. BATES:
        11· ·sum upon your death for your life insurance         11· · · ·Q.· ·I'm going to show you another document
        12· ·plan; is that correct?                              12· ·that's going to be marked Nichols Exhibit 2.
        13· · · ·A.· ·I didn't select it.· I think as a          13· ·It's the 2011 Summary Plan Description document,
        14· ·nonexempt that is what I received.                  14· ·and Ashley is going to pull it up on her screen
        15· · · ·Q.· ·So you don't remember having any option    15· ·so that you can see it too.
        16· ·to choose from?                                     16· · · ·A.· ·It was published in 2011?
        17· · · ·A.· ·When I retired, my pension -- I had an     17· · · ·Q.· ·Yes.· Can you see that document?
        18· ·option.· My husband retired from Citgo, so I        18· · · ·A.· ·Yes.
        19· ·told him I was not going to leave him any           19· · · ·Q.· ·And Ashley can scroll through it for
        20· ·benefits and told him not to leave me any           20· ·you, if you'd like to take a minute to look at
        21· ·benefits.· And that might have been the same        21· ·it.· You can tell her what you'd like to see.
        22· ·thing we did with the health insurance and the      22· · · · · · MR. STEMBER:· Why don't you direct her
        23· ·life insurance.· But I did name him on my life      23· ·to what you want her to look at.
        24· ·insurance.                                          24· · · · · · THE WITNESS:· I can tell you I do not


                                                     Page 35                                              Page 37
        ·1· · · ·Q.· ·So can you explain what that means     ·1· ·recognize it because -- and I'm not being ugly.
        ·2· ·then?                                               ·2· ·Normally things published in X year did not get
        ·3· · · ·A.· ·Okay.· I was employed.· He was             ·3· ·to us to send out until at least a year later.
        ·4· ·employed.· As a married employee, I could have      ·4· ·And I don't -- I would think that in 2011, if
        ·5· ·opted on my pension to leave X amount for my        ·5· ·this was published, it didn't get there to PPG
        ·6· ·spouse.· I did not choose that.· I don't think I    ·6· ·until after I retired because it has to be
        ·7· ·chose that for the life insurance either. I         ·7· ·printed and everything.
        ·8· ·don't think -- I don't know I had that option,      ·8· ·BY MS. BATES:
        ·9· ·I'm sorry.                                          ·9· · · ·Q.· ·And why do you think that?
        10· · · ·Q.· ·That's fine.                               10· · · ·A.· ·Because a lot of our publications were
        11· · · ·A.· ·I liked him fine -- I like him fine,       11· ·a little late in getting there.
        12· ·but I just wasn't leaving him...                    12· · · ·Q.· ·What kind of publications?
        13· · · ·Q.· ·Just what you can remember is fine.        13· · · ·A.· ·Well, I'm going to take a for instance,
        14· · · ·A.· ·Okay.                                      14· ·the union contracts.· You know, you finalize
        15· · · ·Q.· ·But you named him for your life            15· ·them on X date, and you receive them the next
        16· ·insurance paperwork?                                16· ·year.
        17· · · ·A.· ·Yeah, I was nice.                          17· · · ·Q.· ·So does Exhibit 2, the Summary Plan
        18· · · ·Q.· ·Did anyone at PPG ever tell you that       18· ·Description from 2011, look familiar to you at
        19· ·your life insurance benefits would change?          19· ·all?
        20· · · ·A.· ·I do not recall.· Why would they do        20· · · ·A.· ·Show me the title on the title page.
        21· ·that?                                               21· · · ·Q.· ·I think that's the top page right there
        22· · · ·Q.· ·Did anyone at PPG ever tell you that       22· ·where it says "Table of Contents."
        23· ·your life insurance benefits would never change?    23· · · ·A.· ·Y'all have a cover page?· I mean, the
        24· · · ·A.· ·I do not recall.                           24· ·table of contents, this table of contents right


                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com                                                        YVer1f




                                                       A-1162
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 105 of 301 PageID #:
                                     2561
                                  Louise Nichols
                                   July 02, 2020                       62 to 65
                                                      Page 62                                               Page 64
        ·1· · · ·Q.· ·What is it?                               ·1· ·a legal conclusion.
        ·2· · · ·A.· ·Well, it's a letter saying they sold      ·2· · · · · · You can answer.
        ·3· ·us.                                                ·3· · · · · · THE WITNESS:· Okay.· It's just saying
        ·4· · · ·Q.· ·So it states, "On July 19, 2012, PPG      ·4· ·the newly merged company will be responsible
        ·5· ·Industries announced that it has reached a         ·5· ·after 35 years of service.· Okay?
        ·6· ·definitive agreement with Georgia Gulf Corp., by   ·6· ·BY MS. BATES:
        ·7· ·which PPG will form a new company by separating    ·7· · · ·Q.· ·So what I was actually asking is if PPG
        ·8· ·its commodity chemicals business through a         ·8· ·did provide your benefits up until the merger
        ·9· ·spinoff or split off transaction and then          ·9· ·closed?
        10· ·immediately merging the business with Georgia      10· · · ·A.· ·They did.
        11· ·Gulf or a subsidiary of Georgia Gulf."             11· · · ·Q.· ·After the merger, do you know who
        12· · · · · · Is that right?                            12· ·provided your benefits?
        13· · · ·A.· ·Yes.                                      13· · · ·A.· ·I would -- Axiall until the Westlake
        14· · · ·Q.· ·And you mentioned earlier that the        14· ·Group bought them.
        15· ·outcome of that merger was Axiall Corporation;     15· · · ·Q.· ·The next paragraph says, "Under PPG's
        16· ·is that right?                                     16· ·agreement with Georgia Gulf, the newly merged
        17· · · ·A.· ·At the time of my retirement, they had    17· ·company will provide the same monthly pension
        18· ·not agreed upon a name.                            18· ·benefit that you have earned with PPG.· And
        19· · · ·Q.· ·So what did you know about this merger    19· ·their plan will provide those benefits under the
        20· ·at the time of your retirement?                    20· ·same terms and conditions as PPG's current
        21· · · ·A.· ·That we were being bought by Georgia      21· ·pension plan."
        22· ·Gulf.· The chemical commodities was being bought   22· · · · · · Did I read that correctly?
        23· ·by Georgia Gulf.· That's what I knew.              23· · · ·A.· ·Yes.
        24· · · ·Q.· ·The third paragraph of this letter        24· · · ·Q.· ·And in your opinion, what does that


                                                     Page 63                                                Page 65
        ·1· ·where it states "Prior to," it says, "Prior to  ·1· ·sentence mean?
        ·2· ·the closing of this transaction, PPG will          ·2· · · ·A.· ·It means that I'm being provided my
        ·3· ·continue to provide applicable pension and other   ·3· ·monthly pension.
        ·4· ·benefits to you.· Following the closing, the       ·4· · · ·Q.· ·Were you provided your monthly pension?
        ·5· ·newly merged company will be responsible for       ·5· · · ·A.· ·And still am.
        ·6· ·these benefits."                                   ·6· · · ·Q.· ·Is it the same as PPG's pension that
        ·7· · · · · · Did I read that correctly?                ·7· ·they provided you?
        ·8· · · ·A.· ·You did.                                  ·8· · · ·A.· ·Yes.
        ·9· · · ·Q.· ·What does that mean to you?               ·9· · · ·Q.· ·When you received this letter, did you
        10· · · · · · MR. STEMBER:· Object to the extent it     10· ·have any reason to doubt that Axiall wouldn't
        11· ·calls for a legal conclusion.                      11· ·continue providing the same benefits that PPG
        12· · · · · · You can provide your understanding, if    12· ·had?
        13· ·you have one.                                      13· · · ·A.· ·I had no reason to think that they
        14· · · · · · THE WITNESS:· I don't.                    14· ·wouldn't.
        15· ·BY MS. BATES:                                      15· · · ·Q.· ·In addition to your pension benefit,
        16· · · ·Q.· ·You don't know what that means?           16· ·did Axiall provide you with other benefits?
        17· · · ·A.· ·I don't have anything to say.· It means   17· · · ·A.· ·What do you mean by "benefits"?
        18· ·it will continue to provide applicable pension     18· · · ·Q.· ·Health insurance or life insurance?
        19· ·and other benefits to me.· Following the           19· · · ·A.· ·They had provided health insurance,
        20· ·closing, the newly merged company will be          20· ·yes.
        21· ·responsible for these benefits.                    21· · · ·Q.· ·Did Axiall also provide you with life
        22· · · ·Q.· ·So PPG provided your benefits until it    22· ·insurance benefits?
        23· ·merged; is that what happened?                     23· · · ·A.· ·They provided me with life insurance
        24· · · · · · MR. STEMBER:· Same objection, calls for   24· ·benefits until 2015.


                                               U.S. LEGAL SUPPORT
                                             www.uslegalsupport.com                                                     YVer1f




                                                      A-1163
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 106 of 301 PageID #:
                                     2562




                          EXHIBIT NN




                                      A-1164
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 107 of 301 PageID #:
                                     2563
                                 Bernadot Veillon
                                   July 13,Veillon
                                 Bernadot     2020                              ·
                                   July 13, 2020
    ·1· · · · · IN THE UNITED STATES DISTRICT COURT
    · · · · · FOR THE NORTHERN DISTRICT WEST VIRGINIA
    ·2

   ·3·   ·CHARLES W. BELLON,· · · · ·)
   · ·   ·ROBERT E. EAKIN, JUDY· · · )
   ·4·   ·GAY BURKE, LOUISE· · · · · )
   · ·   ·NICHOLS, WILTON G.· · · · ·)
   ·5·   ·WALLACE, BERNADOT F.· · · ·)
   · ·   ·VEILLON, BARBARA BROWN,· · )
   ·6·   ·and ROBERT E. WILLIAMS,· · )
   · ·   ·on behalf of themselves· · )
   ·7·   ·and others similarly· · · ·)
   · ·   ·situated,· · · · · · · · · )
   ·8·   · · · · · · · · · · · · · · )
   · ·   · · · · Plaintiffs,· · · · ·)
   ·9·   · · · · · · · · · · · · · · )
   · ·   · ·vs.· · · · · · · · · · · ) No. 5:18-CV-114
   10·   · · · · · · · · · · · · · · )
   · ·   ·THE PPG EMPLOYEE LIFE· · · )· CLASS ACTION
   11·   ·AND OTHER BENEFITS PLAN,· ·)
   · ·   ·PPG INDUSTRIES, INC.,· · · )
   12·   ·and the PPG PLAN· · · · · ·)
   · ·   ·ADMINISTRATOR,· · · · · · ·)
   13·   · · · · · · · · · · · · · · )
   · ·   · · · · Defendants.· · · · ·)
   14·   ·________________________· ·)

   15

   16· · · · · · · DEPOSITION OF BERNADOT VEILLON

   17· · · · · · · ·APPEARING REMOTELY FROM

   18· · · · · · · LAKE CHARLES, LOUISIANA

   19
   · ·   · · · · · · · · · July 13, 2020
   20
   · ·   · · · · · · · · · · 12:56 p.m.
   21
   · ·   ·REPORTED BY:
   22
   · ·   ·Vicki L. D'Antonio
   23·   ·IL CSR License No. 084-004344

   24· ·APPEARING REMOTELY FROM CHICAGO, ILLINOIS

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                      A-1165
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 108 of 301 PageID #:
                                     2564
                                 Bernadot Veillon
                                   July 13,Veillon
                                 Bernadot      2020                      2 to 5
                                   July
                                      Page 13,
                                           2   2020                         Page 4
        ·1·   ·REMOTE APPEARANCES:                                             ·1· · · · · · · · · · · ·I N D E X
        ·2                                                                     ·2· ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE
        · ·   · ·REPRESENTING THE PLAINTIFFS:                                  ·3· ·BERNADOT VEILLON
        ·3
                                                                               ·4· · · · ·Examination by Ms. Schumacher..........· ·6
        ·4·   ·   ·   ·   ·   MR. JAMES T. CARNEY
                                                                               ·5
        · ·   ·   ·   ·   ·   845 Northridge Drive
        ·5·   ·   ·   ·   ·   Pittsburgh, Pennsylvania 15216                   ·6· · · · · · · · · · E X H I B I T S
        · ·   ·   ·   ·   ·   (412) 657-0992                                   ·7
        ·6·   ·   ·   ·   ·   jtcarney10@comcast.net                           · · ·NUMBER· · · · · · · · · · · · · · · · · · · · PAGE
        ·7                                                                     ·8
        · ·   ·   ·   ·   ·   STEMBER COHN & DAVIDSON-WELLING, LLC, by         · · ·Veillon Deposition
        ·8·   ·   ·   ·   ·   MS. MAUREEN DAVIDSON-WELLING
                                                                               ·9
        · ·   ·   ·   ·   ·   425 First Avenue, 7th Floor
        ·9·   ·   ·   ·   ·   Pittsburgh, Pennsylvania 15219                   · · · · · Exhibit 1· · ·Summary of Retirement· · · · 19
        · ·   ·   ·   ·   ·   (412) 338-1445                                   10· · · · · · · · · · · Income and Benefits
        10·   ·   ·   ·   ·   mdw@stembercohn.com                              11· · · · Exhibit 2· · ·Retired Employees· · · · · · 24
        11                                                                     · · · · · · · · · · · · Health Care and Life
        · ·   ·   ·   ·   ·   LEWIS BRISBOIS BISGAARD & SMITH, LLP             12· · · · · · · · · · · Insurance Enrollment
        12·   ·   ·   ·   ·   MR. MICHAEL A. ADAMS
                                                                               · · · · · · · · · · · · and Change Form
        · ·   ·   ·   ·   ·   3054 Pennsylvania Avenue
                                                                               13
        13·   ·   ·   ·   ·   Weirton, West Virginia 26062
        · ·   ·   ·   ·   ·   (304) 491-4728                                   · · · · · Exhibit 3· · ·PPG Letter· · · · · · · · · ·28
        14·   ·   ·   ·   ·   michael.adams@lewisbrisbois.com                  14
        15                                                                     · · · · · Exhibit 4· · ·2/6/14 Axiall Letter· · · · ·31
        · ·   ·REPRESENTING THE DEFENDANTS:                                    15
        16                                                                     · · · · · Exhibit 5· · ·8/31/15 Axiall Letter· · · · 36
        17·   ·   ·   ·   ·   JENNER & BLOCK, LLP, by
                                                                               16
        · ·   ·   ·   ·   ·   MS. ALEXIS BATES
                                                                               · · · · · Exhibit 6· · ·Amended Complaint· · · · · · 47
        18·   ·   ·   ·   ·   MS. ASHLEY SCHUMACHER
        · ·   ·   ·   ·   ·   353 North Clark Street                           17
        19·   ·   ·   ·   ·   Suite 4500                                       18
        · ·   ·   ·   ·   ·   Chicago, Illinois· 60654                         19
        20·   ·   ·   ·   ·   (312) 222-9350                                   20
        · ·   ·   ·   ·   ·   abates@jenner.com                                21
        21·   ·   ·   ·   ·   aschumacher@jenner.com
                                                                               22
        22
        23                                                                     23
        24                                                                     24


                                                                      Page 3                                                         Page 5
        ·1· ·REPRESENTING THE DEFENDANTS:· (Continued)                         ·1· · · ·MS. REPORTER:· The attorneys participating in
        ·2                                                                     ·2· ·this deposition acknowledge that I am not
        ·3· · · · · LITTLER MENDELSON, by                                      ·3· ·physically present in the deposition room and
        · · · · · · MS. LINDSAY GAINER
                                                                               ·4· ·that I will be reporting this deposition
        ·4· · · · · 707 Virginia Street, East
                                                                               ·5· ·remotely, pursuant to Federal Rule of Civil
        · · · · · · Suite 1010
                                                                               ·6· ·Procedure 29.· They further acknowledge that, in
        ·5· · · · · Charleston, West Virginia 253001
        · · · · · · (304) 599-4651                                             ·7· ·lieu of an oath administered in person, the

        ·6· · · · · lgainer@littler.com                                        ·8· ·witness will verbally declare his/her testimony

        ·7                                                                     ·9· ·in this matter is under penalty of perjury.· The
        ·8                                                                     10· ·parties and their counsel consent to this
        ·9                                                                     11· ·arrangement and waive any objections to this
        10
                                                                               12· ·manner of reporting.
        11
                                                                               13· · · · · · Please indicate your agreement by
        12
                                                                               14· ·stating your name and your agreement on the
        13
                                                                               15· ·record.
        14
        15                                                                     16· · · ·MR. CARNEY:· Jim Carney for the plaintiff.    I

        16                                                                     17· ·agree.
        17                                                                     18· · · ·MS. SCHUMACHER:· Ashley Schumacher.· I agree.
        18                                                                     19· · · ·MS. BATES:· Alexis Bates.· I agree.
        19
                                                                               20· · · ·MS. GAINER:· Lindsay Gainer.· I agree.
        20
                                                                               21· · · ·MS. REPORTER:· Will the witness please
        21
                                                                               22· ·present her ID for verification?
        22
                                                                               23· · · · · · · · · ·(Witness presents government
        23
        24                                                                     24· · · · · · · · · · issued identification and

                                                           U.S. LEGAL SUPPORT
                                                         www.uslegalsupport.com
                                                           U.S. LEGAL SUPPORT
                                                         www.uslegalsupport.com                                                               YVer1f




                                                                     A-1166
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 109 of 301 PageID #:
                                     2565
                                 Bernadot Veillon
                                   July 13, 2020                       38 to 41
                                                        Page 38                                                Page 40
        ·1· ·a conversion option of his retiree life              ·1· ·reason."
        ·2· ·insurance benefit?                                   ·2· · · · · · Do you see that?
        ·3· · · ·A.· ·I don't know if he considered it.· He       ·3· · · ·A.· ·I do.
        ·4· ·didn't do it.                                        ·4· · · ·Q.· ·Did you discuss that language with your
        ·5· · · ·Q.· ·Did you have any conversations with him     ·5· ·husband at any point around receiving this in
        ·6· ·about potentially converting his life insurance      ·6· ·2014?
        ·7· ·benefit?                                             ·7· · · ·A.· ·No.
        ·8· · · ·A.· ·He made the comment that we needed to       ·8· · · ·Q.· ·Would you agree this is an Axiall
        ·9· ·look into it and see what it would cost, but he      ·9· ·document?
        10· ·wasn't happy that he would have to start buying      10· · · ·A.· ·Yes, it is.
        11· ·insurance when he was supposed to have it as         11· · · ·Q.· ·And it stated that Axiall reserves the
        12· ·part of his package when he retired.                 12· ·right to change or terminate any benefit at any
        13· · · ·Q.· ·Did your husband have any supplemental      13· ·time for any reason?
        14· ·life insurance?                                      14· · · ·MR. CARNEY:· Objection.· That's what it says.
        15· · · ·A.· ·After this we bought a policy on our        15· ·She certainly can answer that.
        16· ·own.                                                 16· ·BY MS. SCHUMACHER:
        17· · · ·Q.· ·Approximately, when did you buy the         17· · · ·Q.· ·I'll ask the question again.
        18· ·policy?                                              18· · · · · · So do you agree that this language
        19· · · ·A.· ·The end of September of 2015.               19· ·right here in this document is saying that
        20· · · ·Q.· ·And what was the policy amount?             20· ·Axiall reserves the right to change or terminate
        21· · · ·A.· ·$10,000.· We thought it may pay for a       21· ·any benefit plan at any time for any reason?
        22· ·funeral.· It didn't.                                 22· · · ·A.· ·That's what it says.
        23· · · ·Q.· ·And that 10,000 policy was not the one      23· · · ·Q.· ·And prior to your husband's retirement
        24· ·that's referred to, the Cigna policy that's          24· ·from PPG, going back a little bit, did your


                                                     Page 39                                              Page 41
        ·1· ·referred to for this conversion, correct?       ·1· ·husband ever tell you that he was told by his
        ·2· · · ·A.· ·No.· Correct.                               ·2· ·employers that his retiree benefits would never
        ·3· · · ·Q.· ·I'm going to go back to the February 5,     ·3· ·change?
        ·4· ·2014, Axiall letter and form.· I think that's        ·4· · · ·A.· ·He never told me that.
        ·5· ·Exhibit 3.                                           ·5· · · ·Q.· ·And did he ever tell you that he was
        ·6· · · ·MS. SCHUMACHER:· Alexis, can you put that        ·6· ·told by PPG that his retiree life insurance
        ·7· ·back, the second page of that back on the            ·7· ·would never terminate?
        ·8· ·screen?                                              ·8· · · ·A.· ·He did not tell me that.
        ·9· · · · · · That's the wrong document.· I want          ·9· · · ·MS. SCHUMACHER:· Let's take a ten-minute
        10· ·P3023.· Thanks.                                      10· ·break now.· We'll go off the record and come
        11· ·BY MS. SCHUMACHER:                                   11· ·back in about ten minutes.
        12· · · ·Q.· ·So this is the form that was attached       12· · · · · · · · · ·(Whereupon, a short break was
        13· ·to the February 6, 2014, letter that we reviewed     13· · · · · · · · · · taken.)
        14· ·previously, correct?                                 14· · · ·MS. SCHUMACHER:· We can go back on the
        15· · · ·A.· ·Correct.                                    15· ·record.
        16· · · ·Q.· ·So if you look down at the bottom of        16· ·BY MS. SCHUMACHER:
        17· ·the second page, in very tiny type -- I don't        17· · · ·Q.· ·Ms. Veillon, you had mentioned that, in
        18· ·know if you're able to see that.· We can blow it     18· ·2015, you and your husband purchased
        19· ·up.                                                  19· ·supplemental life insurance for him; is that
        20· · · · · · I can read it.· It states, "Please note     20· ·correct?
        21· ·that this form is only intended a high level         21· · · ·A.· ·Yes.
        22· ·summary of the retiree life insurance benefits.      22· · · ·Q.· ·And do you recall approximately how
        23· ·The company reserves the right to change or          23· ·much you paid into that policy prior to his
        24· ·terminate any benefit plan at any time for any       24· ·passing in 2017?


                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com                                                          YVer1f




                                                       A-1167
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 110 of 301 PageID #:
                                     2566
                                 Bernadot Veillon
                                   July 13, 2020                       54 to 57
                                                      Page 54                                               Page 56
        ·1· ·unilaterally removing all of these retirees from ·1· ·that someone at PPG did something wrong.
        ·2· ·the PPG plan, but I'm not sure I know what the       ·2· · · ·Q.· ·And do you know what that something
        ·3· ·PPG plan is.                                         ·3· ·wrong that PPG did is?
        ·4· · · ·Q.· ·Do you have any specific facts or bases     ·4· · · ·A.· ·There again that's only my personal
        ·5· ·to support the allegations in this count or          ·5· ·opinion.· I think they should not have
        ·6· ·claim?                                               ·6· ·terminated or sold off all the assets for the
        ·7· · · ·A.· ·No.· Just personal.                         ·7· ·retirees.
        ·8· · · ·Q.· ·And when you say "just personal" --         ·8· · · ·Q.· ·Anything else?
        ·9· · · ·A.· ·Opinion.                                    ·9· · · ·A.· ·That's enough.
        10· · · ·Q.· ·-- what do you mean?· Okay.· Your           10· · · ·Q.· ·And then I'm going to direct you to
        11· ·opinion?                                             11· ·Count V, which is on the top of page 17.· And
        12· · · ·A.· ·Yes.                                        12· ·this says, "Section 510 Violation,
        13· · · ·Q.· ·So if you go to the middle of page 15,      13· ·Discrimination PPG."· There's three paragraphs
        14· ·Count III, this is Failure to Furnish Documents.     14· ·of allegations, 79 to 81.· Take a minute to look
        15· ·You're not a part of this claim; is that             15· ·at that, and I'll ask the same questions as to
        16· ·correct?                                             16· ·what they mean to you.
        17· · · ·A.· ·No, I don't know anything about that.       17· · · ·A.· ·Okay.
        18· · · ·Q.· ·So then we can scroll down to Count IV,     18· · · ·Q.· ·What does Count V claim to be?
        19· ·which is starting at the bottom of 15.· This one     19· · · ·A.· ·Well, it appears that PPG did not sell
        20· ·is a little bit longer.· This is violation of        20· ·all the retirees to Axiall.· It says that they
        21· ·fiduciary duty, plan administrator and PPG.· The     21· ·included some that had retired from commodity
        22· ·allegations run from paragraph 72 through 78.        22· ·chemicals also.
        23· · · · · · Take the time that you need to look at      23· · · ·Q.· ·Are you aware of any former PPG
        24· ·that, and I'll ask you again what your               24· ·commodity chemicals employees that remained


                                                        Page 55                                                   Page 57
        ·1· ·understanding of this claim to be.                   ·1· ·under the PPG plan?
        ·2· · · ·A.· ·I don't know what ERISA or fiduciary        ·2· · · ·A.· ·Personally, no, I am not.
        ·3· ·is.· Okay.                                           ·3· · · ·Q.· ·Have you heard of any names of any
        ·4· · · ·Q.· ·Do you believe that PPG engaged in a        ·4· ·former PPG commodity chemicals employees that
        ·5· ·scheme to defraud your husband related to his        ·5· ·remained under the PPG plan?
        ·6· ·retiree life insurance benefits?                     ·6· · · ·A.· ·No.
        ·7· · · ·A.· ·Repeat that, please.                        ·7· · · ·Q.· ·And then I'll direct you to -- so at
        ·8· · · ·Q.· ·Yeah.· Do you believe that PPG engaged      ·8· ·the bottom of 17 and going on to 18, there's
        ·9· ·in a scheme to defraud your husband related to       ·9· ·Count VI, VII, and VIII.· Do you know if these
        10· ·his retiree life insurance benefits?                 10· ·counts apply to you in your group?
        11· · · ·A.· ·I have no idea about that.                  11· · · ·A.· ·Yes, it applies to me.· I'm a surviving
        12· · · ·Q.· ·Do you believe that PPG provided            12· ·spouse.· My husband passed away, and he had said
        13· ·misrepresentations to your husband regarding his     13· ·with his insurance from PPG, he should have been
        14· ·retiree life insurance benefits?                     14· ·able to provide for all of us whenever he passed
        15· · · ·A.· ·Well, when he retired it was still PPG.     15· ·away, and he didn't.
        16· ·I don't think they misrepresented anything at        16· · · ·Q.· ·So if Count VI you're saying does apply
        17· ·the time.· He had already been retired for nine      17· ·to you, what does Count VI claim to be a claim
        18· ·years when they became Georgia Gulf, Axiall,         18· ·for?
        19· ·whatever they called it.· I'm not sure that I        19· · · ·A.· ·Well, it says that they're supposed to
        20· ·can say whether they misrepresented anything or      20· ·provide lifetime income benefits.· Does that
        21· ·not.                                                 21· ·mean life insurance, or do you mean monthly
        22· · · ·Q.· ·What is your understanding of what          22· ·benefits?
        23· ·Count IV or Claim IV is alleging?                    23· · · ·Q.· ·I can't answer that.
        24· · · ·A.· ·That I suppose they are trying to say       24· · · ·A.· ·I get a monthly pension check.· It was


                                               U.S. LEGAL SUPPORT
                                             www.uslegalsupport.com                                                         YVer1f




                                                      A-1168
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 111 of 301 PageID #:
                                     2567




                          EXHIBIT OO




                                      A-1169
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 112 of 301 PageID #:
                                     2568
                                  Wilton Wallace
                                   July 13,
                                  Wilton      2020
                                          Wallace                               ·
                                   July 13, 2020
    ·1· · · · · ·IN THE UNITED STATES DISTRICT COURT
    · · · · · FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
    ·2
    · · ·CHARLES W. BELLON,· · · · · · )
    ·3· ·ROBERT E. EAKIN, JUDY GAY· · ·)
    · · ·BURKE, LOUISE NICHOLS,· · · · )
    ·4· ·WILTON G. WALLACE,· · · · · · )
    · · ·BERNADOT F. VEILLON,· · · · · )
    ·5· ·BARBARA BROWN, and· · · · · · )
    · · ·ROBERT E. WILLIAMS, on· · · · )
    ·6· ·behalf of themselves and· · · )
    · · ·others similarly situated,· · )
    ·7· · · · · · · · · · · · · · · · ·)
    · · · · · · · · Plaintiffs,· · · · )
    ·8· · · · · · · · · · · · · · · · ·)· ·No. 5:18-CV-114
    · · · · ·-vs-· · · · · · · · · · · )· · CLASS ACTION
    ·9· · · · · · · · · · · · · · · · ·)
    · · ·THE PPG EMPLOYEE LIFE AND· · ·)
    10· ·OTHER BENEFITS PLAN, PPG· · · )
    · · ·INDUSTRIES, INC., and the· · ·)
    11· ·PPG PLAN ADMINISTRATOR,· · · ·)
    · · · · · · · · · · · · · · · · · ·)
    12· · · · · · · Defendants.

   13

   14· · · · ·The remote discovery deposition of

   15· ·WILTON GEORGE WALLACE, called as a witness for

   16· ·examination, taken before MICHELLE M. YOHLER,

   17· ·Certified Shorthand Reporter for the State of

   18· ·Illinois, CSR No. 84-4531, appearing remotely in

   19· ·Will County, Illinois, on July 13, 2020, at

   20· ·7:58 a.m.

   21

   22

   23

   24

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                  U.S. LEGAL SUPPORT                            YVer1f




                                www.uslegalsupport.com                                   YVer1f




                                      A-1170
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 113 of 301 PageID #:
                                     2569
                                  Wilton Wallace
                                   July 13,
                                  Wilton        2020
                                             Wallace                     2 to 5
                                   July
                                      Page 13,
                                           2    2020                        Page 4
        ·1·   ·REMOTE APPEARANCES:                                          ·1· · · · · · · (Government identification of the witness
        ·2·   · · · ·MR. JAMES T. CARNEY
        · ·   · · · ·(845 Northridge Drive                                  ·2· · · · · · · was presented and verified.)
        ·3·   · · · ·Pittsburgh, Pennsylvania 15216                         ·3· · · · MS. REPORTER:· The attorneys participating
        · ·   · · · ·412.657.0992
        ·4·   · · · ·jtcarney10@comcast.net)                                ·4· ·in this deposition acknowledge that I am not
        ·5·   · · ·-and-
                                                                            ·5· ·physically present in the deposition room and
        ·6·   · · · ·STEMBER COHN & DAVIDSON-WELLING, LLC
        · ·   · · · ·BY:· MS. MAUREEN DAVIDSON-WELLING                      ·6· ·that I will be reporting this deposition
        ·7·   · · · ·(425 First Avenue, 7th Floor
                                                                            ·7· ·remotely pursuant to Federal Rule of Civil
        · ·   · · · ·Pittsburgh, Pennsylvania 15219
        ·8·   · · · ·412.338.1446                                           ·8· ·Procedure 29.
        · ·   · · · ·jstember@stembercohn.com)
        ·9·   · · · · · · Appeared on behalf of Plaintiffs;
                                                                            ·9· · · · · · · They further acknowledge that in lieu
        10                                                                  10· ·of an oath administered in person, the witness
        11
        · ·   ·   ·   · ·JENNER & BLOCK
                                                                            11· ·will verbally declare his testimony in this
        12·   ·   ·   · ·BY:· MS. ASHLEY M. SCHUMACHER                      12· ·matter is under penalty of perjury.
        · ·   ·   ·   · · · · MS. ALEXIS E. BATES
        13·   ·   ·   · ·(353 North Clark Street, Suite 4500                13· · · · · · · The parties and their counsel consent
        · ·   ·   ·   · ·Chicago, Illinois 60654                            14· ·to this arrangement and waive any objections to
        14·   ·   ·   · ·312.222.9350
        · ·   ·   ·   · ·aschumacher@jenner.com                             15· ·this manner of reporting.
        15·   ·   ·   · ·abates@jenner.com)                                 16· · · · · · · Please indicate your agreement by
        16·   ·   ·   ·-and-
        17·   ·   ·   · ·LITTLER MENDELSON                                  17· ·stating your name and your agreement on the
        · ·   ·   ·   · ·BY:· MS. LINDSAY M. GAINER                         18· ·record.
        18·   ·   ·   · ·(707 Virginia Street East, Suite 1010
        · ·   ·   ·   · ·Charleston, West Virginia 25301                    19· · · · MR. CARNEY:· James Carney, attorney for the
        19·   ·   ·   · ·304.599.4600
                                                                            20· ·plaintiffs.· I agree with the conditions under
        · ·   ·   ·   · ·lgainer@littler.com)
        20·   ·   ·   · · · · Appeared on behalf of Defendants;             21· ·which we are taking this deposition.
        21
                                                                            22· · · · MS. BATES:· Alexis Bates.· I agree.
        22
        23·   · · · · · · · · · · REPORTED BY:                              23· · · · MS. GAINER:· Lindsay Gainer.· I agree.
        · ·   · · · · · MICHELLE M. YOHLER, CSR, RMR, CRR
        24·   · · · · · · · Illinois CSR No. 84-4531.
                                                                            24· · · · MS. SCHUMACHER:· Ashley Schumacher. I

                                                                   Page 3                                                       Page 5
        ·1· · · · · · · · E X A M I N A T I O N S                           ·1· ·agree.
        ·2                                                                  ·2· · · · · · · (WHEREUPON, the witness was duly sworn.)
        ·3· ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE             ·3· · · · · · · · · WILTON GEORGE WALLACE,
        ·4· ·WILTON GEORGE WALLACE                                          ·4· ·called as a witness herein, having been first
        ·5· · · · By Ms. Bates..........................· · · 5             ·5· ·duly sworn, was examined and testified as
        ·6                                                                  ·6· ·follows:
        ·7                                                                  ·7· · · · · · · · · · · ·EXAMINATION
        ·8· · · · · · · · · · E X H I B I T S                               ·8· ·BY MS. BATES:
        ·9· ·WALLACE EXHIBITS· · · · · · · · · · · · · · · PAGE             ·9· · · · Q.· · Mr. Wallace, I want to introduce
        10· ·No. 2· · 1989 Summary Plan Description.....· · ·33             10· ·myself again.· My name is Alexis Bates, and I am
        11· ·No. 5· · Insurance Election Form...........· · ·54             11· ·a lawyer for the defendants in this case.
        12· ·No. 6· · Pension Payment Election Form.....· · ·58             12· · · · · · · Could I have you state your name for
        13· ·No. 7B· ·PPG Letter to Mr. Wallace.........· · ·63             13· ·the record, please.
        14· ·No. 8· · 10/02/12 Letter from Mr.                              14· · · · A.· · Wilton George Wallace.
        15· · · · · · Wallace to C. Jordan..............· · ·74             15· · · · Q.· · And I just want to thank you,
        16· ·No. 9· · 1/22/13 PPG Letter................· · ·78             16· ·Mr. Wallace, for doing this deposition by video
        17· ·No. 10· ·2/06/13 Axiall Letter.............· · ·68             17· ·today.· I know it's a little bit tricky, and I
        18· ·No. 11· ·8/31/15 Axiall Letter.............· · ·85             18· ·appreciate your patience --
        19· ·No. 12· ·1/01/15 Open Enrollment Change                        19· · · · A.· · If I don't understand a word, I'm not
        20· · · · · · Form..............................· · ·94             20· ·a -- I have some hearing loss so it's okay if I
        21· ·No. 15· ·5/14/18 Letter from Linda                             21· ·say, "Would you mind repeating that?"
        22· · · · · · Hearne............................· · ·99             22· · · · Q.· · Yes, actually, that would be great.
        23· ·No. 17· ·Amended Complaint.................· · 113             23· ·If you could let me know if you can't hear me or
        24                                                                  24· ·if you don't understand a question, just speak
                                                       U.S. LEGAL SUPPORT
                                                     www.uslegalsupport.com
                                                       U.S. LEGAL SUPPORT                                                           YVer1f




                                                     www.uslegalsupport.com                                                                  YVer1f




                                                                  A-1171
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 114 of 301 PageID #:
                                     2570
                                  Wilton Wallace
                                   July 13,
                                  Wilton       2020
                                            Wallace                    42 to 45
                                   July   13, 2020
                                    Page 42                                Page 44
        ·1· · · · Q.· · That you selected an option to           ·1· ·benefits?
        ·2· ·receive 50 percent of your life insurance and       ·2· · · · A.· · It's possible.· I'm just not
        ·3· ·have the rest be in lifetime spousal benefits?      ·3· ·100 percent sure.
        ·4· · · · A.· · Well, what I had the option to --        ·4· · · · Q.· · Did someone sit down and review it
        ·5· ·there were two options on the life insurance.       ·5· ·with you?
        ·6· ·One, you could take a lump sum payout.· I think     ·6· · · · A.· · Yes.· I -- there were people that
        ·7· ·that was Option B.                                  ·7· ·worked with us when we were retiring.· I got
        ·8· · · · · · · And then they had an Option A where      ·8· ·what I wanted, you know, with the papers that I
        ·9· ·you could accept a reduced amount.· As I recall,    ·9· ·filled out.· I don't know that I read closely if
        10· ·my final salary was somewhere in the $112,000       10· ·I saw this.· Maybe that's why I don't remember.
        11· ·range.· And so let me calculate that.· My --        11· · · · MS. BATES:· Ashley, could you scroll to
        12· · · · Q.· · We can get to the paperwork that has     12· ·Page 16 of the PDF.· It's PPG 18.· It will say
        13· ·your actual numbers.· We have a few of those        13· ·"Amendment of Retiree Life Insurance Plan."
        14· ·documents that you produced, but I'm just           14· ·BY MS. BATES:
        15· ·wondering --                                        15· · · · Q.· · Do you see in the right bottom corner
        16· · · · A.· · What I took --                           16· ·where it says, "Amendment of the Retiree Life
        17· · · · Q.· · -- look on the right side --             17· ·Insurance Plan," Mr. Wallace?
        18· · · · A.· · What I took was the spousal option,      18· · · · A.· · Yes.
        19· ·Option A.· Which paid me a reduced amount of        19· · · · Q.· · And it says underneath, "Although the
        20· ·insurance in exchange for 30 percent of my          20· ·company intends to continue the life insurance
        21· ·pension to be paid to my wife annually until she    21· ·plan indefinitely, it reserves the right to
        22· ·died if I predeceased her.                          22· ·modify or amend the provisions, terms,
        23· · · · Q.· · On the right side of Page 3 of           23· ·conditions and benefits of the policy for
        24· ·Exhibit 2, there's a paragraph that begins, "In     24· ·retirees who retire on or after September 1st,


                                                       Page 43                                                  Page 45
        ·1· ·lieu of the single sum payment, married             ·1· ·1984."
        ·2· ·employees may elect the retired employees' life     ·2· · · · · · · Do you see that?
        ·3· ·insurance surviving spouse benefit, a lifetime      ·3· · · · A.· · Yes, I see that.
        ·4· ·monthly income payable to an eligible spouse,       ·4· · · · Q.· · Were you aware of that language
        ·5· ·plus a single-sum payment equal to 25 percent of    ·5· ·around the time that you retired?
        ·6· ·the basic life insurance amount."                   ·6· · · · A.· · I don't recall having seen that.
        ·7· · · · · · · Do you see that?                         ·7· · · · Q.· · Did anyone ever tell you from PPG
        ·8· · · · A.· · Yes, that's the --                       ·8· ·that your benefits, including your life
        ·9· · · · Q.· · Is that roughly --                       ·9· ·insurance, would never change?
        10· · · · A.· · The --                                   10· · · · A.· · No one told me in an oral way, but I
        11· · · · Q.· · -- what you selected?                    11· ·feel that those annual review of benefits where
        12· · · · A.· · Yes, that's what I chose.                12· ·it was continually said that benefits are a part
        13· · · · Q.· · And below it it says, "There is no       13· ·of the compensation, it's certainly implied to
        14· ·cost to retired employees for life insurance        14· ·me in a written form that that was something
        15· ·coverage."                                          15· ·that would be forever.
        16· · · · · · · Do you see that?                         16· · · · · · · Because they -- a part of what was in
        17· · · · A.· · Yes.                                     17· ·those notes that the chairman of the board put
        18· · · · Q.· · And then it says below that that you     18· ·was that you should be aware that these benefits
        19· ·are eligible on the date of your retirement.        19· ·can be used to plan for you -- for your
        20· · · · · · · Do you see there?                        20· ·retirement.
        21· · · · A.· · Yes.                                     21· · · · · · · So I certainly took that as meaning
        22· · · · Q.· · Do you think that this summary plan      22· ·that it was always going to be there.· I took
        23· ·description was in the materials that you went      23· ·that -- I took that monthly payment for my wife
        24· ·through around your retirement to plan for your     24· ·if I died as a pension actually.· And when I
                                               U.S. LEGAL SUPPORT
                                             www.uslegalsupport.com
                                               U.S. LEGAL SUPPORT                                                       YVer1f




                                             www.uslegalsupport.com                                                              YVer1f




                                                       A-1172
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 115 of 301 PageID #:
                                     2571
                                  Wilton Wallace
                                   July 13,
                                  Wilton       2020
                                            Wallace                    46 to 49
                                   July   13, 2020
                                    Page 46                                Page 48
        ·1· ·retired, I don't recall anyone, you know,          ·1· · · · A.· · Yes.
        ·2· ·telling me or showing me that that could be        ·2· · · · Q.· · And do you currently receive any
        ·3· ·canceled.                                          ·3· ·other benefits?
        ·4· · · · Q.· · Do you currently receive your           ·4· · · · A.· · I get a nonqualified pension.
        ·5· ·pension?                                           ·5· · · · Q.· · So you have the qualified plan and a
        ·6· · · · A.· · Yes, I receive a pension, yes.          ·6· ·nonqualified pension, right?
        ·7· · · · Q.· · Do you know about how much you          ·7· · · · A.· · Correct.
        ·8· ·receive?                                           ·8· · · · Q.· · How much is the nonqualified pension?
        ·9· · · · A.· · Yes.                                    ·9· · · · A.· · It's close to $900 a month.
        10· · · · Q.· · How much is that?                       10· · · · Q.· · Do you receive Social Security?
        11· · · · A.· · It's around $2,400 a month for the      11· · · · A.· · Yes.
        12· ·qualified plan.                                    12· · · · Q.· · Do you know how much you get from
        13· · · · Q.· · Do you currently receive health         13· ·Social Security?
        14· ·insurance?                                         14· · · · A.· · Not exactly, but I think it's
        15· · · · A.· · No.· I receive a supplement payment     15· ·approximately $1,800 a month.· And that includes
        16· ·that started in -- I think --                      16· ·the Medicare that's taken out of that by direct
        17· · · · Q.· · When you --                             17· ·deposit.· Well --
        18· · · · A.· · -- it was in --                         18· · · · Q.· · Would you also --
        19· · · · Q.· · -- turned 65?                           19· · · · A.· · -- it would be more --
        20· · · · A.· · -- not sure what -- say what you said   20· · · · Q.· · -- Medicare --
        21· ·again.                                             21· · · · A.· · -- be more if I added the Medicare
        22· · · · Q.· · Did your supplemental health            22· ·payment to the 1,800.
        23· ·insurance start when you turned 65 and became      23· · · · · · · And then I also get $100 supplement
        24· ·eligible for Medicare?                             24· ·payment from Westlake Chemicals for me and for


                                                      Page 47                                               Page 49
        ·1· · · · A.· · I suppose it did.· You mean from PPG? ·1· ·my wife.· And that was as a result of some --
        ·2· · · · Q.· · Yes.                                    ·2· · · · Q.· · A legal settlement?
        ·3· · · · A.· · I suppose it did.· At some point PPG    ·3· · · · A.· · -- a settlement that occurred in --
        ·4· ·provided an Advantage plan, which, after -- I      ·4· ·let's see, I got a letter from Axiall in, I
        ·5· ·don't remember if I was -- you know, I don't       ·5· ·think it was, August the 31st, 2015, in which
        ·6· ·remember if I had that particular plan, but I      ·6· ·they indicated that they had made a settlement
        ·7· ·found out that MD Anderson Cancer Hospital over    ·7· ·of a class suit -- a class -- I guess it was
        ·8· ·in Houston did not take Advantage plans.           ·8· ·class action of hourly workers.
        ·9· · · · · · · So if at some point if I had the        ·9· · · · · · · And I don't know where that -- you
        10· ·Advantage plan -- and I think I did -- from PPG,   10· ·know, where that suit came from.
        11· ·I elected to buy a Blue Cross Blue Shield plan     11· · · · · · · But, anyway, as a part of that
        12· ·which was taken by MD Anderson.· And the reason    12· ·settlement, they indicated they were going to
        13· ·I did that was if I happened to get cancer --      13· ·provide $100 a month for supplemental payment of
        14· ·because a number of my friends who worked out at   14· ·health insurance for both the employee and the
        15· ·PPG did get cancer -- or if my wife got cancer,    15· ·spouse of Medicare eligible, I guess, retirees.
        16· ·I wanted to be able to go to the world class       16· · · · · · · And further down in that letter, it
        17· ·cancer center in Houston.· So I bought Blue        17· ·said in order to pay for these -- for this
        18· ·Cross Blue Shield.                                 18· ·supplement and provide, I think it was,
        19· · · · · · · And if I had the Advantage plan from    19· ·OneExchange to help with finding insurance or
        20· ·PPG, which I think I did for a while, I didn't     20· ·that sort of thing, that they could no longer
        21· ·use it or replaced it with the Blue Cross Blue     21· ·afford the retiree life insurance benefit and
        22· ·Shield that I paid for.                            22· ·that it would be canceled at the end of the year
        23· · · · Q.· · Do you currently get the Blue Cross     23· ·on December the 31st, 2015.
        24· ·Blue Shield health insurance?                      24· · · · · · · So that hundred -- that $200 a month
                                               U.S. LEGAL SUPPORT
                                             www.uslegalsupport.com
                                               U.S. LEGAL SUPPORT                                                      YVer1f




                                             www.uslegalsupport.com                                                             YVer1f




                                                       A-1173
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 116 of 301 PageID #:
                                     2572




                           EXHIBIT PP




                                      A-1174
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 117 of 301 PageID #:
                                     2573

  ROBERT WILLIAMS                                                July 02, 2020
    ROBERT WILLIAMS                                             July 02, 2020

                                                                       Page 1
   ·1·   · · · · ·IN THE UNITED STATES DISTRICT COURT
   · ·   · · · FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
   ·2
   · ·   ·CHARLES W. BELLON,· · · · · · )
   ·3·   ·ROBERT E. EAKIN, JUDY GAY· · ·)
   · ·   ·BURKE, LOUISE NICHOLS,· · · · )
   ·4·   ·WILTON G. WALLACE, BERNADOT· ·)
   · ·   ·F. VEILLON, BARBARA BROWN,· · )
   ·5·   ·and ROBERT E. WILLIAMS, on· · )
   · ·   ·behalf of themselves and· · · )
   ·6·   ·others similarly situated,· · )
   · ·   · · · · · · · · · · · · · · · ·)
   ·7·   · · · · · · Plaintiffs,· · · · )
   · ·   · · · · · · · · · · · · · · · ·)
   ·8·   · · ·-vs-· · · · · · · · · · · )· ·No. 5:18-CV-114
   · ·   · · · · · · · · · · · · · · · ·)· · CLASS ACTION
   ·9·   ·THE PPG EMPLOYEE LIFE AND· · ·)
   · ·   ·OTHER BENEFITS PLAN, PPG· · · )
   10·   ·INDUSTRIES, INC., and the· · ·)
   · ·   ·PPG PLAN ADMINISTRATOR,· · · ·)
   11·   · · · · · · · · · · · · · · · ·)
   · ·   · · · · · · Defendants.· · · · )
   12

   13

   14· · · · ·The remote discovery deposition of

   15· ·ROBERT EDWARD WILLIAMS, called as a witness for

   16· ·examination, taken before MICHELLE M. YOHLER,

   17· ·Certified Shorthand Reporter for the State of

   18· ·Illinois, CSR No. 84-4531, appearing remotely in

   19· ·Will County, Illinois, on July 2, 2020, at

   20· ·8:08 a.m.

   21

   22

   23

   24

                            U.S. Legal Support, Inc.
                                 (312) Support,
                           U.S. Legal  236-8352 Inc.
                                 (312) 236-8352


                                      A-1175
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 118 of 301 PageID #:
                                     2574

  ROBERT WILLIAMS                                                                                              July 02, 2020
    ROBERT WILLIAMS                                                                                           July 02, 2020

                                                               Page 2                                                      Page 4
   ·1·   ·REMOTE APPEARANCES:                                           ·1· · · · · · · · E X A M I N A T I O N S
   ·2
                                                                        ·2
   ·3·   ·   ·   ·   ·MR. JAMES T. CARNEY
   · ·   ·   ·   ·   ·(845 Northridge Drive                             ·3· ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE
   ·4·   ·   ·   ·   ·Pittsburgh, Pennsylvania 15216                    ·4· ·ROBERT EDWARD WILLIAMS
   · ·   ·   ·   ·   ·412.657.0992
   ·5·   ·   ·   ·   ·jtcarney10@comcast.net)                           ·5· · · · By Ms. Schumacher.....................· · · 7
   ·6                                                                   ·6
   · ·   · · ·-and-
   ·7                                                                   ·7
   ·8·   ·   ·   ·   ·STEMBER COHN & DAVIDSON-WELLING, LLC              ·8· · · · · · · · · · E X H I B I T S
   · ·   ·   ·   ·   ·BY:· MS. MAUREEN DAVIDSON-WELLING
   ·9·   ·   ·   ·   · · · MR. JOHN STEMBER                             ·9
   · ·   ·   ·   ·   ·(425 First Avenue, 7th Floor                      10· ·WILLIAMS EXHIBITS· · · · · · · · · · · · · · ·PAGE
   10·   ·   ·   ·   ·Pittsburgh, Pennsylvania 15219
                                                                        11· ·No. 1· · Notice of Deposition..............· · ·10
   · ·   ·   ·   ·   ·412.338.1446
   11·   ·   ·   ·   ·mdw@stembercohn.com                               12· ·No. 2· · 1989 Summary Plan Description.....· · ·47
   · ·   ·   ·   ·   ·jstember@stembercohn.com)
                                                                        13· ·No. 3· · 2005 Summary Plan Description.....· · ·66
   12
   13·   · · ·-and-                                                     14· ·No. 4· · 2011 Summary Plan Description.....· · ·76
   14                                                                   15· ·No. 5· · Summary of Retirement Income
   · ·   ·   ·   ·   ·LEWIS BRISBOIS BISGAARD & SMITH, LLP
   15·   ·   ·   ·   ·BY:· MR. MICHAEL A. ADAMS                         16· · · · · · and Benefits (Early Retirement
   · ·   ·   ·   ·   ·(3054 Pennsylvania Avenue                         17· · · · · · with Supplements) for Robert
   16·   ·   ·   ·   ·Weirton, West Virginia, 26062
   · ·   ·   ·   ·   ·309.491.4728                                      18· · · · · · Williams..........................· · ·82
   17·   ·   ·   ·   ·michael.adams@lewisbrisbois.com)                  19· ·No. 6· · First Amended Complaint...........· · 100
   · ·   ·   ·   ·   · · · Appeared on behalf of Plaintiffs;
   18                                                                   20· ·No. 7· · 7/19/2012 Letter from J. Craig
   19                                                                   21· · · · · · Jordan............................· · 107
   20
                                                                        22· ·No. 8· · 1/22/2013 Letter from J. Craig
   21
   22                                                                   23· · · · · · Jordan............................· · 111
   23                                                                   24· · · · · · · · · · · (Continued)
   24·   · · · · · · · · · · ·(Continued)


                                                               Page 3                                                      Page 5
   ·1·   ·REMOTE APPEARANCES:                                           ·1· · · · · · · · · · E X H I B I T S
   ·2                                                                   ·2
   ·3·   ·   ·   ·   ·JENNER & BLOCK
   · ·   ·   ·   ·   ·BY:· MS. ASHLEY M. SCHUMACHER                     ·3· ·WILLIAMS EXHIBITS· · · · · · · · · · · · · · ·PAGE
   ·4·   ·   ·   ·   · · · MS. ALEXIS E. BATES                          ·4· ·No. 9· · 12/17/2012 Letter from Robert
   · ·   ·   ·   ·   ·(353 North Clark Street, Suite 4500
                                                                        ·5· · · · · · Williams to Craig Jordan..........· · 113
   ·5·   ·   ·   ·   ·Chicago, Illinois 60654
   · ·   ·   ·   ·   ·312.222.9350                                      ·6· ·No. 10· ·2/22/2013 Letter from J. Craig
   ·6·   ·   ·   ·   ·aschumacher@jenner.com                            ·7· · · · · · Jordan............................· · 120
   · ·   ·   ·   ·   ·abates@jenner.com)
                                                                        ·8· ·No. 11· ·2/06/13 Letter from Axiall........· · 129
   ·7
   ·8·   · · ·-and-                                                     ·9· ·No. 12· ·8/31/2015 Letter from Axiall......· · 133
   ·9                                                                   10· ·No. 13· ·Open Enrollment Change Form.......· · 138
   · ·   ·   ·   ·   ·LITTLER MENDELSON
   10·   ·   ·   ·   ·BY:· MS. LINDSAY M. GAINER                        11· ·No. 14· ·10/29/2015 Letter from Axiall
   · ·   ·   ·   ·   ·(707 Virginia Street East, Suite 1010             12· · · · · · to Robert Williams................· · 140
   11·   ·   ·   ·   ·Charleston, West Virginia 25301
                                                                        13· ·No. 15· ·Initial Complaint with Exhibits...· · 141
   · ·   ·   ·   ·   ·304.599.4600
   12·   ·   ·   ·   ·lgainer@littler.com)                              14
   · ·   ·   ·   ·   · · · Appeared on behalf of Defendants;            15
   13
                                                                        16
   14
   15                                                                   17
   16                                                                   18
   17
   18                                                                   19
   19                                                                   20
   20
                                                                        21
   21
   22                                                                   22
   23·   · · · · · · · · · · REPORTED BY:                               23
   · ·   · · · · · MICHELLE M. YOHLER, CSR, RMR, CRR
                                                                        24
   24·   · · · · · · · Illinois CSR No. 84-4531.

                                                  U.S. Legal Support, Inc.
                                                       (312) Support,
                                                 U.S. Legal  236-8352 Inc.
                                                       (312) 236-8352                                                               YVer1f




                                                                 A-1176
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 119 of 301 PageID #:
                                     2575

  ROBERT WILLIAMS                                                                                July 02, 2020


                                                   Page 42                                                   Page 44
   ·1·   ·convenient in your question?                       ·1·   ·talked to him the day before yesterday, but he
   ·2·   · · · MS. SCHUMACHER:· That sounds great.· I have   ·2·   ·just died yesterday."
   ·3·   ·a few more questions and then I'll be at a         ·3·   · · · · · · So I never did get into the history
   ·4·   ·natural breaking point.                            ·4·   ·of that program that I could have gotten if I
   ·5·   · · · MR. CARNEY:· Great.                           ·5·   ·had pushed for it.
   ·6·   ·BY MS. SCHUMACHER:                                 ·6·   ·BY MS. SCHUMACHER:
   ·7·   · · · Q.· · So going back to this retiree life      ·7·   · · · Q.· · And when you spoke to Ed Howes in
   ·8·   ·insurance benefit, do you understand that you      ·8·   ·this -- around the '70s, did he ever tell you
   ·9·   ·are entitled to this retiree life insurance        ·9·   ·that the retiree life insurance benefit would
   10·   ·coverage because you were employed at PPG?         10·   ·never be changed?
   11·   · · · A.· · Yes.· I was employed as a salaried      11·   · · · A.· · The subject did not come up.· I guess
   12·   ·exempt person.· I think that is the reason         12·   ·the answer to that is no.· I think, you know,
   13·   ·that -- I think that was the cutoff, you had to    13·   ·when PPG established a benefit, it was -- it was
   14·   ·be an exempt employee to qualify for the           14·   ·there for the duration.· I don't recall ever
   15·   ·program.                                           15·   ·any -- anything going out -- takeaways from the
   16·   · · · Q.· · And you understand that this was a      16·   ·salary group didn't exist as far as I'm
   17·   ·benefit offered by PPG to its employees but not    17·   ·concerned.
   18·   ·something that was required to offer, correct?     18·   · · · Q.· · And did anybody else at PPG ever tell
   19·   · · · MR. CARNEY:· Again, I'll object to the        19·   ·you that the retiree life insurance benefit
   20·   ·extent it calls for a legal conclusion, but he     20·   ·would never be changed?
   21·   ·should go ahead and answer to the best of his      21·   · · · A.· · No.
   22·   ·understanding.                                     22·   · · · Q.· · And then when you spoke with Ed --
   23·   ·BY THE WITNESS:                                    23·   · · · A.· · (Unintelligible.)
   24·   · · · A.· · We never really got into the            24·   · · · Q.· · I'm sorry?

                                                   Page 43                                                   Page 45
   ·1·   ·question, just to be honest with you.· What --     ·1·   · · · A.· · Subject never came up.
   ·2·   ·it was made known to me that I had qualified as    ·2·   · · · Q.· · Okay.· And when you spoke with Ed
   ·3·   ·a member of the plan.· And I put it in the back    ·3·   ·Howes in the '70s, did he ever tell you that the
   ·4·   ·of my mind really -- I really, really didn't --    ·4·   ·retiree life insurance benefit would never be
   ·5·   ·I looked at the paperwork that I got when I        ·5·   ·terminated?
   ·6·   ·retired, had a discussion with my wife, put it     ·6·   · · · A.· · That was not the nature of the
   ·7·   ·away, and really didn't spend any time on it.      ·7·   ·conversation, but the answer is, no, he never
   ·8·   · · · · · · I knew it was where -- it's still       ·8·   ·said.· What he told me about was the benefit.
   ·9·   ·there.· That benefit is still there for other      ·9·   ·And my experience with the company was that
   10·   ·PPG people.· And when it was established, you      10·   ·benefit was going to be there.
   11·   ·know, I tried to find Ed Howes because I           11·   · · · Q.· · And did anybody --
   12·   ·really -- when he talked to me about the program   12·   · · · A.· · Excuse me.· Go ahead.
   13·   ·and it was brand new to me and excited me as a     13·   · · · Q.· · Did anybody at the company ever tell
   14·   ·very worthwhile benefit potentially for my wife,   14·   ·you that the retiree life insurance benefit
   15·   ·I didn't ask any questions about history or        15·   ·would never be terminated?
   16·   ·anything like that.                                16·   · · · A.· · No.
   17·   · · · · · · But when this whole program that        17·   · · · Q.· · And did you receive any other retiree
   18·   ·we're involved in, this lawsuit, came up, I        18·   ·benefit due to your tenure at PPG, such as
   19·   ·tried to find Ed Howes.· It took a long time.      19·   ·health care?
   20·   ·He and his wife had separated and he ended up      20·   · · · A.· · Well, of course we received health
   21·   ·with another woman for 20 years.                   21·   ·care until we were sold.· So it was after I -- I
   22·   · · · · · · I finally got her on the phone and I    22·   ·had retired -- I had the PPG medical benefits
   23·   ·said, "I'd really like to talk to Ed."             23·   ·until the business was sold to Axiall.
   24·   · · · · · · And she says, "Well, you could have     24·   · · · Q.· · And --



                                        U.S. Legal Support, Inc.
                                             (312) 236-8352                                                            YVer1f




                                                       A-1177
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 120 of 301 PageID #:
                                     2576

  ROBERT WILLIAMS                                                                               July 02, 2020
    ROBERT WILLIAMS                                                                            July 02, 2020

                                                   Page 70                                                   Page 72
   ·1·   ·states --                                          ·1·   ·as such applies to participants, whether the
   ·2·   · · · MR. CARNEY:· Excuse me.· We haven't gotten    ·2·   ·participants are active or retired at the time
   ·3·   ·there yet.                                         ·3·   ·such changes are made, and the right to change
   ·4·   ·BY THE WITNESS:                                    ·4·   ·the contributions of active and/or retired
   ·5·   · · · A.· · I see it.                               ·5·   ·participants and their dependents."
   ·6·   ·BY MS. SCHUMACHER:                                 ·6·   · · · · · · Do you see that language?
   ·7·   · · · Q.· · Let me know when you're ready.          ·7·   · · · A.· · Yes, ma'am.
   ·8·   · · · A.· · I see that, yes.                        ·8·   · · · Q.· · And, again, would you agree that this
   ·9·   · · · Q.· · So this states, "PPG reserves the       ·9·   ·document states that PPG may modify or amend the
   10·   ·right to amend, modify, or terminate these         10·   ·retiree life insurance benefits provided at any
   11·   ·benefits at any time and for any reason."          11·   ·time?
   12·   · · · · · · Do you see that?                        12·   · · · MR. CARNEY:· Same objection.· That's a
   13·   · · · A.· · Mm-hm.· That's what it says.            13·   ·legal conclusion.· But he can say that it says
   14·   · · · Q.· · And would you agree based on this       14·   ·what it says.
   15·   ·language that PPG was able to amend or modify      15·   ·BY THE WITNESS:
   16·   ·the retiree life insurance benefit at any time?    16·   · · · A.· · I would agree with Jim's comment.
   17·   · · · MR. CARNEY:· Object.· Calling for a legal     17·   ·BY MS. SCHUMACHER:
   18·   ·conclusion, but he can say it says what it says.   18·   · · · Q.· · But you would agree that -- so I'm
   19·   ·BY THE WITNESS:                                    19·   ·not asking you to agree with Jim's comment.· My
   20·   · · · A.· · That's what it says.· I've never seen   20·   ·question is, would you agree that the document
   21·   ·this document, but that is what it says.           21·   ·states that PPG may modify or amend the retiree
   22·   ·BY MS. SCHUMACHER:                                 22·   ·life insurance benefits provided at any time?
   23·   · · · Q.· · And would you also agree that it        23·   · · · A.· · That is what it says.
   24·   ·states that PPG is able to terminate the retiree   24·   · · · Q.· · And would you also agree that this

                                                   Page 71                                                   Page 73
   ·1·   ·life insurance benefit at any time for any         ·1·   ·document states that PPG may terminate the
   ·2·   ·reason?                                            ·2·   ·retiree life insurance benefits at any time?
   ·3·   · · · MR. CARNEY:· Same objection.· He can say it   ·3·   · · · A.· · That's what it says.
   ·4·   ·says what it says.                                 ·4·   · · · Q.· · And then one more section of this
   ·5·   ·BY THE WITNESS:                                    ·5·   ·document.· If you could just turn to -- we'll
   ·6·   · · · A.· · That's what it says.                    ·6·   ·direct you to Page PPG 139, which is Page 106.
   ·7·   ·BY MS. SCHUMACHER:                                 ·7·   · · · · · · And, again, there's a section
   ·8·   · · · Q.· · And then we're going to go back to --   ·8·   ·"Reservation of Right to Change."
   ·9·   ·sorry to jump around, but we're going to go back   ·9·   · · · · · · Do you see where I am?
   10·   ·to PPG 138, which is Page 105 of this document.    10·   · · · A.· · Yes.
   11·   · · · · · · And up at the top on the left-hand      11·   · · · Q.· · And I'll read this again.· It says,
   12·   ·side it says, "Notice to Plan Participants."       12·   ·"PPG expressly reserves the right to amend,
   13·   · · · · · · Do you see that?                        13·   ·modify, or terminate these benefit programs at
   14·   · · · A.· · Yes, ma'am.                             14·   ·any time and for any reason.
   15·   · · · Q.· · And I'll read the first sentence.· It   15·   · · · · · · "PPG further expressly reserves the
   16·   ·says, "The company plans to continue the           16·   ·right to terminate the participation in the
   17·   ·benefits described herein for active employees     17·   ·plans of any subsidiary and/or affiliate of PPG
   18·   ·and retired employees and their dependents."       18·   ·Industries, Inc.· PPG may delegate the power to
   19·   · · · · · · Do you see that?                        19·   ·amend, modify, or terminate the plans to any
   20·   · · · A.· · Yes, ma'am.                             20·   ·person or committee."
   21·   · · · Q.· · And then about the fifth line down,     21·   · · · A.· · That is what it says.· And what was
   22·   ·it says, "However, the company reserves the        22·   ·the date of this document?· I've forgotten.
   23·   ·right to modify, amend, or terminate any benefit   23·   · · · Q.· · Yes, if you -- we can direct you back
   24·   ·plan or part of a benefit plan described herein    24·   ·to Page PPG 33.

                                         U.S. Legal Support, Inc.
                                              (312) Support,
                                        U.S. Legal  236-8352 Inc.
                                              (312) 236-8352                                                           YVer1f




                                                       A-1178
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 121 of 301 PageID #:
                                     2577

  ROBERT WILLIAMS                                                                               July 02, 2020
    ROBERT WILLIAMS                                                                            July 02, 2020

                                                   Page 74                                                   Page 76
   ·1·   · · · · · · This is dated November 1, 2005.· Do     ·1·   · · · · · · (WHEREUPON, Williams Exhibit No. 4 was
   ·2·   ·you see that there?· We're getting you there       ·2·   · · · · · · presented to the witness.)
   ·3·   ·now.                                               ·3·   ·BY MS. SCHUMACHER:
   ·4·   · · · A.· · See, I was already retired.· I'm not    ·4·   · · · Q.· · She'll scroll this -- Ms. Bates will
   ·5·   ·trying to be a wiseacre here.· You're doing a      ·5·   ·scroll through this document.· Let me know if
   ·6·   ·nice job.· But I've never seen that document.      ·6·   ·you've ever seen this document.
   ·7·   ·It says what it says.· But in my day, I got a      ·7·   · · · A.· · I have not.
   ·8·   ·one-page explanation, period.                      ·8·   · · · Q.· · So we can -- I'm going to -- we can
   ·9·   · · · · · · And PPG has followed through on the     ·9·   ·stop right here at this page, PPG 145.
   10·   ·decisions I made and communicated with that        10·   · · · · · · And it says at the top, "The
   11·   ·one-page document.· So --                          11·   ·following is a summary of certain welfare
   12·   · · · Q.· · I understand.                           12·   ·benefits to which you're entitled as an active
   13·   · · · A.· · Yeah, okay.                             13·   ·PPG Industries salaried employee."
   14·   · · · Q.· · So going back to the language on        14·   · · · · · · I will represent to you that this
   15·   ·PPG 139.· Again, it's going to be the same         15·   ·document was from 2011.· There's not a date on
   16·   ·questions, but would you agree that that           16·   ·here.
   17·   ·language -- and we'll get you back there now --    17·   · · · · · · Would you agree that this document
   18·   ·permits PPG to amend, modify, or terminate any     18·   ·looks, you know, similar to the other documents
   19·   ·benefits explained in this booklet, including      19·   ·that you just reviewed, the summary plan
   20·   ·retiree life insurance benefits?                   20·   ·descriptions?
   21·   · · · A.· · Yes, ma'am, I see that.                 21·   · · · A.· · Yes.· And the date that corresponds,
   22·   · · · Q.· · Okay.· We are going to move on.         22·   ·I've been retired 10 or 11 years by that time.
   23·   · · · MR. CARNEY:· Can you hear me?                 23·   · · · Q.· · Correct.
   24·   · · · MS. SCHUMACHER:· I can.                       24·   · · · A.· · Okay.

                                                   Page 75                                                   Page 77
   ·1·   · · · MR. CARNEY:· I'm getting a signal saying,     ·1·   · · · Q.· · And then we'll move quickly through
   ·2·   ·leave meeting, can't connect to our server. I      ·2·   ·this.· Let's go to Page PPG 223.· And on this
   ·3·   ·have the deposition of Robert Williams.· Why       ·3·   ·page you can see at the top, "Retiree Life
   ·4·   ·don't we just continue to go on.                   ·4·   ·Insurance."
   ·5·   · · · · · · If you're reading documents, I can      ·5·   · · · · · · Do you see that?
   ·6·   ·follow what you're reading and -- rather than      ·6·   · · · A.· · Yes, ma'am.
   ·7·   ·trying to fiddle around with the technological     ·7·   · · · Q.· · And then towards the bottom of this
   ·8·   ·side.                                              ·8·   ·page it says, "Retired Employees' Life Insurance
   ·9·   · · · · · · Are you with me?                        ·9·   ·Surviving Spouse Benefit."
   10·   · · · MS. SCHUMACHER:· Did you say you're going     10·   · · · MS. SCHUMACHER:· Ms. Bates, if you'll
   11·   ·to continue on representing Mr. Williams via the   11·   ·scroll down a little bit.
   12·   ·phone?                                             12·   ·BY THE WITNESS:
   13·   · · · MR. CARNEY:· Yeah.· If we hit a problem,      13·   · · · A.· · I see that.
   14·   ·we'll have to do something, but right now, why     14·   ·BY MS. SCHUMACHER:
   15·   ·don't we see if we can work our way forward.       15·   · · · Q.· · And would you agree -- you can take a
   16·   · · · MS. SCHUMACHER:· Let me know if you have      16·   ·moment to read that section at the bottom.
   17·   ·any issues and we'll keep moving on.· Yeah.        17·   ·Would you agree that this is consistent with
   18·   ·BY MS. SCHUMACHER:                                 18·   ·your understanding of the benefit that you
   19·   · · · Q.· · I'm going to show you another           19·   ·elected, the surviving spouse benefit --
   20·   ·exhibit, which is PPG 144.· This is a similar      20·   · · · A.· · Yes.
   21·   ·document to the one I have just shown you.· And    21·   · · · Q.· · -- prior to your retirement?
   22·   ·Ms. Bates will share that to your screen           22·   · · · · · · Okay.· And then we can move to --
   23·   ·shortly.                                           23·   ·we'll go back to the first page of the document.
   24                                                        24·   ·It's PPG 145.

                                         U.S. Legal Support, Inc.
                                              (312) Support,
                                        U.S. Legal  236-8352 Inc.
                                              (312) 236-8352                                                            YVer1f




                                                       A-1179
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 122 of 301 PageID #:
                                     2578

  ROBERT WILLIAMS                                                                                 July 02, 2020


                                                  Page 110                                                   Page 112
   ·1·   ·2015 also?                                          ·1·   ·with retiree income pension and retiree -- and
   ·2·   · · · A.· · Yes.                                     ·2·   ·the retiree life insurance benefits in 2013,
   ·3·   · · · Q.· · And then it says, the next paragraph,    ·3·   ·2014, and 2015?
   ·4·   ·"Under PPG's agreement with Georgia Gulf, the       ·4·   · · · A.· · Yes.
   ·5·   ·newly merged company will provide the same          ·5·   · · · Q.· · So were these the letters that you
   ·6·   ·monthly pension benefit that you've earned with     ·6·   ·referred to that you recall receiving from PPG
   ·7·   ·PPG and their plan will provide those benefits      ·7·   ·regarding the merger?
   ·8·   ·under the same terms and conditions as PPG's        ·8·   · · · A.· · That's my recollection.
   ·9·   ·current pension plans."                             ·9·   · · · Q.· · Do you recall receiving any other
   10·   · · · A.· · Yes.                                     10·   ·communication from PPG prior to -- prior to the
   11·   · · · Q.· · Is that consistent with what happened    11·   ·formation of Axiall?
   12·   ·to you for 2013 through 2015?                       12·   · · · A.· · Well, yes, because I objected to
   13·   · · · A.· · Yes.                                     13·   ·being included in the group.· And I did get a
   14·   · · · Q.· · The newly merged company Axiall          14·   ·response, not a satisfactory response, but I got
   15·   ·provided the same pension and retiree life          15·   ·a response from PPG which turned down my
   16·   ·insurance benefits that you had been provided as    16·   ·request.· So that's around somewhere.
   17·   ·a PPG retiree?                                      17·   · · · Q.· · Okay.· We can move to that.
   18·   · · · A.· · They did.                                18·   · · · MS. SCHUMACHER:· Can I ask for a
   19·   · · · Q.· · Okay --                                  19·   ·five-minute break on my end, please?
   20·   · · · A.· · They eliminated medical the year         20·   · · · · · · (WHEREUPON, a recess was had.)
   21·   ·before, and then at the end of '15, they            21·   ·BY MS. SCHUMACHER:
   22·   ·eliminated the life insurance.                      22·   · · · Q.· · So, Mr. Williams, I believe you
   23·   · · · Q.· · I'm going to mark as Williams            23·   ·stated that you understood that the commodity
   24·   ·Deposition Exhibit 8 a similar letter, which is     24·   ·chemicals employees of PPG were merged -- were

                                                  Page 111                                                   Page 113
   ·1·   ·plaintiffs' production.· So it starts with Bates    ·1·   ·the employees merged into Axiall; is that
   ·2·   ·number P 2893.                                      ·2·   ·correct?
   ·3·   · · · MR. CARNEY:· 2893?                             ·3·   · · · A.· · Well, many -- many were merged.· You
   ·4·   · · · MS. SCHUMACHER:· That's correct.               ·4·   ·know, I don't know the number.· But generally
   ·5·   · · · MR. CARNEY:· I will get it.                    ·5·   ·speaking, yes, that's what happened.
   ·6·   · · · · · · (WHEREUPON, Williams Exhibit No. 8 was   ·6·   · · · Q.· · So the commodity chemicals business
   ·7·   · · · · · · presented to the witness.)               ·7·   ·was the business that was merged to form Axiall,
   ·8·   ·BY MS. SCHUMACHER:                                  ·8·   ·correct?
   ·9·   · · · Q.· · So, Mr. Williams, take some time to      ·9·   · · · A.· · Right.
   10·   ·look at this.· This letter is dated January 22,     10·   · · · Q.· · And do you understand that the
   11·   ·2013.· It's similar to the previous letter I had    11·   ·noncommodity chemicals PPG employees remained at
   12·   ·shown you.                                          12·   ·PPG, correct?
   13·   · · · · · · Do you recall receiving this letter?     13·   · · · A.· · Yes.
   14·   · · · A.· · I probably did.                          14·   · · · Q.· · And so they remained part of PPG's
   15·   · · · Q.· · And if you go down to the third          15·   ·plan?
   16·   ·paragraph, it says, "PPG has continued to           16·   · · · A.· · Yes.
   17·   ·provide applicable pension and other benefits to    17·   · · · Q.· · So I will mark as Exhibit -- Williams
   18·   ·you and will continue to do so through the          18·   ·Deposition Exhibit Number 9, plaintiffs'
   19·   ·closing.· Following the closing, Axiall will be     19·   ·production Bates stamp P 2898.
   20·   ·responsible for these benefits."                    20·   · · · MR. CARNEY:· 2898?
   21·   · · · · · · Do you see that?                         21·   · · · MS. SCHUMACHER:· Correct.
   22·   · · · A.· · Yes, ma'am.                              22·   · · · · · · (WHEREUPON, Williams Exhibit No. 9 was
   23·   · · · Q.· · And do you agree that Axiall             23·   · · · · · · presented to the witness.)
   24·   ·undertook the responsibility and provided you       24·   · · · MR. CARNEY:· I have it.



                                        U.S. Legal Support, Inc.
                                             (312) 236-8352                                                              YVer1f




                                                       A-1180
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 123 of 301 PageID #:
                                     2579




                          EXHIBIT QQ




                                      A-1181
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 124 of 301 PageID #:
                                     2580




                                      A-1182
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 125 of 301 PageID #:
                                     2581




                                      A-1183
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 126 of 301 PageID #:
                                     2582




                                                                      P002818
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 127 of 301 PageID #:
                                     2583




                          EXHIBIT RR




                                      A-1185
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 128 of 301 PageID #:
                                     2584




                                      A-1186
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 129 of 301 PageID #:
                                     2585




                           EXHIBIT SS




                                      A-1187
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 130 of 301 PageID #:
                                     2586




                                      A-1188
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 131 of 301 PageID #:
                                     2587




                                      A-1189
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 132 of 301 PageID #:
                                     2588




                           EXHIBIT TT




                                      A-1190
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 133 of 301 PageID #:
                                     2589



       total rewards


      Your benefits                                                                                               At the intersection
                                                                                                                    of life, work. you


        IMPORTANT INFORMATION CONCERNING YOUR CIGNA RETIREE LIFE INSURANCE BENEFITS

       October 29, 2015

       Charles Bellon                                                          Non-Union retirees with life
       3648 Gray Market Dr                                                       insurance terminating
       Lake Charles, LA 70605                                                            12/31/2015



        Dear Charles:

       Axiall Corporation has informed Cigna that your group insurance benefit eligibility will terminate effective
       January 1, 2016. As a result, you are no longer eligible for the group insurance benefits shown below. This
       notice is being sent to you to provide the necessary coverage information you'll need if you want to maintain
       your coverage directly with the insurance company. A brochure is included to explain the options available to
       you in more detail along with the costs. Please review this brochure carefully.

       SPECIAL NOTE FOR PERSONS WHO HAVE ASSIGNED OWNERSHIP OF THEIR COVERAGE:
       Please provide this information packet to the owner of your coverage. If you have assigned ownership of the
       coverage, it is the owner of the coverage, and not you, who has the right to elect to maintain t he coverage with
       the insurance company.

       The following pages present a listing of the insurance coverage you had under the group plan(s) shown below
       and your options available to maintain your coverage.

        BASIC LIFE INSURANCE PLAN

       Current Coverages                                          Conversion Option
       Retiree Basic Life:                  $27,600               Lesser of your current coverage or $10,000
                                      plus Monthly Survivor
                                     Income Benefit to spouse

        Employer Name:                 Axiall Corporations

        Policy Number:                    FLX-965594

       Class Number:                          5

       Coverage End Date:                 12/31/2015



       a References to "Axiall Corporation" or "Axiall" include Eagle US 2 LLC, a wholly-owned subsidiary of Axiall
       Corporation and the sponsor of the retiree benefit plans in which you participate.




                                                                                                  Bellon-AXOO 1002
                                                                                                           P002488


                                                         A-1191
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 134 of 301 PageID #:
                                     2590



    LIFE INSURANCE CONVERSION

    If you are interested in maintaining your coverage(s), you must return your application(s) to the NEBCO
    address listed in the brochure within 62 days of your coverage termination date or within 31 days of the date
    of this letter, whichever is later, but in no event will an application be accepted beyond 105 days from your
    coverage termination date. When submitting your application(s) to the NEBCO mailing address listed in the
    brochure, include a copy of this letter with each application and any required premium or administrative fee,
    if applicable.

    If you are interested in converting your term life insurance to an individual whole life policy with the insurance
    company, please complete the application provided in the enclosed brochure titled: Conversion of Group Life
    Insurance to an Individual Policy. Copies of the application are acceptable and can be made from the enclosed
    brochure. The rates are higher than those you had under the group plan but they do not increase as you grow
    older. The brochure provides a rate chart and instructions to calculate the cost of the insurance. There is an
    annual policy administration fee which is not included in the rate chart. Your initial premium payment must be
    submitted with your application(s).

    The enclosed brochures explain the options available to you in more detail along with the costs. Please review
    them carefully.

    If you have questions or need assistance, please call NEBCO, the administrator, at 1-800-423-1282, Option 2.


    Sincerely,

    Axiall Corporate Benefits

    Enclosure




    This letter addresses only life benefits you will be losing for which you have a conversion or continuation option
    from a Cigna company. For information regarding other benefits, please contact Axiall Corporate Benefits at
    AxiallCorporateBenefits@axiall.com or call us at 770-351-4119.




                                                                                                   Bellon-AX001003
                                                                                                           P002489

                                                           A-1192
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 135 of 301 PageID #:
                                     2591




                          EXHIBIT UU




                                      A-1193
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 136 of 301 PageID #:
                                     2592




                                      A-1194
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 137 of 301 PageID #:
                                     2593




                                      A-1195
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 138 of 301 PageID #:
                                     2594




                                      A-1196
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 139 of 301 PageID #:
                                     2595




                                      A-1197
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 140 of 301 PageID #:
                                     2596




                                      A-1198
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 141 of 301 PageID #:
                                     2597




                                      A-1199
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 142 of 301 PageID #:
                                     2598




                                      A-1200
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 143 of 301 PageID #:
                                     2599




                                      A-1201
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 144 of 301 PageID #:
                                     2600




                                      A-1202
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 145 of 301 PageID #:
                                     2601




                                      A-1203
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 146 of 301 PageID #:
                                     2602




                                      A-1204
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 147 of 301 PageID #:
                                     2603




                                      A-1205
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 148 of 301 PageID #:
                                     2604




                                      A-1206
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 149 of 301 PageID #:
                                     2605




                                      A-1207
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 150 of 301 PageID #:
                                     2606




                                      A-1208
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 151 of 301 PageID #:
                                     2607




                                      A-1209
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 152 of 301 PageID #:
                                     2608




                                      A-1210
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 153 of 301 PageID #:
                                     2609




                                      A-1211
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 154 of 301 PageID #:
                                     2610




                                      A-1212
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 155 of 301 PageID #:
                                     2611




                                      A-1213
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 156 of 301 PageID #:
                                     2612




                                      A-1214
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 157 of 301 PageID #:
                                     2613




                                      A-1215
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 158 of 301 PageID #:
                                     2614




                                      A-1216
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 159 of 301 PageID #:
                                     2615




                                      A-1217
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 160 of 301 PageID #:
                                     2616




                                      A-1218
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 161 of 301 PageID #:
                                     2617




                                      A-1219
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 162 of 301 PageID #:
                                     2618




                                      A-1220
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 163 of 301 PageID #:
                                     2619




                                      A-1221
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 164 of 301 PageID #:
                                     2620




                                      A-1222
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 165 of 301 PageID #:
                                     2621




                                      A-1223
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 166 of 301 PageID #:
                                     2622




                                      A-1224
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 167 of 301 PageID #:
                                     2623




                                      A-1225
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 168 of 301 PageID #:
                                     2624




                                      A-1226
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 169 of 301 PageID #:
                                     2625




                                      A-1227
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 170 of 301 PageID #:
                                     2626




                                      A-1228
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 171 of 301 PageID #:
                                     2627




                                      A-1229
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 172 of 301 PageID #:
                                     2628




                                      A-1230
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 173 of 301 PageID #:
                                     2629




                                      A-1231
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 174 of 301 PageID #:
                                     2630




                                      A-1232
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 175 of 301 PageID #:
                                     2631




                                      A-1233
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 176 of 301 PageID #:
                                     2632




                                      A-1234
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 177 of 301 PageID #:
                                     2633




                                      A-1235
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 178 of 301 PageID #:
                                     2634




                                      A-1236
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 179 of 301 PageID #:
                                     2635




                                      A-1237
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 180 of 301 PageID #:
                                     2636




                                      A-1238
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 181 of 301 PageID #:
                                     2637




                                      A-1239
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 182 of 301 PageID #:
                                     2638




                                      A-1240
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 183 of 301 PageID #:
                                     2639




                                      A-1241
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 184 of 301 PageID #:
                                     2640




                                      A-1242
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 185 of 301 PageID #:
                                     2641




                                      A-1243
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 186 of 301 PageID #:
                                     2642




                                      A-1244
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 187 of 301 PageID #:
                                     2643




                                      A-1245
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 188 of 301 PageID #:
                                     2644




                                      A-1246
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 189 of 301 PageID #:
                                     2645




                                      A-1247
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 190 of 301 PageID #:
                                     2646




                                      A-1248
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 191 of 301 PageID #:
                                     2647




                                      A-1249
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 192 of 301 PageID #:
                                     2648




                                      A-1250
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 193 of 301 PageID #:
                                     2649




                                      A-1251
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 194 of 301 PageID #:
                                     2650




                                      A-1252
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 195 of 301 PageID #:
                                     2651




                                      A-1253
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 196 of 301 PageID #:
                                     2652




                                      A-1254
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 197 of 301 PageID #:
                                     2653




                                      A-1255
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 198 of 301 PageID #:
                                     2654




                                      A-1256
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 199 of 301 PageID #:
                                     2655




                                      A-1257
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 200 of 301 PageID #:
                                     2656




                                      A-1258
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 201 of 301 PageID #:
                                     2657




                                      A-1259
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 202 of 301 PageID #:
                                     2658




                                      A-1260
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 203 of 301 PageID #:
                                     2659




                                      A-1261
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 204 of 301 PageID #:
                                     2660




                                      A-1262
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 205 of 301 PageID #:
                                     2661




                                      A-1263
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 206 of 301 PageID #:
                                     2662




                                      A-1264
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 207 of 301 PageID #:
                                     2663




                                      A-1265
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 208 of 301 PageID #:
                                     2664




                                      A-1266
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 209 of 301 PageID #:
                                     2665




                                      A-1267
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 210 of 301 PageID #:
                                     2666




                                      A-1268
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 211 of 301 PageID #:
                                     2667




                                      A-1269
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 212 of 301 PageID #:
                                     2668




                                      A-1270
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 213 of 301 PageID #:
                                     2669




                                      A-1271
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 214 of 301 PageID #:
                                     2670




                                      A-1272
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 215 of 301 PageID #:
                                     2671




                                      A-1273
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 216 of 301 PageID #:
                                     2672




                                      A-1274
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 217 of 301 PageID #:
                                     2673




                                      A-1275
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 218 of 301 PageID #:
                                     2674




                                      A-1276
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 219 of 301 PageID #:
                                     2675




                                      A-1277
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 220 of 301 PageID #:
                                     2676




                                      A-1278
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 221 of 301 PageID #:
                                     2677




                                      A-1279
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 222 of 301 PageID #:
                                     2678




                                      A-1280
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 223 of 301 PageID #:
                                     2679




                                      A-1281
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 224 of 301 PageID #:
                                     2680




                                      A-1282
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 225 of 301 PageID #:
                                     2681




                                      A-1283
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 226 of 301 PageID #:
                                     2682




                                      A-1284
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 227 of 301 PageID #:
                                     2683




                                      A-1285
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 228 of 301 PageID #:
                                     2684




                                      A-1286
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 229 of 301 PageID #:
                                     2685




                                      A-1287
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 230 of 301 PageID #:
                                     2686




                                      A-1288
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 231 of 301 PageID #:
                                     2687




                                      A-1289
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 232 of 301 PageID #:
                                     2688




                                      A-1290
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 233 of 301 PageID #:
                                     2689




                                      A-1291
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 234 of 301 PageID #:
                                     2690




                                      A-1292
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 235 of 301 PageID #:
                                     2691




                                      A-1293
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 236 of 301 PageID #:
                                     2692




                                      A-1294
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 237 of 301 PageID #:
                                     2693




                                      A-1295
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 238 of 301 PageID #:
                                     2694




                                      A-1296
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 239 of 301 PageID #:
                                     2695




                                      A-1297
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 240 of 301 PageID #:
                                     2696




                                      A-1298
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 241 of 301 PageID #:
                                     2697




                                      A-1299
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 242 of 301 PageID #:
                                     2698




                                      A-1300
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 243 of 301 PageID #:
                                     2699




                                      A-1301
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 244 of 301 PageID #:
                                     2700




                                      A-1302
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 245 of 301 PageID #:
                                     2701




                                      A-1303
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 246 of 301 PageID #:
                                     2702




                                      A-1304
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 247 of 301 PageID #:
                                     2703




                                      A-1305
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 248 of 301 PageID #:
                                     2704




                                      A-1306
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 249 of 301 PageID #:
                                     2705




                                      A-1307
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 250 of 301 PageID #:
                                     2706




                                      A-1308
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 251 of 301 PageID #:
                                     2707




                                      A-1309
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 252 of 301 PageID #:
                                     2708




                                      A-1310
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 253 of 301 PageID #:
                                     2709




                                      A-1311
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 254 of 301 PageID #:
                                     2710




                                      A-1312
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 255 of 301 PageID #:
                                     2711




                                      A-1313
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 256 of 301 PageID #:
                                     2712




                                      A-1314
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 257 of 301 PageID #:
                                     2713




                                      A-1315
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 258 of 301 PageID #:
                                     2714




                                      A-1316
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 259 of 301 PageID #:
                                     2715




                                      A-1317
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 260 of 301 PageID #:
                                     2716




                                      A-1318
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 261 of 301 PageID #:
                                     2717




                                      A-1319
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 262 of 301 PageID #:
                                     2718




                                      A-1320
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 263 of 301 PageID #:
                                     2719




                                      A-1321
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 264 of 301 PageID #:
                                     2720




                                      A-1322
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 265 of 301 PageID #:
                                     2721




                                      A-1323
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 266 of 301 PageID #:
                                     2722




                                      A-1324
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 267 of 301 PageID #:
                                     2723




                                      A-1325
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 268 of 301 PageID #:
                                     2724




                                      A-1326
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 269 of 301 PageID #:
                                     2725




                                      A-1327
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 270 of 301 PageID #:
                                     2726




                                      A-1328
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 271 of 301 PageID #:
                                     2727




                                      A-1329
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 272 of 301 PageID #:
                                     2728




                                      A-1330
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 273 of 301 PageID #:
                                     2729




                                      A-1331
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 274 of 301 PageID #:
                                     2730




                                      A-1332
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 275 of 301 PageID #:
                                     2731




                                      A-1333
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 276 of 301 PageID #:
                                     2732




                                      A-1334
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 277 of 301 PageID #:
                                     2733




                                      A-1335
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 278 of 301 PageID #:
                                     2734




                                      A-1336
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 279 of 301 PageID #:
                                     2735




                                      A-1337
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 280 of 301 PageID #:
                                     2736




                                      A-1338
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 281 of 301 PageID #:
                                     2737




                                      A-1339
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 282 of 301 PageID #:
                                     2738




                                      A-1340
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 283 of 301 PageID #:
                                     2739




                                      A-1341
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 284 of 301 PageID #:
                                     2740




                                      A-1342
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 285 of 301 PageID #:
                                     2741




                                      A-1343
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 286 of 301 PageID #:
                                     2742




                                      A-1344
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 287 of 301 PageID #:
                                     2743




                                      A-1345
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 288 of 301 PageID #:
                                     2744




                                      A-1346
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 289 of 301 PageID #:
                                     2745




                                      A-1347
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 290 of 301 PageID #:
                                     2746




                                      A-1348
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 291 of 301 PageID #:
                                     2747




                                      A-1349
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 292 of 301 PageID #:
                                     2748




                                      A-1350
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 293 of 301 PageID #:
                                     2749




                                      A-1351
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 294 of 301 PageID #:
                                     2750




                                      A-1352
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 295 of 301 PageID #:
                                     2751




                                      A-1353
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 296 of 301 PageID #:
                                     2752




                                      A-1354
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 297 of 301 PageID #:
                                     2753




                                      A-1355
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 298 of 301 PageID #:
                                     2754




                                      A-1356
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 299 of 301 PageID #:
                                     2755




                                      A-1357
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 300 of 301 PageID #:
                                     2756




                                      A-1358
Case 5:18-cv-00114-GMG-RWT Document 171-5 Filed 09/29/20 Page 301 of 301 PageID #:
                                     2757




                                      A-1359
